EXHIBIT 10.1

EXECUTION COPY

 

 

 

CONSTRUCTION MANAGEMENT AGREEMENT

between

MADISON SQUARE GARDEN, L.P.

Owner,

and

TURNER CONSTRUCTION COMPANY,

Construction Manager

Project:

MADISON SQUARE GARDEN TRANSFORMATION

New York, N.Y.

As of July 8, 2010

Jones Day

222 East 41st Street

New York, New York 10017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Article 1    Contract Documents/Precedence    3 Article 2   
General Provisions    7 2.1    Pre-Construction Phase Services and Construction
Phase Services/ Burden Rate    7 2.2    Quality of Work and Standard of Care   
7 2.3    Design-Assist    8 2.4    Concealed Conditions    9 2.5    Hazardous
Materials    9 2.6    Continued Operation of the Garden and the Phasing Plan   
14 2.7    Labor Harmony    15 2.8    Construction Manager’s Qualifications    16
2.9    Owner’s Financial Arrangement    16 Article 3    Construction Manager’s
Compensation    16 3.1    Pre-Construction Phase Compensation/Early Start Work
Compensation/Early Start Work Retainage    16 3.2    Construction Phase
Compensation/Fixed Fee/Bonus/Liquidated Damages    18 3.3    Construction Phase
Compensation/General Conditions Costs    21 3.4    Construction Phase
Compensation/Reimbursable Costs    22 3.5    Construction Phase
Compensation/Additional Fees and Additional General Conditions Costs    22 3.6
   Construction Phase Compensation/Subcontract Retainage/Fixed Fee Retainage   
22 3.7    Construction Phase Compensation/GMP Contingency    23 3.8   
Construction Phase Compensation/Cost Savings    25 Article 4    Items Included
in Costs    26 Article 5    Items Not Included in Costs    29 Article 6   
Schedule of Work and Early Occupancy    30 Article 7    Construction Manager’s
Work and Warranty    37 7.1    Pre-Construction Phase Services    37 7.2   
Construction Phase Services    39 7.3    Warranty    43

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Article 8    Subcontracting of the Work    45 Article 9    Discount, Rebates and
Refunds    48 Article 10    Accounting Records    48 Article 11    Applications
for Payment    49 11.1      Pre-Construction Phase Compensation Payments    49
11.2      Early Start Work Compensation Payments and Balance of the Work
Compensation Payments    49 Article 12    Assignment    52 12.1      Assignment
by Construction Manager    52 12.2      Assignment by Owner    52 Article 13   
Liens and Claims    53 Article 14    Events of Default and Termination or
Suspension of Agreement    54 14.1      Termination by Owner for Cause    54
14.2      Termination by Owner for Convenience    56 14.3      Owner’s Right to
Suspend, Stop or Interrupt the Work    58 14.4      Construction Manager’s Right
to Terminate the Agreement    58 Article 15    Subguard/Bonds    59 Article 16
   Management of the Work by Construction Manager and Owner    59 16.1     
Construction Manager’s Personnel    59 16.2      Owner’s Personnel    59 Article
17    Consultants    60 Article 18    Codes    60 Article 19    Insurance    61
Article 20    Owner’s Elections    62 Article 21    Materials and Equipment   
63 Article 22    Substitutions    64 Article 23    Changes in the Work    66
Article 24    Inspection and Testing    69 Article 25    Ownership and Use of
Documents; Confidentiality    71 Article 26    Nondisclosure    72 Article 27   
Right to Perform Work And to Award Separate Contracts; And Cooperation With
Separate Contractors    72

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Article 28

   Additional Provisions    74 28.1      Practice of Architecture and/or
Engineering    74 28.2      Effectiveness of Agreement    74 28.3     
Enforcement of Subcontracts    74 28.4      Cooperation    74 28.5     
Independent Contractor    75 28.6      Access and Cooperation    75 28.7     
Performance of Work During the Pendency of Disputes    75 28.8      Integrity
and Ethical Conduct/Prohibited Interests    75 28.9      Notices    76 28.10   
Construction of Language    78 28.11    Captions and Titles    78 28.12    No
Waiver    78 28.13    Indemnification    79 28.14    Severability    80 28.15   
Duty Same as Covenant    80 28.16    Waiver of Consequential Damages    80 28.17
   Rights and Remedies    80 28.18    Dispute Resolution, Governing Law and
Consent to Jurisdiction    80 28.19    Binding Effect    81 28.20   
Interpretations in Writing    81 28.21    CADD Format    81 28.22    Knowledge
of Construction Manager    81 28.23    No Third-Party Beneficiary Rights    81

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS    Exhibit “A”    Letter Exhibit “B”    Construction Documents Exhibit
“C”    Environmental Reports/Remediation Plans Exhibit “D”    Milestone
Completion Plan Exhibit “E”    Progress Schedule Exhibit “F”    Phasing Plan
Exhibit “G”    General Conditions Summary Exhibit “H-1”    Preconstruction Phase
Services Exhibit “H-2”    Preconstruction Phase Staff Commitment and Hourly
Rates Exhibit “H-3”    Construction Phase Staff Commitment Exhibit “I”   
Cooperation Exhibit “J”    Insurance Requirements for Licensed Asbestos
Abatement Subcontractors Exhibit “K”    Cost Estimate Exhibit “L”    Insurance
Requirements for CCIP and Subguard Insurance Policy Exhibit “M”    Shop Drawing
Submittal Procedures and Requirements Exhibit “N”    Insurance Requirements for
Construction Manager and/or Owner Exhibit “O”    Form 36 - MSG Subcontract
Exhibit “P”    Subcontract Approval Letter Exhibit “Q”    Subguard Insurance
Policy Specimen Exhibit “R-1”    Interim Release from Construction Manager
Exhibit “R-2”    Final Release from Construction Manager Exhibit “S”   
Coordination

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

     Page

100% CDs With ASI #1 and ASI #2

   14

1st Summer Shutdown Completion

   32

1st Summer Shutdown Completion Date

   31

1st Summer Shutdown Liquidated Damages

   20

1st Summer Shutdown Period

   31

2nd Summer Shutdown Completion

   32

2nd Summer Shutdown Completion Date

   31

2nd Summer Shutdown Liquidated Damages

   21

2nd Summer Shutdown Period

   31

3rd Summer Shutdown Completion

   32

3rd Summer Shutdown Completion Date

   31

3rd Summer Shutdown Liquidated Damages

   21

3rd Summer Shutdown Period

   31

90% CDs

   14

Applicable Laws

   60

Architect

   1

Assumptions and Qualifications

   62

Base Work

   18

Change Order

   67

Changes

   66

Completion Dates

   31

Completions

   32

Confidential Information

   71

Construction Budget

   40

Construction Documents

   1

Construction Manager

   1

Construction Manager’s Statement

   66

Construction Phase

   39

Consultants

   2

Contract Documents

   3

Costs

   26

Costs of the Work

   26

Design Team

   1

Design-Assist Subcontractors

   8

Differing Concealed Conditions

   9

Differing Environmental Conditions

   11

Early Start Work

   17

Early Start Work Compensation

   17

Early Start Work Fee

   17

Early Start Work Fee Retainage

   18

Early Start Work General Conditions Costs

   17

Early Start Work Retainage

   17

Early Start Work Subcontract Costs

   17

Emergency Change Order

   68

 

v



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

     Page

Employee Benefits Program

   7

Environmental Laws

   13

Environmental Reports

   10

Environmental Work Product

   10

Events of Default

   54

Excused Delays

   34

Field Clarification Memoranda

   68

Field Orders

   68

Final Completion

   32

Final Completion Date

   31

Fixed Fee

   18

Fixed Fee Retainage

   23

Fixed General Conditions Costs

   22

Garden

   1

General Conditions Costs

   26

General Conditions Summary

   18

General Conditions Work Items

   26

GMP Contingency

   23

Governmental Authority

   33

Guaranteed Costs

   25

Guaranteed Maximum Price

   62

Guaranteed Maximum Price Statement

   63

Hazardous Materials

   13

Identified Party

   8

Indemnitees

   79

Key Personnel

   59

Letter

   2

Milestone Completion Certificate

   33

Milestone Completion Deficiency Notice

   33

Milestone Completion Notice

   33

Milestone Completion Plan

   30

Non-Concealed Conditions

   9

O, U, O & A

   44

Officer Statement

   16

Owner

   1

Owner’s Representative

   59

Permitted Assignee

   52

Phasing Plan

   14

Post 1st Summer Completion Dates

   31

Post 1st Summer Completions

   32

Post 1st Summer Periods

   31

Post 2nd Summer Completion Dates

   31

Post 2nd Summer Completions

   32

Post 2nd Summer Periods

   31

 

vi



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

     Page

Pre Construction Phase Fee

   16

Pre-Construction Phase

   37

Pre-Construction Phase Compensation

   16

Pre-Construction Reimbursables

   16

Program Change

   66

Progress Schedule

   38

Project Approvals

   33

Project Manager

   2

Project Site

   1

Project Team members

   2

Property Insurance

   61

Punch List

   43

Punch List Items

   43

Reimbursable Costs

   27

Remediation Plans

   10

Requisition

   49

Savings

   25

Shop Drawings

   41

Subcontract Costs

   27

Subcontract Retainage

   23

Subcontractor Delay Claim

   28

Subcontractors

   45

Subcontracts

   45

Subguard Insurance Policy

   23

Substantial Completion

   32

Substantial Completion Date

   31

Summary Schedule of Changes to the Agreement

   62

Summary Schedule of Design Changes

   62

Summer and Post Summer Completions

   32

Summer and Post Summer Periods

   31

Supplemental Milestone Completion Notice

   33

Third Party Assignee

   53

Third Party Claims

   79

Urgent Environmental Delay Notification

   11

Urgent Force Majeure Delay Notification

   35

W&P

   9

Work

   2

Work Request

   66

 

vii



--------------------------------------------------------------------------------

THIS AGREEMENT is made as of the 8th day of July, 2010, by and between MADISON
SQUARE GARDEN, L.P., a limited partnership, having an office at Two Pennsylvania
Plaza, New York, New York 10121-0091 (“Owner”) and TURNER CONSTRUCTION COMPANY,
a New York corporation, having an office at 375 Hudson Street, New York, New
York 10014 (“Construction Manager”).

W I T N E S S E T H:

WHEREAS, Owner owns the property commonly known as Four Penn Plaza and the
improvements thereon known as “Madison Square Garden” (the “Garden”) and has
acquired a license or other rights of ingress and egress with respect to other
areas along Seventh Avenue between 31st and 33rd Streets, the Seventh Avenue
Plaza area (including the area to the West of Two Penn Plaza), the stairs and
escalators to the taxiway area (including certain areas beneath the Garden owned
or controlled by Amtrak), as well as the curbs and sidewalks servicing all such
other areas (which Garden and other areas are hereinafter collectively referred
to as the “Project Site”); and

WHEREAS, Owner has decided that, in order to take the Garden into the 21st
century while allowing Owner to remain in its legendary arena, it wishes to
undertake a comprehensive transformation, renovation, refurbishment and repair
of, and perform other construction work to, the arena and the other areas
comprising the Garden, generally consisting of substantial improvements to the
Project Site arena, which may include among other things: a dramatically
redesigned Seventh Avenue entrance; new, more comfortable seats, with better
sightlines that put patrons closer to the action; new, wider and more spacious
public concourses with spectacular views of the city; unique “bridges” suspended
above each side of the arena providing seating for fans; state-of the-art
lighting, sound and LED video systems in HDTV; new food, beverage and bar
options; a new suite configuration that includes 58 new lower-level suites, 20
new event-level suites and one “super suite;” improved dressing rooms, locker
rooms, star dressing rooms and production offices; a new upper level with a
party deck; additional new restrooms; and restoration of the arena’s famous
ceiling; and

WHEREAS, Construction Manager has been advised that Owner has retained the
services of Brisbin, Brook, Beynon Architects (“Architect”) as the architect of
record and will cause Architect to retain the services of (i) mechanical
engineering firm(s), (ii) structural engineering firm(s), (iii) civil
engineering firm(s), (iv) a pre-cast engineering firm; (v) a vertical
transportation consulting firm, (vi) an electrical engineering firm, (vii) an
acoustic and audio visual consulting firm, (viii) a transportation consultant,
(ix) an electromagnetic consultant, (x) a vibration and sound control
consultant, (xi) a life safety consultant, (xii) a code consultant, (xiii) a
communications consultant, (xiv) a waste management consultant; (xv) a specialty
lighting consultant, (xvi) a signage consultant, (xvii) a fire suppression
engineering firm, and (xviii) other consultants (which Architect, engineering
firms and other consultants are sometimes hereafter referred to as the “Design
Team”), to perform all requisite programming, architectural, engineering, and
other design-related services and to prepare (for approval by Owner) preliminary
and final design plans, specifications, working drawings and other construction
documents (the “Construction Documents”) for the services and work performed by
Construction Manager prior to the date hereof during the “Pre-Construction
Phase” and to be performed by Construction Manager after the date hereof during
the “Construction Phase” (as



--------------------------------------------------------------------------------

such terms are defined in Section 7.1(a) and Section 7.2 hereof, respectively),
including the “Early Start Work” (as such term is defined in Section 3.1(b)),
all as provided in the “Contract Documents” (as such term is defined in
Section 1.1 hereof) (collectively the “Work”); and

WHEREAS, Construction Manager has been advised that Owner intends to retain or
cause the Architect to retain the services of environmental, interior design and
other consultants Owner may deem necessary and proper in connection with the
Work (collectively, “Consultants”); and

WHEREAS, Construction Manager has been advised that Owner has retained the
services of Jones Lang LaSalle Americas, Inc. (“Project Manager”) to assist in
the overall direction, management, oversight and monitoring of the activities to
be performed by the Design Team, Consultants, Construction Manager and others
(which Project Manager, members of the Design Team, Consultants, Construction
Manager and others are sometimes hereafter referred to as “Project Team
members”); and

WHEREAS, in the interest of commencing certain Pre-Construction Phase and
preliminary Construction Phase portions of the Work, Owner and Construction
Manager have entered into a letter agreement, dated May 4, 2009 (as amended, the
“Letter,” annexed hereto as Exhibit “A”), which Letter is intended by the
parties to be superseded and of no further force and effect from and after the
effective date of this Agreement; and

WHEREAS, Construction Manager understands that in the interest of the timely and
economic development of the Work, and at the option of the Owner, certain design
and construction portions of the Work may proceed, and be implemented, on a
“design assist” basis, as contemplated under Section 2.3 hereof; and

WHEREAS, it is of critical importance to Owner that the Garden be open and
operational for all New York Knicks and New York Rangers home games throughout
the performance of the Work and the parties have therefore developed all
designs, plans, inspections and schedules contemplated by this Agreement in a
manner intended and expected to achieve that result;

WHEREAS, Construction Manager has been advised that pursuant to this Agreement,
Owner intends to retain Construction Manager to perform the Work, all as set
forth in this Agreement; and

WHEREAS, Construction Manager desires to be retained by Owner to perform the
Work, all as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained above and below, Construction Manager and Owner hereby agree as
follows:

 

2



--------------------------------------------------------------------------------

Article 1

Contract Documents/Precedence

1.1 The contract documents (collectively, the “Contract Documents”) shall
consist of the following:

 

  (a) This Agreement, including Exhibits “A”-“S” annexed hereto;

 

  (b) The Construction Documents identified on Exhibit “B” annexed hereto;

 

  (c) The “Environmental Reports” and the “Remediation Plans” as enumerated in
Exhibit “C” annexed hereto (as such terms are defined in Section 2.5 hereof) ;

 

  (d) Change Orders, Emergency Change Orders, Field Orders and Field
Clarification Memoranda (as such terms are defined in Article 23 hereof);

 

  (e) The “Milestone Completion Plan” (as such term is defined in Section 6.1(a)
hereof), the most recent version of which is annexed hereto as Exhibit “D”, as
the same may be updated, modified and/or extended in each case only subject to
Owner’s prior written approval as reflected through the issuance of Change
Orders;

 

  (f) The “Progress Schedule” (as such term is defined in Section 7.1(b)
hereof), the most recent version of which is annexed hereto as Exhibit “E”, as
the same may be updated, modified and/or extended in each case only subject to
Owner’s prior written approval as reflected through the issuance of Change
Orders;

 

  (g) The “Phasing Plan” (as such term is defined in Section 2.6 hereof), the
most recent version of which is annexed hereto as Exhibit “F”, as the same may
be updated, modified and/or extended in each case only subject to Owner’s prior
written approval as set forth in Section 2.6(a);

 

  (h) The “Guaranteed Maximum Price Statement” (as such term is defined in
Section 20.1(b) hereof), prepared by Construction Manager and approved by Owner,
applicable if Owner elects to have the Work performed for a Guaranteed Maximum
Price (as such term is defined in Article 20 hereof); and

 

  (i)

The “General Conditions Summary” annexed hereto as Exhibit “G” (as such term is
defined in Section 3.2(a) hereof), which reflects the items, costs and staff
agreed to by the parties to

 

3



--------------------------------------------------------------------------------

 

comprise the General Conditions Work Items referred to under Section 4.1(a)(i)
hereof.

1.2 Notwithstanding the provisions of Section 1.5 hereof calling for the
complimentary and cumulative interpretation of the Contract Documents to resolve
conflicts or inconsistencies, if Owner elects to have the Work performed for a
Guaranteed Maximum Price, then, in such event, the parties agree that after
Owner’s approval of the Guaranteed Maximum Price Statement containing the
Guaranteed Maximum Price, inclusive of a non-guaranteed line item for General
Conditions Costs in the same numerical amount as the Fixed General Conditions
Costs (which non-guaranteed line item for General Conditions Costs shall be
subject to increases through the issuance of Change Orders as provided in this
Agreement); containing the “Assumptions and Qualifications”, inclusive of the
“Summary Schedule of Design Changes” and the “Summary Schedule of Changes to the
Agreement” (as such terms are defined in Article 20 hereof); and containing the
Milestone Completion Plan, Progress Schedule and the Phasing Plan, the Contract
Documents identified below shall take precedence in the following descending
order of priority:

(i) the Assumptions and Qualifications that are contained in the Summary
Schedule of Design Changes;

(ii) the Assumptions and Qualifications that are contained in the Summary
Schedule of Changes to the Agreement;

(iii) the balance of the Assumptions and Qualifications, but only to the extent
such Assumptions and Qualifications do not include (a) design changes beyond the
design changes contained in the Summary Schedule of Design Changes and
(b) changes to the terms of this Agreement beyond those contained in the Summary
Schedule of Changes to the Agreement; provided, however, that in the event
Construction Manager asserts in good faith that it inadvertently omitted from
the Summary Schedule of Changes to the Agreement one or more Assumptions and
Qualifications that are also proposed to change the terms of this Agreement,
then Construction Manager and Owner shall negotiate in good faith as to whether
or not any or all of such Assumptions and Qualifications should nevertheless be
treated as taking precedence over the terms of this Agreement, with the final
decision after such good faith negotiations to be made by Owner;

(iv) except as modified in the Summary Schedule of Changes to the Agreement,
this Agreement (with the exception of items (v) through (ix) of this
Section 1.2);

 

4



--------------------------------------------------------------------------------

(v) except as modified in the Summary Schedule of Design Changes, the
Construction Documents;

(vi) the Milestone Completion Plan;

(vii) the Phasing Plan;

(viii) the Progress Schedule; and

(ix) Exhibit “S” to this Agreement.

1.3 The Contract Documents form the contract between Owner and Construction
Manager. References in the Contract Documents to “the contract” or “this
contract” shall be deemed to include all of the Contract Documents. References
to “this Agreement” or “the Agreement” shall refer to this instrument, which is
one of the Contract Documents.

1.4 The intent of the Contract Documents is to include in the Work all labor,
materials and supplies, required insurance, tools, equipment, work permits,
licenses, taxes, approvals, transportation, testing, field surveying and other
services and any other items required in connection with the satisfactory and
timely performance of the Work. Items, details or other similar matters not
expressly included in the Contract Documents but which are reasonably inferable
therefrom as being necessary to complete the Work shall be deemed included as a
part of the Work.

1.5 The Contract Documents are complementary and cumulative and what is called
for by one shall be as binding as if called for by all. Except to the extent the
priority established among the Contract Documents in Section 1.2 hereof
applicable if Owner elects to have the Work performed for a Guaranteed Maximum
Price requires otherwise, if there is a conflict or inconsistency among the
Contract Documents, one calling for a greater quantity or higher quality than
the other, then the greater quantity or higher quality shall prevail, it being
understood that at all times the more stringent requirements shall take
precedence.

1.6 Words and abbreviations which have well known technical or trade meanings
are used in the Contract Documents in accordance with such recognized meanings.

1.7 If any conflicts or ambiguities are found by, or are apparent to,
Construction Manager in or among the Construction Documents, between the
Construction Documents and any other of the Contract Documents, or between the
Construction Documents and existing conditions at the Project Site, Construction
Manager immediately shall bring the same to the attention of Owner, Project
Manager and Architect. It is agreed that Architect, in consultation with Owner
and Project Manager, shall be the interpreter(s) of the Construction Documents
and shall resolve any such conflicts and ambiguities within five (5) business
days after the matter is brought to the Architect’s attention or, if warranted,
within such longer period of time for complex items as Architect may reasonably
require and Owner may approve.

 

5



--------------------------------------------------------------------------------

Changes in scope of the Work contained in such Architect’s certification shall
be addressed by the issuance of one or more Change Orders. Any Work relating to
any such conflict or ambiguity which is performed either by Construction Manager
or by any “Subcontractor” (as such term is defined in Section 8.1 hereof) prior
to the resolution of the same, as provided herein, shall be at Construction
Manager’s sole risk, cost and expense.

1.8 Modifications to parts of the Construction Documents are for the purpose of
varying, modifying, rescinding or adding to the Construction Documents. All
modifications should be read together with the portions of the Construction
Documents to which they pertain.

1.9 The plans and specifications comprising the Construction Documents are
complementary. Anything shown in any drawings and not mentioned in the
specifications, or mentioned in any of the specifications and not shown in the
drawings, shall have the same effect as if shown or mentioned in both. Likewise,
if the drawings call for a greater quantity or higher quality than the
specifications, or if the specifications call for a greater quantity or higher
quality than the drawings, then the greater quantity or higher quality shall
prevail.

1.10 A typical or representative detail indicated on the Construction Documents
shall constitute the standard for workmanship and materials throughout
corresponding parts of the Work, unless otherwise shown. Should an item of Work
appear specifically in a detail relating to a particular area, installation or
section of the Work, no assumption shall be made or entertained by Construction
Manager that the item of the Work shown in detail is not also required in other
areas of the Work, even though not specifically shown in a similar parallel
detail.

1.11 The layout of mechanical and electrical systems, equipment, fixtures,
piping, ductwork, conduits, specialty items and accessories indicated on the
Construction Documents is diagrammatic. The Work shall be carried out so as not
to affect the architectural and structural integrity and limitations of the Work
and shall be performed in such sequence and manner so as to avoid conflicts and
provide clear access to all control points, including valves, strainers, control
devices and specialty items of every nature related to such systems and
equipment. If Construction Manager discovers or has knowledge of (i) any
conflicts in or between the “Shop Drawings” (as such term is defined in
Section 7.2(l) hereof), the coordination drawings, the Milestone Completion
Plan, the Phasing Plan, the Progress Schedule or the Construction Documents, or
(ii) any conflicts between any of the foregoing documents and existing
conditions at the Project Site, Construction Manager promptly shall bring the
same to the attention of Owner, Project Manager and the appropriate members of
the Design Team for resolution in the manner provided in Section 1.7 hereof. Any
Work relating to any such conflict which is performed by Construction Manager or
by any Subcontractor prior to the resolution of the same, as provided in Section
1.7, shall be at Construction Manager’s sole risk, cost and expense.

 

6



--------------------------------------------------------------------------------

Article 2

General Provisions

2.1 Pre-Construction Phase Services and Construction Phase Services/ Burden
Rate. (a) Construction Manager has been performing the Pre-Construction Phase
portions of the Work described in Section 7.1 and Exhibit “H-1” annexed hereto,
using the staff and the hourly rates identified in Exhibit “H-2” annexed hereto.
During the Pre-Construction Phase the scope of the Work, as reflected in the
Contract Documents, has been refined and detailed as the preparation of the
Contract Documents progressed over time so as to include, and define the scope,
parameters and anticipated timing for the Work, and Owner’s and Construction
Manager’s understanding of the quality of the materials and workmanship required
and expected. Construction Manager represents that (i) it has acquainted itself
with the Contract Documents, as well as the scope of the Work reflected therein,
and (ii) it has inspected the Project Site, the existing improvements, the
location of adjacent improvements, structures and utilities and access to and
from the Project Site and it is familiar with their physical and other
attributes.

(b) Construction Manager shall perform and furnish, using the staff identified
in Exhibit “H-3” annexed hereto (i) the Construction Phase portions of the Work,
which Work includes the performance and furnishing of the probes, field studies,
investigations and other exploratory portions of the Work referred to in
Section 2.4, Section 2.5 and elsewhere in this Agreement, and (ii) the “General
Conditions Work Items” set forth in the “General Conditions Summary” annexed
hereto as Exhibit “G”.

(c) The hourly rates and staff commitment for the staff commitment identified
under Exhibit “H-3” may hereafter be changed from time to time only with Owner’s
prior approval and reflected in subsequent and separate documents (substantially
in the form of Exhibit “H-3”) signed and dated by the parties. The burden rate
to cover all employee benefits under Construction Manager’s “Employee Benefits
Program” for all said staff shall be as follows:

(i) The parties acknowledge that for purposes of the Contract Documents the
Pre-Construction Phase ended on February 28, 2010, and that actual construction
of the Work and the Construction Phase commenced on March 1, 2010. From the date
of the Letter through May 31, 2010, the burden rate used shall be 1.535 times
the actual salaries of such staff; and

(ii) For the period commencing on June 1, 2010, the burden rate used shall be
1.49 times the actual salaries of such staff.

2.2 Quality of Work and Standard of Care. (a) The Work performed shall be
consistent with (i) the standards and construction practices observed by
construction managers/general contractors of comparable stature to Construction
Manager on projects of similar size and importance, and (ii) the interests of
Owner relating to quality, timely completion and economics. The Work shall be
performed and executed in a workmanlike manner by qualified and efficient
workers, and in conformance with the Contract Documents. Construction

 

7



--------------------------------------------------------------------------------

Manager shall be solely responsible for all construction means, methods,
techniques, sequences and procedures relating to the proper execution of the
Work.

(b) Construction Manager (i) agrees to furnish its best skill and judgment in
connection with the Work and (ii) agrees to cooperate with Owner, the Project
Team members, the Identified Party (as such term is defined in Exhibit “I”
annexed hereto), Amtrak and any owner, tenant, occupant or licensee of Two Penn
Plaza, Four Penn Plaza, Pennsylvania Station or of any of the other areas
comprising the Garden or the Project Site, all in the interests of the timely
and economic completion of the Work. With the exception of Construction Manager
having a fiduciary role relating to payments received from Owner that are owed
to Subcontractors, nothing herein shall imply that Construction Manager is a
“fiduciary” of Owner.

2.3 Design-Assist. (a) The parties agree that Owner shall have the option to
elect to proceed with a “design assist” approach for all or a portion of the
design portions of the Work and use the design services of one or more trades
(the “Design-Assist Subcontractors”) to work with the Design Team and advance
the preparation of the Construction Documents. In furtherance thereof, as part
of the Work, and if requested by Owner, Construction Manager shall solicit the
expertise of the trades designated by Owner and, if requested by Owner,
negotiate on behalf of Owner a design assist contract creating a contractual
relationship between the designated Design Assist Subcontractor and Owner for
pre-planning the design portion of the Work under consideration in terms of
logistics, pre-purchase of long lead materials, and developing design details
and specifications to be incorporated into the Construction Documents by
Architect, all with the intent to ensure maximum time and value while addressing
construction issues and identifying viable alternatives. Such design assist
contract shall be in the form acceptable to Owner. The intended outcome shall be
to (i) align the Work with Owner’s objectives, (ii) reduce risk in construction
by correctly coordinating design documents, (iii) achieve optimum value by
evaluating design options and avoiding changes during the construction process,
(iv) using specialist design skills and knowledge early in the process to ensure
better informed decisions, and (v) analyze all aspects of the design, including
systems and materials, site constraints, code compliance, and building usage.
Ultimately Owner, the Design Team and the Design Assist Subcontractor, but not
Construction Manager, shall have exclusive responsibility for the design
utilized for such portion of the Work.

(b) Owner currently contemplates that the Design Assist Subcontractors may
include the trades set forth below, with such other design assist trades, if
any, as may be hereafter designated and approved by Owner:

 

  •  

Structural Steel;

 

  •  

Pre-casts;

 

  •  

HVAC;

 

  •  

Life Safety/BMS;

 

  •  

POS; and

 

8



--------------------------------------------------------------------------------

  •  

IT

(c) Owner shall approve in advance each proposed Design Assist Subcontractor as
well as the design assist contract to be entered into by Owner. Prior to the
award of any such design assist contract and as a part of the Work, Construction
Manager shall assist Owner and Project Manager in determining the ways in which
said award, if it were to also include installation and labor being provided by
said Design Assist Subcontractor, will or may offer Owner benefits, both in
terms of estimated costs savings as well as pricing protection or other best
value determination, compared to those that would otherwise be realized had the
design assist contract with such Design Assist Subcontractor been subjected to
the same bidding and award process as applicable to other Subcontractors. If the
parties determine that such benefits exist and Owner elects to take advantage of
the same, then, in such event, and in addition to the design assist contract to
be entered into by Owner, such Design Assist Subcontractor shall also enter into
a Subcontract with Construction Manager for the fabrication, installation and
labor components of the work of the trade involved and be deemed and treated as
a Subcontractor for all purposes of this Agreement, including those under
Article 8 hereof. Under such circumstances, however, and as stated in
Section 2.3(a) hereof, Construction Manager shall have no responsibility for the
design utilized for such portion of the Work by such Subcontractor.

2.4 Concealed Conditions. Construction Manager has heretofore conducted and
shall continue to conduct probes and other field studies in connection with the
Work, as determined necessary by Construction Manager in consultation with
Owner, Project Manager, the Design Team and Consultants, to determine, document
and create a base line for existing and concealed conditions, some of which have
been incorporated into the Construction Documents and further detail the scope
of the Work relating to the same (which existing and concealed conditions known
to Construction Manager or so incorporated into the Construction Documents prior
to the date hereof or so incorporated prior to the commencement of the relevant
portion of the Work are hereafter referred to as the “Non-Concealed
Conditions”). If conditions are encountered at the Project Site which are
subsurface or otherwise concealed physical conditions (the “Differing Concealed
Conditions”) which differ from the Non-Concealed Conditions, and, provided
Construction Manager has given Owner notice of such conditions prior to
disturbing the same then, in such event, the appropriate General Conditions
Costs or Subcontract Cost line item components of the “Costs” (as such term is
defined in Section 4.1 hereof) or, if applicable, of the Guaranteed Maximum
Price, actually impacted by such Differing Concealed Conditions shall be subject
to an equitable upward or downward adjustment, all as reflected in a Change
Order. The parties agree that said Change Order shall not make any adjustments
to the Fixed Fee (as such term is defined in Section 3.2).

2.5 Hazardous Materials. (a) Construction Manager acknowledges that Owner has
retained the services of Warren & Panzer Engineers P.C. (which entity may be
replaced from time to time by Owner at its discretion), to act as its
environmental Consultant (Warren & Panzer or any replacement entity is hereafter
referred to as “W&P”). Based on, among other things, certain drawings provided
by Owner describing the areas of the Garden being renovated in connection with
the Project and the location for probes recommended and undertaken by
Construction Manager, W&P has been:

 

9



--------------------------------------------------------------------------------

(i) taking (or, with respect to the roof of the Garden, assisting Owner in
taking or causing the taking) and analyzing samples;

(ii) conducting investigations; and

(iii) performing similar necessary activities

to identify the presence of certain Hazardous Materials (hereafter defined) in
areas to be renovated at the Garden, and W&P has prepared environmental site
assessment reports (the “Environmental Reports”) identifying Hazardous Materials
in the Garden, including information as to name, quantity and locations and
describing and making recommendations regarding the remediation options
respecting the same. Following Owner’s review of the Environmental Reports and
consultation with Construction Manager and W&P in connection therewith, W&P has
prepared and shall continue to prepare drawings, specifications, procedures,
protocols and other requirements for the performance of the remediation options
selected by Owner, and Construction Manager has prepared related logistics plans
(collectively, the “Remediation Plans”) (such current and future Environmental
Reports and Remediation Plans are referred to herein as “Environmental Work
Product” and those prepared as of the date hereof are enumerated in Exhibit “C”
annexed hereto). Owner acknowledges and agrees that Construction Manager (a) in
undertaking to meet the contract time set forth for the performance of such
removal and remediation portions of the Work and the balance of the Work in the
Milestone Completion Plan, Progress Schedule and/or the Phasing Plan, as
applicable and/or (b) in undertaking to prepare any pricing guarantees or other
cost limitations, shall be entitled to rely on the accuracy and completeness of
that portion of the Environmental Work Product prepared by W&P and, based on the
foregoing acknowledgement of Owner, Construction Manager agrees that, with
respect to the Hazardous Materials shown in the Environmental Work Product, and
as part of the Work, it shall be responsible for removing or otherwise
remediating such Hazardous Materials in accordance with the Environmental Work
Product and within said agreed to contract time and/or any pricing guarantees or
other cost limitations, as applicable. In addition, Construction Manager agrees
that if “Differing Environmental Conditions” (as such term is defined in
Section 2.5(c) hereof) are encountered at the Project Site, then Construction
Manager shall give notice to Owner of such fact as provided in said
Section 2.5(c) and shall use “best efforts” to do everything within its power
and control and the power and control of its Subcontractors to continue to
perform and complete all removal and remediation portions of the Work within the
aforesaid contract time and/or any pricing guarantees or other cost limitations,
as applicable. In furtherance of the foregoing, and in consultation with Owner
and W&P, Construction Manager agrees to resequence, accelerate and use such
other measures as are available and are within its expertise and the expertise
of its Subcontractors, to regain any time lost arising out of the existence of
Differing Environmental Conditions the cost of which, once approved by Owner,
shall be reflected in a Change Order, all as provided in Section 2.5(c) hereof.

(b) The parties agree that all costs of remediation, handling and disposal
portions of the Work to the extent heretofore performed and paid for, shall be
included in, and credited against, the corresponding General Conditions Costs,
Subcontract Costs and

 

10



--------------------------------------------------------------------------------

Fixed Fee line items comprising the Guaranteed Maximum Price, if applicable, and
to the extent not heretofore performed and paid for, shall be included in the
Costs and, if applicable, shall be included in the Guaranteed Maximum Price
pursuant to a Change Order. Construction Manager further (i) agrees and
acknowledges that it is responsible for the continuous and proper coordination
of all such remediation portions of the Work with the balance of the Work and
for scheduling and coordinating the performance of all such Work with Owner in
advance, (ii) represents that it has the requisite expertise to undertake the
coordination and scheduling of such remediation Work with the other portions of
the Work, and (iii) understands that Owner has relied on said representation in
making this award to, and entering into this Agreement with, Construction
Manager. Construction Manager and the Subcontractors to whom performance of such
portion of the Work is awarded shall work closely with W&P, who will observe the
execution of such portion of the Work and provide contact and oversee compliance
with the requirements of regulatory environmental entities. Construction Manager
further acknowledges that the sound environmental condition of the Garden and
its compliance with Environmental Laws (hereinafter defined) is of paramount
importance to Owner and represents that at all times in its performance of the
Work, it will (except to the extent required as part of its environmental
remediation Work in accordance with the Environmental Work Product) refrain from
causing or permitting any Hazardous Materials to be generated, produced,
brought, used, stored, treated, discharged, released, spilled or disposed of
upon, in, under, or about the Garden or the Project Site (except as may be
permitted by Applicable Laws to be used and reasonably required for the
performance of the Work (e.g., use of petroleum products to power equipment)) or
otherwise cause or permit the violation of any Environmental Laws in connection
with the performance of the Work. Construction Manager understands that the
foregoing acknowledgment and covenants of Construction Manager has served as a
material inducement in Owner’s retention of Construction Manager.

(c) Construction Manager hereby agrees to immediately, or as appropriate, (in
either instance subject to Owner’s prior approval) stop Work or take other
measures proposed by Construction Manager and approved by Owner in any area and
to notify Owner if it finds any discrepancy between the Hazardous Materials
found at the Garden and the Hazardous Materials identified in the Environmental
Work Product, and give W&P, Project Manager and Owner its first notice in
writing (in an e-mail format marked “Urgent Environmental Delay Notification” in
the subject field) of such differing conditions (the “Differing Environmental
Conditions”). Said e-mail notification shall be from Marc Pulsfort or Robert
Conroy of Construction Manager and addressed to Scott Graber of W&P, Joel
Fisher, Timothy Hassett, Haim Hershkovitz and Marc Schoenfeld of Owner and Frank
Alvarado and Joe Greco of Project Manager and shall be transmitted within twenty
four (24) hours of the finding of any such Differing Environmental Conditions.
Such first notice shall be followed, if the condition still persists, by a
second formal written notice (given in accordance with the provisions of
Section 28.9). Said second formal written notice shall (i) be delivered within
five (5) days of the first notice referred to above and (ii) set forth the
maximum amount of information available regarding the nature of the Differing
Environmental Condition and its associated impact on the Milestone Completion
Plan, Phasing Plan, Progress Schedule and Costs. Lastly, if the condition still
persists, such second formal written notice shall be followed by a third formal
written notice (also given in accordance with the provisions of Section 28.9).
Said third formal written notice shall (i) be delivered within fourteen
(14) days of the second written notice referred to above, (ii) demonstrate the
manner in which such conditions fall within

 

11



--------------------------------------------------------------------------------

the category of Differing Environmental Conditions, the associated delays, if
any, and that Construction Manager could not have anticipated or avoided any
such associated delays, (iii) set forth the costs and means to alleviate or
minimize the effect on any contract time delays, and all cost impact and other
consequences thereof, and (iv) detail the operational plans proposed to be
instituted for the expeditious mitigation of the same. In providing said Third
Notice, Construction Manager may provide the level of detail for items (iii) and
(iv) of the preceding sentence that is available to it at the time it delivers
such notice; provided, however, that Construction Manager shall promptly
supplement such Third Notice with additional details pertaining to such items as
such details become available to Construction Manager. Construction Manager’s
failure to comply with the notice requirements shall entitle Owner to deny
Construction Manager an extension of the contract time, as well as reimbursement
for actual General Conditions Costs and Subcontract Costs provided below. Upon
W&P’s and Owner’s receipt of said third notice, W&P, in consultation with
Project Manager, Construction Manager and Owner, shall, if necessary and
approved by Owner, amend the Environmental Reports and Remediation Plans to take
such Differing Environmental Conditions into account, subsequent to which
amendment Construction Manager shall diligently proceed with the performance of
the remediation Work, all as reflected in a Change Order issued for such
Differing Environmental Condition, which shall provide for reimbursement for
actual General Conditions Costs and Subcontract Costs. In addition, the parties
agree that there shall be no adjustments in said Change Order on account of the
Fixed Fee and Construction Manager hereby agrees to use best efforts to
accelerate the performance of such Work so as to regain any time lost, all as
set forth in this Section 2.5, but for any time not recovered hereunder,
Construction Manager shall be entitled to an extension of the contract time set
forth in the Milestone Completion Plan, Progress Schedule and/or the Phasing
Plan, all as reflected in a Change Order. Construction Manager hereby represents
that all Subcontractors engaged by Construction Manager to perform such Work
will be qualified to carry out and perform such Work. Such Subcontractors shall
also possess and comply with all licensing, registration, certification,
reporting, notification, training, testing, disposal and any other requirements
governing the performance of such Work. Notwithstanding anything in the
foregoing to the contrary, Construction Manager’s compliance with the notice
provisions of this Section 2.5(c) shall not be deemed to mean that Construction
Manager’s burden of proof for claiming Differing Environmental Conditions has
been met nor deemed to constitute a waiver of any right, option or remedy
available to Owner to dispute the same.

(d) Subject to Construction Manager’s and its Subcontractors’ compliance with
the requirement that Work be immediately, or as appropriate (in either instance
subject to Owner’s prior approval) stopped in an area affected by Differing
Environmental Conditions, Owner shall, to the fullest extent permitted by law,
defend, indemnify and hold Construction Manager and its Subcontractors harmless
from and against claims, damages, losses and expenses, including, but not
limited to attorneys’ fees, arising out of or resulting from the presence of
Hazardous Materials at the Project Site. Without limiting the generality of the
foregoing, the above defense, indemnity and hold harmless obligations extend to
Environmental Impact Claims. An “Environmental Impact Claim” is defined as any
claim, suit, judgment, cost, loss, expenses (including attorneys’ fees) which
arises out of, is related to, or is based on the actual or threatened dispersal,
discharge, escape, release or saturation of any Hazardous Material in or into
the atmosphere, or on, onto, upon, in or into the surface or subsurface
(i) soils, (ii) water or water course, (iii) objects, or (iv) any tangible or
intangible matter, whether sudden or

 

12



--------------------------------------------------------------------------------

not. For the purpose of this subsection (d), Owner shall not owe a defense,
indemnity and hold harmless obligation to: (1) Construction Manager, if the
claim, damage, loss or expense arising out of or resulting from the presence of
a Hazardous Material at the Project Site resulted from Construction Manager’s or
a Subcontractor’s acts or omissions; or (2) a Subcontractor, if: (y) the claim,
damage, loss or expense arising out of or resulting from the presence of a
Hazardous Material at the Project Site resulted from Subcontractor’s acts or
omissions for reasons that were independent of the requirements of the
Construction Documents; or (z) the Subcontractor was retained by Construction
Manager to remediate the Hazardous Material in question; or (3) Construction
Manager or any Subcontractor, if the claim, damage, loss or expense arises out
of, or results from either Construction Manager’s or any Subcontractor’s failure
to comply with its or their respective obligations under any of the Contract
Documents or the Subcontract, respectively.

(e) For purposes of this Agreement, “Hazardous Materials” shall mean
(i) petroleum and its constituents; (ii) radon gas, asbestos in any form which
is or could become friable, urea formaldehyde foam insulation, transformers or
other shipment which contain dielectric fluid containing levels of
polychlorinated biphenyls in excess of federal, state or local safety
guidelines, whichever are more stringent; (iii) any substance, gas, material or
chemical which is or may hereafter be defined as or included in the definition
of “hazardous substances”, “hazardous materials”, “hazardous wastes”,
“pollutants or contaminants”, “solid wastes” or words of similar import under
any Environmental Law; (iv) lead based paint and (v) any other chemical,
material, gas or substance, the exposure to or release of which is regulated by
any Governmental Authority (hereafter defined).

(f) For purposes of this Agreement, “Environmental Laws” shall mean all
applicable requirements relating to the protection of human health or the
environment, including, without limitation, requirements relating to reporting,
licensing, permitting, investigation and remediation of any release or threat of
release of Hazardous Materials, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials or pertaining to the protection of the health and safety of
employees or the public, as such requirements are contained in all applicable
federal, state and local environmental, public health, and safety laws,
regulations, orders, permits, licenses, approvals, ordinances and directives now
or hereafter in effect.

(g) The portion of the Work relating to the remediation of Hazardous Materials
shall be insured under a project specific pollution liability policy in the
amount of $25,000,000 per occurrence which shall be maintained for six (6) years
after Substantial Completion. This policy will be carried and paid for by Owner
containing terms and in form, and issued by an insurance company, all as
reasonably acceptable to Construction Manager. Such policy shall name Owner and
Construction Manager as “named insureds” and shall name Project Manager as
“additional insureds.” Such portion of the Work shall be further insured by the
abatement Subcontractor(s) as set forth in Exhibit “J” annexed hereto.
Construction Manager’s liability with respect to pre-existing Hazardous
Materials is limited to the actual recoveries under the aforementioned policy.
The actual and reasonable premiums payable by Construction Manager to the
abatement Subcontractor(s) for such policy, as well as the actual and reasonable
fees payable by Construction Manager to its environmental consultant approved by
Owner, shall be separately reimbursable hereunder, but such expenditures shall
not be

 

13



--------------------------------------------------------------------------------

deemed a part of the Costs, and shall not be limited by nor included in any
applicable Guaranteed Maximum Price.

(h) The portion of the Work related to Hazardous Materials remediation is
separately identified as a work element(s) in the Milestone Completion Plan,
Progress Schedule and Phasing Plan, as applicable.

(i) Construction Manager shall provide, and shall require all Subcontractors to
provide to it, and in turn it shall provide to Owner, originals or, where
originals are unavailable, copies, of all documents relating to the transport,
handling, storage and/or disposal of all wastes and demolition debris from the
Project Site, including, but not limited to, waste manifests, bills of lading,
dumping permits and landfill receipts.

2.6 Continued Operation of the Garden and the Phasing Plan.

(a) Construction Manager understands that maintenance of the integrity and
continuous and uninterrupted functionality and operation of the Garden is of
critical importance, agrees to perform the Work in a manner consistent with said
understanding and agrees not to interfere with the same except as may be
approved by Owner and reflected in the then applicable Phasing Plan. In
addition, Construction Manager acknowledges that the Garden operates 24 hours a
day, 7 days a week, 365 days a year as one of the busiest sports, theatre and
entertainment facilities in the world. Accordingly, Construction Manager agrees
that Owner will have the ability during the performance of the Work to operate
the Garden as it deems necessary or appropriate, including the ability upon
reasonable notice to Construction Manager to schedule events (including
pre-event load-in and post-event load-out) except during certain agreed upon
“no-event” periods and to at all times perform maintenance and other operations
and activities. In addition to the Progress Schedule, to facilitate such
continuous and uninterrupted functionality and operation Construction Manager
and Owner have heretofore prepared comprehensive coordination and sequencing
plans for the various portions of the Work reflecting each of the 20- and
22-week alternative arena closure durations for each Summer Shutdown Period, as
set forth in Section 6.1. The most current version of such coordination and
sequencing plans (each of such plans, as the same may be updated, modified
and/or extended hereafter and from time to time subject to Owner’s prior written
approval, being referred to herein as the “Phasing Plan”) are annexed hereto as
Exhibit “F”. The parties acknowledge that each of the Phasing Plans annexed
hereto as Exhibit “F” is based on the set of construction documents issued by
Architect dated January 15, 2010 (“90% CDs”). Promptly following execution of
this Agreement, Construction Manager shall (subject to Owner’s approval) update
the Phasing Plan to reflect the set of Construction Documents identified under
Exhibit “B” annexed hereto (“100% CDs With ASI #1 and ASI #2”). Construction
Manager agrees to prepare updated Phasing Plans (subject to Owner’s prior
written approval) from time to time as necessary to reflect the then current
Construction Documents. Construction Manager acknowledges and agrees that
nothing in the Phasing Plan annexed hereto as Exhibit “F” or in any updated
Phasing Plan that is based on the 100% CDs With ASI #1 and ASI #2 shall reduce
the scope of Work or extend the Completion Dates for the relevant Work set forth
in the Milestone Completion Plan, or affect Construction Manager’s obligations
thereunder.

 

14



--------------------------------------------------------------------------------

(b) Construction Manager’s performance of the Work shall be performed in
accordance with the Milestone Completion Plan, Phasing Plan and Progress
Schedule in a manner that coordinates with the operations of the Garden
(including safe and appropriate ingress and egress for customers to and from the
arena, theater, concourses, seats, restrooms, suites, concessions, etc.) and
minimizes disruption (including not creating noise or vibration in the arena
bowl or theater during events), delay, or increased cost to Owner. To facilitate
such continuous and uninterrupted functionality and operation, Construction
Manager shall also cause all construction areas relating to the Work to be free
of rubbish and dust, all construction materials and equipment to be removed,
stored or concealed, and temporary protection be put into place, all in a manner
satisfactory to Owner. Notwithstanding the foregoing, Construction Manager and
Owner acknowledge that, due to the nature of Owner’s operation and use of the
Garden, there may be unanticipated additional time periods and additional scopes
of Work beyond those depicted in the Milestone Completion Plan, Phasing Plan and
Progress Schedule approved by Owner when Construction Manager could be permitted
access to perform Work, subject to Owner’s consent. Construction Manager and
Owner also acknowledge that it would be in the best interest of both parties to
be flexible and to cooperate with one another to facilitate such access at all
times when reasonably practicable, giving account to Owner’s operational
concerns, as set forth in this Section 2.6. Accordingly, Owner will at all times
use reasonable efforts to cooperate with Construction Manager to identify
additional unanticipated down periods and to permit, subject to Owner’s consent,
Construction Manager to access at times, and conduct work, other than the times
and scope of Work depicted in the Milestone Completion Plan, Progress Schedule
and Phasing Plan.

(c) In the course of the performance of the Work, Construction Manager shall
assist and cooperate with Owner with respect to the property rights or interests
other entities may have with respect to the Garden and/or the Project Site,
including, without limitation, adjacent owners, beneficiaries of easements or
licenses, internal and external users of the Garden and/or the Project Site,
tenants and Governmental Authorities. Such assistance and cooperation may
include, without limitation, review of documentation, attending meetings,
negotiating resolutions of issues and complying with any obligations to which
Owner is bound or to which the Work may be subject.

(d) The parties further agree that they will coordinate in accordance with the
terms of Exhibit “S” annexed hereto and the documents incorporated by reference
in Exhibit “S,” as the same may be updated or modified only in accordance with a
written agreement signed by the parties specifically referring to Exhibit “S”.

2.7 Labor Harmony. Construction Manager shall cooperate and work closely with
Owner and Owner’s vendors to (i) ensure labor harmony among its Subcontractors
and (ii) foster labor harmony between its Subcontractors and other employees
that work at the Garden and the Project Site. In addition, Construction Manager
shall use commercially reasonable efforts in consultation with Owner to utilize
the labor force of those unions that have collective bargaining, “Project Labor”
and other similar agreements with Owner, which require Owner to utilize the
labor force of such unions performing work at the Garden and/or the Project
Site. The foregoing obligation shall not require Construction Manager to violate
the terms of any of the labor or other agreements to which it is currently a
party, or to which it may become a party in the course of the performance of the
Work.

 

15



--------------------------------------------------------------------------------

2.8 Construction Manager’s Qualifications. Construction Manager hereby
represents that it (i) is an independent, competent and qualified construction
management firm, (ii) has the necessary capabilities, qualifications,
capacities, skilled personnel, experience and other expertise required for the
successful and timely completion of the Work, and (iii) is properly equipped,
organized and financed to perform the Work in an effective, skillful and
efficient manner and in accordance with the requirements of the Contract
Documents.

2.9 Owner’s Financial Arrangement. On the date hereof and on a calendar
quarterly basis thereafter, Owner shall furnish to Construction Manager a
notarized statement signed by its Chief Financial Officer or Treasurer (the
“Officer Statement”) confirming that Owner has or to the best of his or her
knowledge will have sufficient funds to cover the cash requirements of the
Project as they come due during the period covered by the Officer Statement as
outlined in the most recent cost estimate issued by the Construction Manager for
the Project (which shall be consistent with the most recent “Construction
Budget” (as such term is defined in Section 7.2(d) hereof) approved by Owner).
The amounts and timing of such cash requirements shall be provided to Owner by
the Construction Manager each quarter no less than 30 days prior to the date on
which Construction Manager seeks delivery of the Officer Statement. The Officer
Statement furnished by Owner on the date hereof shall cover the remainder of the
present quarter and the following quarter. Officer Statements furnished by Owner
thereafter shall cover the then present quarter and the following quarter.

Article 3

Construction Manager’s Compensation

3.1 Pre-Construction Phase Compensation/Early Start Work Compensation/Early
Start Work Retainage. (a) In consideration of Construction Manager’s performance
of the Pre-Construction Phase portions of the Work through February 28, 2010,
set forth in Section 7.1 hereof, Construction Manager was entitled to receive
(i) a fixed pre-construction phase fee (the “Pre Construction Phase Fee”), in an
amount equal to a fixed monthly amount of Thirty Three Thousand Dollars
($33,000), plus (ii) reimbursement for Construction Manager’s staff performing
the Pre-Construction Phase portion of the Work at the hourly rates set forth in
Exhibit “H-2” annexed hereto, plus (iii) reimbursement for actual out-of-pocket
expenses, such as document reproduction costs, travel for business costs and
fees payable to a scheduling consultant selected by Construction Manager and
approved by Owner, and actually and reasonably incurred by Construction Manager
in connection with its performance of such Pre-Construction Phase portions of
the Work (which reimbursements under the aforesaid items (ii) and (iii) are
hereafter collectively referred to as, the “Pre-Construction Reimbursables”)
(which Pre-Construction Phase Fee and Pre-Construction Reimbursables are
collectively referred to herein as the “Pre-Construction Phase Compensation”).
Any outstanding payments on account of the Pre-Construction Phase Compensation
shall be made within thirty (30) days following Construction Manager’s
submission of an invoice therefor, which invoice shall be accompanied by
(i) lien releases and (ii) supporting and other documentation and shall be in
such form and detail as Owner may reasonably request.

(b) In consideration of Construction Manager’s performance of its construction
related obligations during the Pre-Construction Phase consisting of bidding and

 

16



--------------------------------------------------------------------------------

award of Subcontracts for certain “early trades”, if any, for the purchase of
certain “long lead items”, if any, and for the performance of probes and field
studies authorized to be undertaken under the fourth (4th) paragraph of the
Letter and continued to be authorized to be undertaken hereunder prior to the
commencement of the Construction Phase (the “Early Start Work”), Construction
Manager shall be entitled to receive the following:

(i) a fixed fee (the “Early Start Work Fee”) in an amount equal to two and sixty
five hundredths percent (2.65%) of the Early Start Work General Conditions Cost
and the Early Start Work Subcontract Costs (as such terms are defined in items
(ii) and (iii) below);

(ii) actual costs of performing or furnishing general conditions work items
relating to the Early Start Work, but only to the extent approved by Owner in
advance for each such item and actually and reasonably incurred by Construction
Manager in connection with its performance of such Early Start Work (the “Early
Start Work General Conditions Costs”);

(iii) an amount equal to the Subcontract Costs (the “Early Start Work
Subcontract Costs”) payable by Construction Manager to Subcontractors for the
performance of the Early Start Work (which Early Start Work Fee, Early Start
Work General Conditions Costs and the Early Start Work Subcontract Costs are
collectively referred to herein as the “Early Start Work Compensation”).

(c) Payments on account of the Early Start Work Compensation shall be made
monthly (unless Owner, on a case by case basis, determines and agrees that
semi-monthly payments are warranted) and shall be based on actual expenditures
(not to exceed in the case of the Early Start Work Subcontract Costs the amounts
reflected in the schedule of values prepared by Construction Manager and
approved by Owner), all in accordance with the procedures set forth in Article
11 hereof.

(d) Payments on account of the Early Start Work Subcontract Costs shall be
subject to a ten percent (10%) hold back on each Subcontract until Final
Completion of the Work or, at Owner’s option, exercised in its reasonable
discretion, and subject to the Identified Party’s approval (if required), such
lesser percentage or earlier or later release as Owner may approve as being
reasonably necessary to be held back or released with respect to any particular
Subcontractor (the “Early Start Work Retainage”); it being understood that no
portions of the Early Start Work Retainage shall be released to a Subcontractor
unless Owner approves such release, which approval shall not be unreasonably
withheld, with the understanding, and taking into account, that the Work may be
done in phases and the Early Start Work Retainage may be released in phases with
Owner’s aforesaid approval.

 

17



--------------------------------------------------------------------------------

(e) Payments on account of the Early Start Work Fee shall be subject to a two
and one-half percent (2.5%) hold back of the Early Start Work Fees billed up to
an amount that will not exceed the cap specified in Section 3.6 (the “Early
Start Work Fee Retainage”), fifty percent (50%) of which shall be released on
Substantial Completion of the Work and the balance of which shall be released on
Final Completion of the Work. The Early Start Work General Conditions Costs
shall not be subject to a hold back.

(f) If Owner elects to have the Work performed for a Guaranteed Maximum Price,
then the Early Start Work General Conditions Costs and the Early Start Work
Subcontract Costs (including those incurred prior to the date hereof under the
Letter) will be included in, and credited against, the corresponding General
Conditions Costs and Subcontract Costs line items comprising the Guaranteed
Maximum Price. If Owner elects to have the Work performed under a
“cost-plus-a-fee” arrangement with a not to exceed Fixed General Conditions
Costs, as contemplated under Section 3.3(a)(i) hereof, then the general
conditions costs paid to Construction Manager under the fifth (5th) paragraph of
the Letter and the Early Start Work General Conditions Costs paid to
Construction Manager under Section 3.1(b)(ii) hereof will be included in, and
credited against, the aforesaid Fixed General Conditions Costs. Irrespective of
whether the Owner elects to have the Work performed under a Guaranteed Maximum
Price or “cost-plus-a-fee” arrangement, the aggregate of (i) the fee paid to
Construction Manager relating to Subcontracts under the fifth (5th) paragraph of
the Letter and (ii) the Early Start Work Fee will be included in, and credited
against, the Fixed Fee payable under Section 3.2 hereof.

3.2 Construction Phase Compensation/Fixed Fee/Bonus/Liquidated Damages. (a) In
consideration of Construction Manager’s performance of its obligations during
the Construction Phase portions of the Work, and subject to adjustment as set
forth in Section 3.1(f) above and in Section 3.2(b) below, Construction Manager
shall be entitled to receive a fixed Construction Phase fee in the amount of
Sixteen Million Dollars ($16,000,000) (the “Fixed Fee”), based on the cost
estimate set forth on the annexed Exhibit “K”. Construction Manager hereby
represents that the cost estimate annexed hereto reflects Construction Manager’s
good faith estimate of the total Costs of the Work based on its knowledge and
review of the Project Site and the Contract Documents in effect as of the date
hereof (in the case of the Construction Documents, the 100% CDs With ASI #1 and
ASI #2), it being understood that such cost estimate does not constitute a
guarantee of such total Costs. The scope of Work reflected on the set of
Construction Documents identified under Exhibit “B” annexed hereto is herein
referred to as the “Base Work”. The Fixed Fee includes all profit and home
office expenses of Construction Manager, the salaries or other compensation of
any executive or corporate officers or other management level personnel of
Construction Manager for staff at or above the level of Mr. Mark Pulsfort, Vice
President and Principal-in-Charge, and the salaries of all staff members, at any
level, working in Construction Manager’s main office and not included as part of
the reimbursable staff in the General Conditions Work Items (as such term is
defined in Section 4.1(a)(i) hereof) set forth in the general conditions summary
(the “General Conditions Summary”), annexed hereto as Exhibit “G”. Accordingly,
Construction Manager agrees that irrespective of whether the Work is being
performed under a Guaranteed Maximum Price or a “cost-plus-a-fee” arrangement,
the Fixed Fee shall not be subject to increases for any reason other than
Program Changes (as such term is defined in Section 23.1(a) hereof). The parties
agree that (i) any increases in the Fixed Fee for Program Changes shall be in
the amount set forth in Section 3.5, and (ii) any increase in the Fixed Fee for
Program Changes shall be applicable

 

18



--------------------------------------------------------------------------------

only if the Costs of the Work reflected in such Program Changes cause the
overall Costs of the Work to exceed the cost estimate set forth on the annexed
Exhibit “K”, and then only to the extent of any such excess. Without limiting
the foregoing, Construction Manager agrees that the Fixed Fee shall not be
subject to increases in connection with any Change reflected in a Change Order
for Non-Concealed Conditions, Differing Concealed Conditions, Differing
Environmental Conditions, errors or omissions in the Construction Documents,
field conditions, scope gaps in the Construction Documents or any other items.
In addition, the parties agree that if the scope of the Base Work is reduced as
a result of scope reductions in the Project’s program made by Owner
significantly changing the scope of the Base Work, then, in such event, the
Owner shall be entitled to an equitable and commercially reasonable downward
adjustment/decrease in the Fixed Fee, to be agreed to by the parties in good
faith, all as reflected in a Change Order. Except for the Fixed Fee Retainage
(as such term is defined in Section 3.6 hereof), payments on account of the
Fixed Fee shall be made monthly (unless Owner, on a case by case basis,
determines and agrees that bi-monthly payments are warranted) in an amount equal
to two and sixty five hundredths percent (2.65%) of actual expenditures for
General Conditions Costs and Subcontract Costs (not to exceed, in the case of
Subcontract Costs, the amounts reflected in the schedule of values prepared by
Construction Manager and approved by Owner for the Work), all in accordance with
the procedures set forth in Article 11 hereof. Finally, the parties agree to
cooperate and work with each other and with the members of the Design Team to
the end of achieving overall cost reductions in the ultimate Costs of the Work.

(b) Construction Manager shall be eligible to earn reopening bonuses as follows:

(i) Seven Hundred Fifty Thousand Dollars ($750,000) if Construction Manager
achieves the 1st Summer Shutdown Completion by the 1st Summer Shutdown
Completion Date (or such later date as the same may be extended by Change
Order), of which Four Hundred Fifty Thousand Dollars ($450,000) shall be
considered earned immediately, and the remainder of which shall be considered
earned either (y) in the event of a 20-week arena closure duration for the 1st
Summer Shutdown, for each of the three (3) Post 1 st Summer Completions only to
the extent Construction Manager also achieves an individual Post 1st Summer
Completion as of the applicable Post 1st Summer Completion Dates (as the same
may be extended by Change Order), on the basis of $100,000 in bonus for each
such timely Completion, or (z) in the event of a 22-week arena closure duration
for the 1st Summer Shutdown, for each of the two (2) Post 1 st Summer
Completions only to the extent Construction Manager also achieves an individual
Post 1st Summer Completion as of the applicable Post 1st Summer Completion Dates
(as the same may be extended by Change Order), on the basis of $150,000 in bonus
for each such timely Completion;

(ii) Seven Hundred Fifty Thousand Dollars ($750,000) if Construction Manager
achieves

 

19



--------------------------------------------------------------------------------

the 2nd Summer Shutdown Completion by the 2nd Summer Shutdown Completion Date
(or such later date as the same may be extended by Change Order), of which Four
Hundred Fifty Thousand Dollars ($450,000) shall be considered earned
immediately, and the remainder of which shall be considered earned for each of
the three (3) Post 2nd Summer Completions only to the extent Construction
Manager achieves an individual Post 2nd Summer Completion as of the applicable
Post 2nd Summer Completion Dates (as the same may be extended by Change Order),
on the basis of $100,000 in bonus for each such timely Completion; and

(iii) One Million Dollars ($1,000,000) if Construction Manager achieves the 3rd
Summer Shutdown Completion (including Substantial Completion of the entire Work)
by the 3rd Summer Shutdown Completion Date or such later date as the same may be
extended by Change Order.

(iv) Construction Manager shall promptly pay twenty percent (20%) of each
reopening bonus payment to its staff, as recommended by Construction Manager and
approved by Owner.

(c) The parties agree that time shall be of the essence as to the 1st Summer
Shutdown Completion Date, the Post 1st Summer Completion Dates, the 2nd Summer
Shutdown Completion Date, the Post 2nd Summer Completion Dates and the 3rd
Summer Shutdown Completion Date, in each case subject to adjustment only by
Change Order. Payments of all earned reopening bonuses shall be made within
forty (40) days after the last of the Post 1st Summer Completion Dates, the last
of the Post 2nd Summer Completion Dates and the Substantial Completion Date and
Owner shall have received and approved the Requisitions therefor under
Section 6.2 hereof. For the avoidance of doubt, all bonuses that are not earned
due to Construction Manager’s failure to timely achieve any of the individual
Post 1st Summer or Post 2nd Summer Completion Dates shall be deemed forfeited.

(d) If the 1st Summer Shutdown Completion is not achieved by the 1st Summer
Shutdown Completion Date (or such later date as the same may be extended by
Change Order), Construction Manager will be liable for liquidated damages as
follows: (i) One Million Dollars ($1,000,000) on the 1st Summer Shutdown
Completion Date and (ii) Twenty Thousand Dollars ($20,000) per day for each day
during the period from and including the day immediately succeeding the 1st
Summer Shutdown Completion Date until the date the 1st Shutdown Completion
actually occurs, up to a maximum amount of Five Hundred Thousand Dollars
($500,000) (which liquidated damages shall be known as the “1st Summer Shutdown
Liquidated Damages”).

(e) If the 2nd Summer Shutdown Completion is not achieved by the 2nd Summer
Shutdown Completion Date (or such later date as the same may be extended by
Change Order), Construction Manager will be liable for liquidated damages as
follows: One

 

20



--------------------------------------------------------------------------------

Million Dollars ($1,000,000) on the 2nd Summer Shutdown Completion Date and
Twenty Thousand Dollars ($20,000) per day for each day during the period from
and including the day immediately succeeding the 2nd Summer Shutdown Completion
Date until the date the 2nd Shutdown Completion actually occurs, up to a maximum
amount of Five Hundred Thousand Dollars ($500,000) (which liquidated damages
shall be known as the “2nd Summer Shutdown Liquidated Damages”).

(f) If the 3rd Summer Shutdown Completion (including Substantial Completion of
the entire Work) is not achieved by the 3rd Summer Shutdown Completion Date (or
such later date as the same may be extended by Change Order), Construction
Manager will be liable for liquidated damages as follows: Thirty Thousand
Dollars ($30,000) for each day during the period from and including the day
immediately succeeding the 3rd Summer Shutdown Completion Date until the date
the 3rd Summer Shutdown Completion (including Substantial Completion of the
entire Work) actually occurs, up to a maximum amount of Two Million Dollars
($2,000,000) (which liquidated damages shall be known as the “3rd Summer
Shutdown Liquidated Damages”).

(g) Owner shall be entitled to collect any Liquidated Damages that become due
under Section 3.2(d), Section 3.2(e) and Section 3.2(f), respectively, either:
(i) by Owner not paying Construction Manager monies then due or next becoming
due from Owner to Construction Manager hereunder; or (ii) if such monies are not
due or to become due from Owner to Construction Manager hereunder, by
Construction Manager paying such amounts to Owner within ten (10) days after
rendition of a bill or statement therefor.

(h) Owner and Construction Manager agree that it would be impractical and
extremely difficult to ascertain the damages that Owner will suffer if
Construction Manager fails to achieve the 1st Summer Shutdown Completion, the
Post 1st Summer Completions, the 2nd Summer Shutdown Completion, the Post 2nd
Summer Completions and/or the 3rd Summer Shutdown Completion (including
Substantial Completion of the entire Work) by the corresponding Completion Date.
Accordingly, Owner and Construction Manager agree that the Liquidated Damages
(as provided in Sections 3.2(d), 3.2(e) and 3.2(f)) are, in each instance, less
than a reasonable estimate of the total net detriment Owner would suffer for
each applicable failure of Construction Manager and not a penalty. Owner’s sole
and exclusive right to damages of any kind from Construction Manager for
Construction Manager’s lateness shall be the Liquidated Damages and/or forfeited
bonuses as provided for in this Section 3.2. For the avoidance of doubt, nothing
in this Section 3.2(h) shall in any way impair Owner’s warranty rights.

3.3 Construction Phase Compensation/General Conditions Costs. (a) In addition to
the Fixed Fee payable to Construction Manager hereunder for the performance of
the Work, Construction Manager also shall be entitled to reimbursement for
General Conditions Costs as follows:

(i) under a “cost-plus-a-fee” arrangement in an amount equal to actual General
Conditions Costs, or, at Owner’s election and direction (exercisable by written
notice from Owner to Construction Manager as provided under Section 20.1(b)
hereof), an amount equal to the lesser of (x) actual General

 

21



--------------------------------------------------------------------------------

Conditions Costs and (y) the not to exceed dollar amount contained in the
General Conditions Summary set forth in the annexed Exhibit “G” (which is
hereafter referred to as the “Fixed General Conditions Costs,” as the same may
be increased by the issuance of Change Orders); and

(ii) under a Guaranteed Maximum Price arrangement, in an amount equal to actual
General Conditions Costs incurred pursuant to a non-guaranteed line item for
General Conditions Costs in the same dollar amount as the amount of the Fixed
General Conditions Costs, which non-guaranteed General Conditions Costs line
item amount may be increased by the issuance of Change Orders. Reimbursement on
account of General Conditions Costs under this item (ii) and item (i) above
shall be made monthly (unless Owner, on a case by case basis, determines that
semi-monthly payments are warranted), all in accordance with the procedures set
forth in Article 11 hereof.

(b) The parties agree that if Construction Manager, subject to Owner’s prior
approval, elects not to self-perform any one or more General Conditions Work
Items and to have the same performed by Subcontractors (all as contemplated in
Section 4.1(a)(i) hereof) then, in such event, and for purposes hereof, the term
Subcontract Costs shall not include amounts reimbursed by Construction Manager
to Subcontractors for such Subcontractors’ performance of General Conditions
Work Items contained in the General Conditions Summary annexed hereto as Exhibit
“G”.

3.4 Construction Phase Compensation/Reimbursable Costs. In addition to the Fixed
Fee and the General Conditions Costs payable to Construction Manager hereunder
for the performance of the Work, Owner shall reimburse Construction Manager for
all Reimbursable Costs identified in Subsection 4.1(b) hereof actually and
reasonably incurred by Construction Manager in the proper performance of the
Work.

3.5 Construction Phase Compensation/Additional Fees and Additional General
Conditions Costs. In addition to the Fixed Fee, the General Conditions Costs and
the Reimbursable Costs payable to Construction Manager hereunder for the
performance of the Work, and subject to the provisions of Section 3.2 hereof,
Owner shall pay to Construction Manager additional Fixed Fee for any Program
Change in the Work (qualifying for such payment under said Section 3.2) in an
amount equal to two and sixty five hundredths percent (2.65%) of the General
Conditions Costs and Subcontract Costs reasonably incurred by Construction
Manager for such Program Change, all as reflected in Change Orders issued under
Article 23 hereof. In addition, Owner shall pay to Construction Manager
additional General Conditions Costs for any Program Change equal to provable and
actual costs reasonably incurred by Construction Manager, all as reflected in
Change Orders.

3.6 Construction Phase Compensation/Subcontract Retainage/Fixed Fee Retainage.
Owner shall make progress payments to Construction Manager for the Work pursuant
to the provisions of Article 11 hereof, subject to a ten percent (10%) hold-back
on the Subcontract Costs until Final Completion of the Work or, at Owner’s
option, exercised in its reasonable discretion, and subject to the Identified
Party’s approval (if required), such lesser percentage or earlier or later
release as Owner may hereafter approve as being reasonably

 

22



--------------------------------------------------------------------------------

necessary to be held back with respect to any particular Subcontractor (the
“Subcontract Retainage”); it being understood that no Subcontract Retainage will
be released to a Subcontractor unless Owner approves such release, which
approval shall not be unreasonably withheld, with the understanding, and taking
into account that, the Work may be done in phases and the Subcontract Retainage
may be released in phases with Owner’s aforesaid approval. The Fixed Fee shall
be subject to a two and one-half percent (2.5%) hold-back of the portion of the
Fixed Fee payable under each monthly progress payment pursuant to the provisions
of Article 11 hereof, up to an aggregate amount of Five Hundred Thousand Dollars
($500,000), fifty percent (50%) of which shall be released on Substantial
Completion of the Work and the balance of which shall be released upon Final
Completion (the “Fixed Fee Retainage”) of the Work. The General Conditions Costs
shall not be subject to a hold-back.

3.7 Construction Phase Compensation/GMP Contingency. (a) The parties agree that
if Owner shall require Construction Manager to perform the Work for a Guaranteed
Maximum Price, then, in such event, Construction Manager shall be entitled to
include a contingency line item in its Guaranteed Maximum Price Statement
(submitted under Article 20 hereof) in an amount equal to five and one half
percent (5.5%) of the aggregate of the Subcontract Costs line item component of
said Guaranteed Maximum Price (the “GMP Contingency”). The GMP Contingency has
been established for the purpose of enabling Construction Manager to be paid, as
part of the Costs of the Work, for the following Work related costs, provided
that such costs are attributable to Work indicated in the Construction Documents
or reasonably inferable therefrom, except where such costs arise from the gross
negligence or willful misconduct of Construction Manager or a Subcontractor:

(i) General Conditions Costs incurred by Construction Manager in connection with
acceleration of the Work necessitated by reason of delays to the Work caused by
Construction Manager or a Subcontractor;

(ii) costs associated with field conditions or difficulties that are not
addressed elsewhere in the Contract Documents and do not fall within the
definition of Non-Concealed Conditions under Section 2.4 hereof;

(iii) additional costs incurred as a result of non-performance, breach or
default by a Subcontractor (excluding breach of warranty obligations unless
approved otherwise by Owner in its discretion reasonably exercised) not
recovered under the Subguard Insurance Policy and/or not recovered from the
Subcontractor under its Subcontract, but only after Construction Manager, in
consultation with Owner, has employed commercially reasonable and good faith
recovery techniques, such as notices, warnings, back charges and/or default
remedies and Owner and Construction Manager jointly determine that it is not
commercially feasible to recover such costs under the subguard insurance policy
(the “Subguard Insurance Policy”) or from a Subcontractor under its Subcontract;

(iv) unanticipated market, labor or material conditions;

(v) Subcontractor buyout overruns;

 

23



--------------------------------------------------------------------------------

(vi) estimating or quantities take-off errors;

(vii) settlement amounts for any bona fide dispute between Construction Manager
and a Subcontractor;

(viii) costs of uncovering, correcting or replacing defective Work (excluding
costs of uncovering, correcting or replacing defective Work covered under the
warranty obligations set forth under Section 7.3 hereof unless approved
otherwise by Owner in its discretion reasonably exercised) but only in the event
and to the extent that such costs cannot be recovered from insurance maintained
for the Work, and then only after Construction Manager, in consultation with
Owner, has employed commercially reasonable and good faith recovery techniques,
such as notices, warnings, back charges and/or default remedies, and the parties
jointly determine that it is not commercially feasible to recover such costs
from a Subcontractor;

(ix) costs to remove mechanic liens filed by Subcontractors under the provisions
of Section 13.2 hereof;

(x) traffic and parking violations at or in the vicinity of the Project Site;
and

(xi) such other unforeseen or unanticipated costs arising in the course of the
performance of the Work as Owner, in its judgment reasonably exercised, may
approve.

(b) The parties agree that no part of the GMP Contingency may be used by
Construction Manager for any purpose without first submitting to Owner a written
request for a specific amount and justification for its use, and without first
receiving Owner’s written approval, which shall not be unreasonably withheld or
delayed.

(c) The GMP Contingency shall not be used for scope increases, design changes or
design deficiencies, nor is the GMP Contingency to be used to address any matter
for which Construction Manager is entitled to a Change Order and a corresponding
increase in the Guaranteed Maximum Price in accordance with the Contract
Documents. By way of example, scope increases, design changes or design
deficiencies not reasonably inferable from the Construction Documents shall be
addressed through, and entitle Construction Manager to have the benefit of,
Change Orders.

(d) Aggregate savings in respect of actual, total initial buyouts of Subcontract
Costs versus the Subcontract Costs reflected in the Guaranteed Maximum Price,
and aggregate savings in respect of actual General Conditions Costs versus the
Fixed General Conditions Costs reflected in the Guaranteed Maximum Price, shall
be added to the GMP Contingency.

(e) The GMP Contingency shall not be used to recover costs due to:

 

24



--------------------------------------------------------------------------------

(i) violation by Construction Manager or any Subcontractor of any Applicable
Laws (as such term is defined in Section 18.1 hereof), other than traffic and
parking violations at or in the vicinity of the Project Site; or

(ii) incurred by reason of

 

  (x) the failure of Construction Manager or its Subcontractors to procure and
maintain insurance in accordance with the requirements of this Agreement; or

 

  (y) the failure of Construction Manager or its Subcontractors to comply with
the requirements of any insurance carriers providing coverage for the Work or
the Garden; or

 

  (z) in contravention of the approval rights reserved to Owner in Section 3.7
hereof.

The parties further agree that all unused GMP Contingency shall be deemed a part
of Savings (as such term is defined in Section 3.8 hereof) and belong to Owner.

3.8 Construction Phase Compensation/Cost Savings. (a) If, upon Final Completion
of the Work under circumstances where Owner shall have elected to proceed on the
basis of a Guaranteed Maximum Price, the aggregate of the actual Subcontract
Costs and General Conditions Costs portions of the Costs of the Work incurred by
Construction Manager, as determined to Owner’s satisfaction at the time and in
the manner set forth in subparagraph (b) below, shall be less than that set
forth in the Guaranteed Maximum Price, as the same may be increased by Change
Orders (the “Guaranteed Costs”), then, in such event, Construction Manager shall
not be entitled to share in the difference (the “Savings”) between said
Guaranteed Costs and the aggregate of the actual Subcontract Costs and General
Conditions Costs incurred by Construction Manager, all of which Savings shall
belong to Owner.

(b) To protect the Owner’s interest in assuring it has received its full
entitlement to retain the Savings, at the time Construction Manager submits its
final Requisition (as such term is defined in Article 11) to Owner for the Work,
Construction Manager also shall submit to Owner (and, if requested by Owner, to
those members of the Design Team as may be designated by Owner) for review and
certification an accounting statement, in the form required under
Section 6.2(b)(iv) hereof, detailing the calculation and itemization of the
Guaranteed Costs and each of the actual Subcontract Costs and the actual General
Conditions Costs, to permit the Owner to determine the Savings under
Section 3.8(a) hereof. If Owner, after receiving all reasonably requested
information and clarifications from Construction Manager, disputes the accuracy
of the amounts contained in such accounting statement, Owner shall, within
thirty (30) days following its receipt, submit the same for auditing to a
certified public accountant designated by Owner, and the determination by such
public accountant of the correct amounts shall be final and binding on the
parties. If, based upon the accounting statement and any audit

 

25



--------------------------------------------------------------------------------

thereof by Owner, it is determined that there was an overbilling by the
Construction Manager, then, in such event, the amount of such overbilling shall
be paid by Construction Manager to Owner upon presentation of an invoice
therefor and Construction Manager shall be responsible for the cost of such
audit.

Article 4

Items Included in Costs

4.1 The General Conditions Costs shall consist of the items identified in
Subsection (a) of this Section 4.1 and the Reimbursable Costs shall consist of
the items identified in Subsection (b) of this Section 4.1 (which General
Conditions Costs and Reimbursable Costs are collectively herein referred to as
the “Costs” or the “Costs of the Work”). Construction Manager agrees that all
Costs shall be at rates and/or quantities not higher than those which are
competitive and prevailing in the locality for work and services similar to the
Work.

(a)

(i) The “General Conditions Costs” shall consist of the actual costs (i) in the
case of a “cost-plus-a-fee” arrangement, and subject to Owner’s exercise of its
right to fix the same under Section 20.1(b) hereof, not to exceed the amount of
the Fixed General Conditions Costs (as the same may be increased by the issuance
of Change Orders under Article 23 hereof) or (ii) in the case of a Guaranteed
Maximum Price arrangement, the Fixed General Conditions Costs carried as a
non-guaranteed line item for General Conditions Costs (as the same may be
increased by the issuance of Change Orders under Article 23 hereof), in both
instances incurred by Construction Manager in performing and/or furnishing the
General Conditions Work Items (the “General Conditions Work Items”) depicted on
the General Conditions Summary annexed hereto as Exhibit “G” to be performed by
Construction Manager’s own labor force. Notwithstanding the foregoing, as
contemplated in Section 3.3(b) hereof, Construction Manager shall have the
option, upon prior approval of Owner, to elect not to self-perform any one or
more of the General Conditions Work Items set forth on said General Conditions
Summary and have the same performed by Subcontractors, with the understanding
that the cost of said non-self performed General Conditions Work Items shall not
be reimbursable as part of Subcontract Costs, but shall continue to be
reimbursed as a part of General Conditions Costs.

(ii) Notwithstanding anything to the contrary in any Contract Document or in
Exhibit “G”:

 

26



--------------------------------------------------------------------------------

(A) Owner’s obligation to reimburse Construction Manager for EDP expenses shall
be capped at $117,000 in the aggregate.

(B) Owner’s obligation to reimburse Construction Manager for labor
administration charges will be calculated at the rate of 4.55% of base labor
costs (i.e., wages, not including benefits) for union personnel provided
directly by Construction Manager, capped in any event at $637,000 in the
aggregate.

(C) Owner’s obligation to reimburse Construction Manager for the cost of the
services of the Senior Engineer, Safety Director or EEO Director shall be capped
at each of the amounts reflected in Exhibit “G”.

(b) The “Reimbursable Costs” shall consist of the following:

(i) Payments required to be made by Construction Manager to Subcontractors for
Work performed and materials, supplies and equipment furnished pursuant to
Subcontracts approved by Owner in accordance with the provisions of this
Agreement, and the cost of all materials and equipment pre-purchased in
accordance with the provisions of Section 21.3 hereof (collectively “Subcontract
Costs”); it being agreed, however, that, as provided in Sections 3.3(b) and
4.1(a), the term “Subcontract Costs,” as used herein, shall not include payments
made to Subcontractors or other third parties retained by Construction Manager
to perform and/or furnish any of the General Conditions Work Items listed on the
General Conditions Summary, which shall continue to be deemed a part of and
reimbursed as General Conditions Costs;

(ii) Actual costs reasonably and necessarily incurred due to an emergency, not
compensated by insurance, affecting the safety of persons or property, to the
extent substantiated by an Emergency Change Order in the manner set forth in
Section 23.3 hereof; it being understood that reimbursement shall not be made
for any Costs which would have been compensated by insurance had Construction
Manager or its Subcontractors not failed to comply with the requirements of any
insurance carriers providing coverage for the Work (including requirements
pertaining to timely notice of claims or otherwise);

(iii) Except as otherwise provided in Section 5(d) hereof, losses and expenses
(including the deductible amounts provided in Owner’s property insurance) due to
damage to materials, equipment and supplies either stored at off-Project Site
storage locations, in transit, delivered to the Project Site and awaiting
incorporation or incorporated into the Work covered by Owner’s property
insurance (in each case excluding

 

27



--------------------------------------------------------------------------------

tools, equipment, supplies and other similar personal effects owned or rented by
Construction Manager or its Subcontractors);

(iv) Except as otherwise provided in Article 13 hereof, cost of premiums for any
bond furnished in connection with, and for the discharge of, any lien;

(v) An amount equal to 1.15 percent of the Subcontract Costs payable to the
Subcontractors enrolled in the Subguard Insurance Policy program, all as
provided in Section 15.1 and Paragraph B of Exhibit “L” annexed hereto, which
enrollment shall include all Subcontractors irrespective of Subcontract values,
unless Construction Manager, with Owner’s consent, which will not be
unreasonably withheld, determines to have one or more Subcontractors and their
respective Subcontract Costs excluded from the Subguard Insurance Policy program
and have their respective payment and performance obligations bonded or
otherwise secured.

(vi) In the event that a Subcontractor commences litigation or other legal
proceedings against Construction Manager asserting that the Subcontractor is
entitled to additional compensation or damages on account of an “Excused Delay”
(as such term is defined in Section 6.3(b) hereof) to the Subcontractor’s
portion of the Work caused by the actions or inactions of Owner, Project
Manager, the Design Team, Consultants, Separate Contractors or third parties
having property rights or interests with respect to the Garden and/or the
Project Site, including without limitation, adjacent owners, beneficiaries of
easements or licenses, or tenants (each, a “Subcontractor Delay Claim”), and
(i) Owner agrees, in its sole and absolute discretion, to the settlement by
Construction Manager of such Subcontractor Delay Claim, or (ii) such
Subcontractor Delay Claim results in a final judgment and award by a court of
competent jurisdiction in favor of such Subcontractor beyond any further rights
of appeal, then, in either case, all costs and fees (including reasonable
attorneys’ fees) prorated for and allocated as having been actually and
reasonably incurred by Construction Manager in defending specifically against,
and only relating to, such Subcontractor Delay Claim, as well as the
corresponding amount of any such settlement or final award shall (a) constitute
Costs reimbursable under a Guaranteed Maximum Price arrangement and a Change
Order to the Guaranteed Maximum Price shall be issued in an amount sufficient to
reimburse Construction Manager for such Costs, or (b) constitute Reimbursable
Costs under a cost-plus-a-fee arrangement.

 

28



--------------------------------------------------------------------------------

4.2 Construction Manager shall use commercially reasonable efforts to minimize
the Costs incurred in the performance of the Work, consistent with the intent
and purposes of this Agreement, sound business practice and the instructions of
Owner.

Article 5

Items Not Included in Costs

Notwithstanding anything contained herein or contained in the other Contract
Documents to the contrary, in no event shall Owner reimburse or otherwise pay to
or compensate Construction Manager for any of the following costs, all of which
shall be borne by Construction Manager at its sole cost and expense and shall
not qualify for reimbursement under either a Guaranteed Maximum Price or a
cost-plus-a-fee contractual arrangement:

(a) Salaries or other compensation of any executive or corporate officers or
other management level personnel of Construction Manager at or above the level
of Mr. Mark Pulsfort, Vice President and Principal-in-Charge and salaries of all
staff members, at any level, working in Construction Manager’s main office and
not included as part of the reimbursable “General Conditions Work Items” on the
“General Conditions Summary” set forth on Exhibit “G” annexed hereto.

(b) Expenses of operating Construction Manager’s home and branch offices,
including overhead and administrative expenses.

(c) Any part of Construction Manager’s capital expenses, including interest on
capital employed in connection with the Work.

(d) (i) Deductible amounts of any insurance carried by Owner or Construction
Manager and costs not reimbursed by insurance, due (x) to the gross negligence
or willful misconduct of Construction Manager or any of its Subcontractors, or
anyone directly or indirectly employed by either of them or (y) from the
violation by any of the foregoing of any Applicable Laws whatsoever, except as
otherwise provided under Section 3.7(a)(x) hereof; (ii) casualty losses and
related expenses sustained by Construction Manager or its Subcontractors in
connection with tools, equipment, supplies and other personal effects owned or
rented by Construction Manager or its Subcontractors; and (iii) any other costs
which would have been insured but for the failure of Construction Manager or its
Subcontractors to carry and maintain the insurance required to be carried under
this Agreement or the failure of Construction Manager or its Subcontractors to
comply with the requirements of any insurance carriers providing coverage for
the Work or the Garden.

(e) Except as otherwise provided in Section 3.7(a)(viii), costs of uncovering,
correcting or replacing defective Work.

(f) Losses, costs, and expenses (including attorneys’ fees, court costs and
disbursements) incurred by Construction Manager in connection with, or as a
result of, the enforcement of any of the terms of any Subcontract, or, subject
to Section 4.1(b)(vi), any other litigation with any Subcontractor, the
occurrence of any event expressly provided for under the

 

29



--------------------------------------------------------------------------------

terms of this Agreement wherein Construction Manager agrees to indemnify and
hold harmless Owner against such losses, costs and expenses.

(g) Except as otherwise provided in Section 3.7(a)(iii), costs which are
back-chargeable to or deductible from any Subcontractor for any reason.

(h) Costs on account of the performance by Construction Manager, of General
Conditions Work Items other than, or in addition to, those approved by Owner for
payment under Section 3.1(b) hereof as part of the Early Start Work General
Conditions Costs or identified (x) as a General Conditions Cost under
Section 3.3(b) hereof, and (y) as General Conditions Work Items on the General
Conditions Summary.

(i) Costs incurred by reason of Construction Manager’s or its Subcontractors’
failure to comply with its or their respective obligations under any of the
Contract Documents or the Subcontracts, respectively and Costs in the form of
penalties, fines or other similar charges incurred in connection with
contravention of Applicable Laws of Governmental Authorities, trade associations
or other similar organizations having jurisdiction over, or governing the
activities of those directly or indirectly involved in, the Work.

(j) If Owner elects to have Construction Manager perform the Work for a
Guaranteed Maximum Price, Costs in excess of such Guaranteed Maximum Price and
if Owner elects the Work to be performed under a “cost-plus-a-fee” arrangement,
and also elects to have the General Conditions Costs fixed, General Conditions
Costs in excess of the Fixed General Conditions Costs, as each of the foregoing
may be increased only through the issuance of Change Orders.

(k) Any amounts on account of personal property taxes, intangibles taxes, income
taxes and the like.

Article 6

Schedule of Work and Early Occupancy

6.1

(a) Construction Manager has presented to Owner a plan for completion of the
Work in phases, annexed hereto as Exhibit “D” (the “Milestone Completion Plan”),
which may be updated, modified and/or extended only subject to Owner’s prior
approval as reflected through the issuance of Change Orders. The Milestone
Completion Plan complements the Construction Documents, Phasing Plan and
Progress Schedule, and sets forth a graphic as well as a written description of
the scope of Work to be performed consistent with the Contract Documents during
each of the Summer and Post Summer Periods by the applicable Completion Date.
The Milestone Completion Plan includes alternative Summer Shutdown Period
durations (contemplating 20-week and 22-week arena closures), with corresponding
alternative Completion Dates and scopes of Work, either of which Owner may elect
in writing at any time prior to the commencement of the applicable Summer
Shutdown Period, to have Construction Manager complete as set forth herein.

 

30



--------------------------------------------------------------------------------

(b) The “1st Summer Shutdown Completion Date,” “Post 1st Summer Completion
Dates,” “2nd Summer Shutdown Completion Date,” “Post 2nd Summer Completion
Dates,” “3rd Summer Shutdown Completion Date,” “Substantial Completion Date” and
the “Final Completion Date” as used herein are as set forth in the Milestone
Completion Plan for the duration elected by Owner for the respective summer
(such terms, collectively, the “Completion Dates” ). Time shall be of the
essence as to each of the aforesaid dates.

(c) The “1st Summer Shutdown Period,” the three (3) “Post 1st Summer Periods”
(in the event of a 20-week arena closure duration for the 1st Summer Shutdown)
or the two (2) “Post 1st Summer Periods” (in the event of a 22-week arena
closure duration for the 1st Summer Shutdown), the “2nd Summer Shutdown Period,”
the three (3) “Post 2nd Summer Periods,” and the “3rd Summer Shutdown Period” as
used herein are as set forth in the Milestone Completion Plan for the duration
elected by Owner for the respective summer (such terms, collectively, the
“Summer and Post Summer Periods”).

6.2 (a) Construction Manager shall promptly and diligently perform, or cause to
be performed, the Work, without interruption, so that each of the Completions
are achieved on or before the Completion Dates. In order to achieve Completion
(and for Construction Manager to thereby earn the reopening bonus and not be
obligated to pay the liquidated damages, as applicable, detailed in Section 3.2
of this Agreement), the relevant portion of the Work must meet the scope
requirements contained in the Milestone Completion Plan applicable to the Summer
or Post Summer Period elected by Owner and the following requirements must also
be satisfied:

(i) the relevant portion of the Work has been performed in accordance with the
Contract Documents;

(ii) all requisite temporary or final certificate(s) of occupancy (with no
unreasonable conditions) and all other applicable Project Approvals (hereinafter
defined) permitting legal use and occupancy of the affected portion of the
Garden for its intended purposes shall have been issued and delivered to Owner
by all Governmental Authorities;

(iii) only minor Punch List Items (defined in Section 7.2(aa) hereof), remain
incomplete and such Punch List Items do not, and the remaining Work required to
complete such Punch List Items will not, interfere with the legal use and
occupancy of the affected portion of the Garden for its intended purposes;

(iv) the Garden is in a condition suitable to hold events in the usual manner,
including as to allow the operation and use of the Garden for all scheduled
sporting and entertainment events, practices and maintenance activities, as well

 

31



--------------------------------------------------------------------------------

as to allow the operation of the food/beverage and sanitary facilities, all as
reflected in the Milestone Completion Plan and Phasing Plan (the completion of
each of the above completion requirements under this Section 6.2(a) with respect
to each of the Summer and Post Summer Periods shall be referred to herein
respectively as the “1st Summer Shutdown Completion,” “Post 1st Summer
Completions,” “2nd Summer Shutdown Completion,” “Post 2nd Summer Completions,”
and “3rd Summer Shutdown Completion” (collectively, the “Summer and Post Summer
Completions”); and

(v) as it relates to the substantial completion of the entire Work, and in
addition to the above completion requirements, the entire Work (not just its
component parts) shall be so substantially completed (which substantial
completion of the entire Work, including all completion requirements set forth
in Sections 6.2(a)(i)-(iv), is herein referred to as “Substantial Completion”).

If pursuant to the requirements of Applicable Laws legal use and occupancy is
permitted under a temporary (as distinguished from a final) certificate(s) of
occupancy, Construction Manager shall not be relieved of its obligation to
obtain the final certificate(s), it being understood that obtaining all final
Project Approvals shall be a condition to Final Completion of the Work.

(b) The Work shall be finally completed (“Final Completion,” which Final
Completion together with the Summer and Post Summer Completions and Substantial
Completion shall be referred to herein as the “Completions”) when:

(i) all Work, including all Punch List Items, has been fully and satisfactorily
completed, in conformance with the Contract Documents, (as confirmed by Owner’s
issuance of a final Milestone Completion Certificate for the entire Work) and in
full compliance with all Applicable Laws of all Governmental Authorities;

(ii) all final certificates of occupancy and other Project Approvals permitting
legal use and occupancy of the Garden for its intended purposes shall have been
issued and delivered to Owner by all Governmental Authorities;

(iii) all required receipts, releases of liens, affidavits, waivers, guarantees,
warranties, bonds, “as-built” drawings, operating instructions and maintenance
manuals and any other documents required under the Contract Documents shall have
been issued and delivered to Owner; and

 

32



--------------------------------------------------------------------------------

(iv) as called for in Section 3.8(b), a written final cost accounting in form
and detail reasonably acceptable to Owner shall have been prepared by
Construction Manager and delivered to Owner.

(c) Construction Manager shall notify Owner in writing of the date on which
Construction Manager believes it has achieved each of the respective Completions
(any such written notice, a “Milestone Completion Notice”). Owner shall, within
seven (7) business days of receiving Construction Manager’s Milestone Completion
Notice either: (i) confirm in writing that the portion of the Work under
consideration has achieved Completion in accordance with Section 6.2(a) or (b),
as applicable (any such confirmatory notice, a “Milestone Completion
Certificate”); or (ii) advise Construction Manager in writing that Completion
has not been achieved (or requesting additional information), identifying the
reasons therefor in sufficient detail for Construction Manager to take the steps
necessary to achieve Completion by satisfying the items identified (any such
notice, a “Milestone Completion Deficiency Notice”). Construction Manager shall
promptly complete any portion of the Work required to achieve Completion and
shall submit another written notice (such notice, a “Supplemental Milestone
Completion Notice”) to the Owner when it believes it has done so. Owner shall
respond to a Supplemental Milestone Completion Notice received from Construction
Manager in the same time and manner required of it for a Milestone Completion
Notice. This procedure will be repeated as necessary until the applicable
Completion has been achieved. Owner shall cause the Project Manager, Architect
and other members of the Project Team to perform such reviews and inspections of
the portion of the Work under consideration and provide such certifications as
are required for Owner to determine whether to confirm that the applicable
Completion has been achieved. The applicable Completion shall be deemed to have
been achieved as of the date of Construction Manager’s Milestone Completion
Notice or Supplemental Milestone Completion Notice in response to which Owner
has issued a Milestone Completion Certificate. The parties agree that the
aforesaid protocol shall also apply to the completion of any other and
additional interim Work components that may be included as completion milestone
dates in the Milestone Completion Plan, Progress Schedule or Phasing Plan.

(d) For purposes of this Agreement, the term “Governmental Authority” shall be
deemed to mean any court, agency, authority, board (including, without
limitation, any environmental protection, planning or zoning board), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State of
New York, whether now or hereafter in existence, having jurisdiction over Owner,
the Project Site or any aspect of the Work. For purposes of this Agreement, the
term “Project Approvals” shall be deemed to mean those approvals and permits
from Governmental Authorities which are required in order to commence and
complete construction of all the components of the Work, as well as use and
occupancy of the Garden for its intended purposes. With respect to the utilities
portion of the Work, Project Approvals shall also be deemed to mean any and all
necessary permits, licenses or other authorizations required for the lawful and
proper installation and maintenance within the Project Site of wires, pipes,
conduits, tubes and other equipment and appliances for use in supplying any such
utility services or substitutes to the Project Site.

 

33



--------------------------------------------------------------------------------

(e) Anything contained herein to the contrary notwithstanding, Owner’s issuance
of any Milestone Completion Certificate shall not constitute a waiver of any
right, option or remedy of Owner hereunder, including, but not limited to,
Owner’s rights to pursue warranty claims under Section 7.3 hereof.

6.3 (a) Anything contained in the foregoing provisions of this Article 6 to the
contrary notwithstanding, Construction Manager agrees that, except as otherwise
specifically provided below regarding extensions of time and reimbursement for
certain General Conditions Costs, if and to the extent that there are
obstructions, interference or hindrances to, or delays in, the performance of
the Work (whether foreseen or unforeseen, whether or not within the parties’
contemplation and whether or not affecting the Milestone Completion Plan,
Progress Schedule and/or the Phasing Plan), Construction Manager and its
Subcontractors shall not have a claim against Owner for time extensions, for
damages of any kind whatsoever or for extra compensation. Although Construction
Manager and its Subcontractors shall not be entitled to any damages or any extra
compensation for any obstructions, interference, delays or hindrances, the
parties agree that if and to the extent there are Excused Delays in the
performance of the Work, and if and to the extent Construction Manager
demonstrates that the portion of the Work under consideration actually delays
the balance of the Work, then, in such event, the period in which such portion
of the Work is being prosecuted shall be postponed by the actual number of days
of delay attributable to each demonstrated cause. Notwithstanding the foregoing,
it is agreed that such delay to any such portion of the Work shall have no
effect on Construction Manager’s obligation to achieve the Completion Dates
unless Construction Manager demonstrates to Owner’s satisfaction that the delay
to such portion of the Work actually caused an Excused Delay in any such
Completion Date. The parties further agree that in addition to an extension of
time provided above, Construction Manager shall also be entitled to
reimbursement for its incremental, actual and additional General Conditions
Costs directly attributable to Excused Delays.

(b) For purposes of this Agreement, “Excused Delays” shall be deemed to include
only delays caused by: (i) the acts or omissions of Owner, Project Manager, the
Design Team, the Owner designees under Section 27.9 hereof, or Consultants in
the performance of their respective obligations for the Work, other than as
required or contemplated in the Contract Documents or their failure to respond
to requests for approvals and/or consents within the time periods set forth in
the Contract Documents, (ii) economic, industry-wide strikes; (iii) fire;
(iv) acts of God; (v) acts of the public enemy; (vi) unavailability of, or
inability to obtain, labor or materials by reason of acts of any governmental
body which affect the supply or availability of labor or materials; (vii) floods
or other unusually severe and adverse weather conditions; (viii) rebellions,
riots, insurrections or sabotage; (ix) suspension, stoppage or interruption of
the Work ordered by Owner under Section 14.3 hereof; (x) work being performed by
separate contractors or others under Article 27 hereof, other than as
contemplated by Article 27; (xi) interference by third parties having property
rights or interests with respect to the Garden and/or the Project Site,
including without limitation, adjacent owners, beneficiaries of easements or
licenses, or tenants; and (xii) any other cause beyond the reasonable control of
both Construction Manager and its Subcontractors, as reasonably determined by
Owner. Notwithstanding anything in the foregoing to the contrary, to the extent
a delay is caused by the acts or omissions of the Project Manager, Design Team,
the Owner designees under Section 27.9 hereof, or Consultants, Construction
Manager agrees to use its best efforts to provide Owner with

 

34



--------------------------------------------------------------------------------

prompt written notice of any such act or omission that could reasonably be
expected to cause an Excused Delay.

(c) The parties agree that an Excused Delay shall be recognized only if the same
adversely impacts a critical path element of the contract time for the
performance of the portion of the Work relating to the Completion Date under
consideration, as reflected in red on the Progress Schedule, and then only if
the Excused Delay was not proximately caused by any act or omission on the part
of Construction Manager or its Subcontractors. Construction Manager shall have
an affirmative obligation to diligently seek to minimize the period of delay
using commercially reasonable efforts, which shall not require Construction
Manager to incur unreimbursed additional costs. Construction Manager and Owner
agree that to the extent there is any float in the Progress Schedule, such float
will “belong to the project” (i.e., both Construction Manager and Owner will
benefit) such that if either party is responsible for a delay, such delay may or
may not result in a day-for-day extension to the Progress Schedule.

(d) If Construction Manager wishes to make a claim for an extension of time by
reason of an Excused Delay or for reimbursements for actual and incremental
General Conditions Costs as permitted pursuant to this Section, Construction
Manager shall give its first notice in writing (in an e-mail format marked
“Urgent Force Majeure Delay Notification” in the Subject Field) to Owner and
Project Manager of such potential claim. Said e-mail notification shall be from
Marc Pulsfort or Robert Conroy of Construction Manager and addressed to Joel
Fisher, Timothy Hassett, Haim Hershkovitz and Marc Schoenfeld of Owner and Frank
Alvarado and Joe Greco of Project Manager and shall be transmitted within
forty-eight (48) hours of the day on which Construction Manager becomes aware of
the occurrence of any Excused Delay. Such first notice shall be followed, if the
delay or the cause of delay still persists, by a second formal written notice
(given in accordance with the provisions of Section 28.9 hereof). Said second
formal written notice shall (i) be delivered within five (5) days of the first
notice referred to above, and (ii) set forth the maximum amount of information
available regarding the nature of the Excused Delay and its associated impact on
the Milestone Completion Plan, Phasing Plan, Progress Schedule and General
Conditions Costs. Lastly, if the delay or the cause of delay still persists,
such second formal written notice shall be followed by a third formal written
notice (also given in accordance with the provisions of Section 28.9 hereof).
Said third formal written notice shall (i) be delivered within fourteen
(14) days of the second formal written notice referred to above, and (ii) set
forth, in detail, the nature of each Excused Delay, the date or dates upon which
each cause of delay began and ended, the number of days of delay attributable to
each such cause, an estimate (if applicable) of the General Conditions Costs to
be incurred and the action taken, or to be taken, by Construction Manager to
minimize the period of delay. Construction Manager’s failure to comply with the
aforesaid third notice requirement shall entitle Owner to deny Construction
Manager an extension of time and, if applicable, any reimbursements of General
Conditions Costs. Notwithstanding anything in the foregoing to the contrary,
Construction Manager’s mere compliance with the notice provision of this
Section 6.3(d) shall not be deemed to mean that Construction Manager’s burden of
proof for claiming an Excused Delay has been met nor deemed to constitute a
waiver of any right, option or remedy available to Owner to dispute the same.

(e) Construction Manager acknowledges that notwithstanding anything in any
Contract Document (including any dates or durations reflected in any exhibit

 

35



--------------------------------------------------------------------------------

hereto) there have not been, as of the date of execution of this Agreement, any
acts, omissions, interferences, delays or other circumstances that constitute,
or could with the passage of time constitute, an Excused Delay. The parties
acknowledge that, notwithstanding the first sentence of this Section 6.3(e),
(i) the previous delay in obtaining the “Alt 1” permit and the “Alt 2” fire
alarm permit as well as the continued delay in obtaining the “Alt 2” sprinkler
and standpipe permits may or may not have caused increased costs or delays in
the schedule (Construction Manager will use all reasonable efforts to mitigate
them if necessary) but have not caused any delay in the Completion Dates and
(ii) the continued delay in obtaining the “Alt 2” sprinkler and standpipe
permits beyond July 22, 2010 may or may not cause a delay in the Completion
Dates (Construction Manager will use all reasonable efforts to mitigate them if
necessary).

6.4 (a) Construction Manager shall (i) closely monitor compliance with the
contract time set forth in the Milestone Completion Plan, Progress Schedule
and/or Phasing Plan by it, its Subcontractors, and the Design Team and keep
Owner and Project Manager advised of potential missed dates and actual missed
dates on a daily and timely basis through regular reporting in the form
acceptable to Owner; and (ii) without limiting the reporting requirements of
Section 6.3(d) hereof, notify Owner and Project Manager immediately if it
determines that any such missed date will lead to its inability to comply with
the Milestone Completion Plan, Progress Schedule and/or the Phasing Plan.

(b) If Construction Manager so notifies Owner, or if, in the opinion of Owner
reasonably exercised, Construction Manager is in danger of missing any one or
more of the Completion Dates or any other completion milestone date with respect
to which Owner and Construction Manager have agreed time is of the essence,
Construction Manager shall take whatever steps that may be necessary to regain
lost time and shall, if requested by Owner, submit operational plans to
demonstrate the manner in which Construction Manager shall regain such lost time
so that the Project is brought into conformance with the Milestone Completion
Plan, Progress Schedule and/or the Phasing Plan.

(c) In addition to, and not in limitation of, the aforesaid requirement, if
Construction Manager’s operational plans demonstrate that unexcused lost time
cannot be regained without the institution of overtime operations, then, in such
event, Owner shall have the right to require Construction Manager to increase
the number of men, the number of shifts, the days of work and/or, to the extent
permitted by law and applicable labor agreements, to perform any and all
remaining Work (including Work to complete Punch List Items) during hours other
than regular business hours (including Saturdays, Sundays and holidays).

(d) If and to the extent that there are delays in the performance of the
Completions by reason of Excused Delays, then, in such event, Owner, at its
cost, may direct acceleration of such Completions by the means provided for in
Section 6.4(c) and/or by re-sequencing of the Work in order to attempt to regain
any lost time and to maintain the contract time set forth in the Milestone
Completion Plan, Progress Schedule and/or Phasing Plan and Construction Manager
agrees to perform the same on the basis that Owner will reimburse Construction
Manager the additional Costs incurred by it in connection therewith and issue a
Change Order.

 

36



--------------------------------------------------------------------------------

6.5 (a) At all times during the performance of the Work, Construction Manager
shall keep driving lanes, extension roads and pedestrian access walkways located
on or near the Project Site free from storage of equipment, building materials
and debris. In furtherance of the foregoing, Construction Manager shall maintain
the Project Site in a safe, clean and orderly fashion, shall remove all major
debris at regular and appropriate intervals, but not less than weekly,
(including debris that has accumulated on adjacent lands, parcels or streets as
a result of Construction Manager’s operations at the Project Site), it being
understood that in no event shall the same be deemed a permission to store
debris on any such adjacent lands, parcels or streets in the absence of a
license or other agreement to do so and shall store all equipment in a neat
manner when not in use. In addition, throughout the performance of the Work,
Construction Manager shall clear, or cause to be cleared, the Project Site of
any debris, construction materials, rubbish, rubble, discarded equipment or
spillage of solid waste, shall remove all tools, construction equipment,
machinery and surplus materials, and shall maintain all such areas at all times
reasonably clean of such items.

(b) If the Work or the Garden is injured or damaged by Construction Manager, or
any of its Subcontractors, in the course of the performance of any of the Work
or such clearing or removal, Construction Manager shall promptly repair and
restore the portion thereof so damaged or injured to its condition immediately
prior to such damage or injury in a manner reasonably satisfactory to Owner,
Project Manager and Architect.

(c) If Construction Manager fails to undertake or cause the undertaking of the
aforesaid cleaning, then, in such event, Owner may, at Owner’s sole option,
avail itself of any of the remedies provided in this Agreement. Under such
circumstances, Owner also may perform, or cause to be performed, at Construction
Manager’s sole cost and expense, the aforesaid cleaning, and, in the case of a
Guaranteed Maximum Price arrangement, all expenses incurred by Owner in
connection therewith, and not compensated by insurance, shall be credited to
Owner either (a) by Owner deducting the amount of such expenses from the
Guaranteed Maximum Price monies then due or next becoming due from Owner to
Construction Manager hereunder, or (b) if the Guaranteed Maximum Price is
exhausted, by Construction Manager paying such amounts to Owner on demand, after
rendition of a bill or statement therefor.

Article 7

Construction Manager’s Work and Warranty

7.1 Pre-Construction Phase Services. (a) Construction Manager agrees that during
the pre-construction phase (the “Pre-Construction Phase”), the scope of the
Pre-Construction Phase portions of the Work it was required to perform included
all Work that Owner, in consultation with Project Manager, reasonably required
Construction Manager to provide, and included, without limitation, the
following: budget reporting; cost reporting; preparing the Progress Schedule and
Phasing Plan; coordinating with Owner’s personnel regarding its operational
objectives; coordinating with the Design Team; providing constructability
recommendations as part of the design development process; providing and
maintaining construction and other performance based schedules; value
engineering; facilitating design assist; administering Subcontractor bid and
award efforts; labor management; logistics;

 

37



--------------------------------------------------------------------------------

means and methods; and estimating services for the various phases of the
schematic design, design development and Construction Documents.

(b) In consultation with Owner, Project Manager and Architect, Construction
Manager has heretofore prepared for Owner’s review and approval interim progress
schedules, the most current version of which progress schedule is annexed hereto
as Exhibit “E” and is herein referred to as the “Progress Schedule” (as the same
may be updated, modified and/or extended hereafter during the Construction
Phase, in each case only subject to Owner’s prior written approval as reflected
through the issuance of Change Orders). The parties acknowledge that the
Progress Schedule annexed hereto as Exhibit “E” is based on the 90% CDs and one
of the two alternative arena closure durations (i.e., 20 or 22 weeks) for each
Summer Shutdown Period, as set forth in Section 6.1. Promptly following
execution of this Agreement, Construction Manager shall (subject to Owner’s
approval) update the Progress Schedule to reflect the 100% CDs With ASI #1 and
ASI #2, and shall prepare (subject to Owner’s approval) alternative Progress
Schedules (also based on the 100% CDs With ASI #1 and ASI #2) reflecting plans
for the other alternative arena closure duration for each Summer Shutdown
Period. Construction Manager agrees to prepare updated Progress Schedules
(subject to Owner’s prior approval as reflected through the issuance of Change
Orders) from time to time as necessary to reflect the then current Construction
Documents, in each case consistent with the Milestone Completion Plan and
Phasing Plan annexed hereto as Exhibit “D” and Exhibit “F” respectively, as such
Exhibits may hereafter be changed in accordance with this Agreement.

(c) Construction Manager also understands that the Progress Schedule, in
addition to incorporating the Completion Dates, must at all times be consistent
with Owner’s requirements to continue to use and occupy the Garden without
interruption for the conduct of its normal business operations, all as
contemplated in the Milestone Completion Plan and the Phasing Plan developed
under Section 2.6 hereof. Such Milestone Completion Plan, Progress Schedule and
Phasing Plan collectively set forth in detail (i) separate construction time
schedules for the performance of the Early Start Work and the balance of the
Work, identifying all major and critical components for the expeditious
performance of the entire Work, including all major and critical design details;
(ii) the time requirements to be adhered to by the Design Team in their
preparation of the different architectural, engineering and other elements (with
allowance time for required approvals); (iii) the dates for Construction
Manager’s submissions to, and approvals from, Governmental Authorities; (iv) the
dates for submission and approval of all Shop Drawings (as such term is defined
in Section 7.2(l)); (v) the dates for the commencement, sequencing, coordination
and completion of the different phases of construction; (vi) the dates for
inspections; and (vii) the dates for start-up, testing and completion of the
different components of the Work (including Punch List Items) and all matters
relating to Subcontractors and Subcontract awards.

(d) Construction Manager may rely upon information supplied to it by Owner or
other Project Team members without independent verification (unless known by
Construction Manager to be incorrect). Owner acknowledges that Construction
Manager, in providing Pre-Construction Phase services was not providing any
financial, engineering, architectural, legal or other guarantees regarding the
commercial or technical feasibility of the Work. Construction Manager’s
performance of the Pre-Construction Phase services and the furnishing of
Construction Manager’s Pre-Construction Phase service deliverables was to be

 

38



--------------------------------------------------------------------------------

solely for the purpose of providing Owner an indication of the scope of the
Work, cost, schedule and related parameters, and the parties agree that any
obligation of Construction Manager relating to cost, schedule or other
performance parameters of the Work will only be those that are expressly agreed
by Owner and Construction Manager and set forth in the Contract Documents.

(e) The parties acknowledge that the specific dates set forth in any Progress
Schedule or Phasing Plan (but not the durations of time for each applicable
action or deliverable reflected by such dates) are for illustrative purposes,
and that the actual dates (but not the durations) will depend on the number of
weeks of arena closure elected by Owner under Section 6.1(a) and the date the
applicable arena closure commences for each applicable summer.

(f) Construction Manager acknowledges and agrees that nothing in the Progress
Schedule annexed hereto as Exhibit “E” or in any updated Progress Schedule that
is based on the 100% CDs With ASI #1 and ASI #2 shall reduce the scope of Work,
extend the Completion Dates set forth in the Milestone Completion Plan for the
relevant work, or affect Construction Manager’s obligations thereunder.
Construction Manager hereby represents that based on its knowledge and review of
the Project Site and Contract Documents issued as of the date hereof,
Construction Manager believes in good faith that it will be able to timely
fulfill the obligations set forth in (i) the Milestone Completion Plan,
notwithstanding the fact that the Phasing Plan and Progress Schedule issued as
of the date hereof are based on the 90% CDs; and (ii) the Phasing Plan and
Progress Schedule.

7.2 Construction Phase Services. Construction Manager agrees that, in connection
with the performance of the Early Start Work and the balance of the Work
(inclusive of the outstanding portions of the Early Start Work) during the
construction phase (the “Construction Phase”), which shall terminate on the date
of Final Completion of the Work, it shall perform the following services:

(a) Be responsible for the orderly and expeditious performance of the Work in
accordance with the terms of the Contract Documents; perform, or cause to be
performed, all Work necessary in connection therewith; be responsible for the
proper administration of Subcontracts; maintain coordination among
Subcontractors; and keep a monthly inventory of all major items that may be
susceptible to being stolen, including, without limitation, such items as
computers;

(b) Prepare Project Site organization and lines of authority in order to carry
out the Work on a coordinated basis;

(c) Organize staff and assign personnel to various areas to provide a positive
and efficient means by which the Work may be controlled, coordinated and
expedited;

(d) Update monthly, or at such other intervals as reasonably requested by Owner,
in consultation with Owner and Project Manager, and submit to Owner for its
approval, the “Construction Budget” (as such term is defined below), and make
such adjustments thereto, including adjustments by reason of approved Change
Orders, Emergency Change Orders, and Field Orders, as Owner may deem
appropriate, to keep Owner currently informed as to the anticipated aggregate
Costs; it being agreed that Construction Manager shall not furnish

 

39



--------------------------------------------------------------------------------

any cost data or other financial information to any third parties (including the
members of the Design Team and Consultants) without Owner’s prior written
approval in each instance. For the purposes of this Agreement, the term
“Construction Budget” shall be deemed to mean the most recent budget estimate
approved by Owner for the Work from time to time, setting forth in such manner
and detail as Owner may require all anticipated Costs of the Work, as the same
may be updated or modified in each case only subject to Owner’s prior written
approval as reflected through the issuance of Change Orders;

(e) Require submission of, and review, progress schedules of Subcontractors and
make adjustments to such schedules as appropriate so as to achieve all the
completion requirements under Section 6.2(a) by the Completion Dates; and
promptly advise Owner of any potential delays to the Work;

(f) Except as otherwise provided in Article 23 hereof, obtain Owner’s written
approval of any changes in the Work and any approvals or other documents
necessary in connection therewith;

(g) Conduct necessary job and coordination meetings, which job meetings shall be
held not less often than weekly and which coordination meetings shall be held as
required and work with Subcontractors and the Design Team as necessary to
facilitate the preparation of, and take responsibility for, coordination
drawings for trades as agreed by the parties; attend all such meetings; and
notify Owner and Project Manager at least forty-eight (48) hours in advance of
any meetings at which attendance by Owner, Project Manager or any members of the
Design Team is required or desirable;

(h) Prepare detailed written minutes of each job and coordination meeting
(organized for specific action items) and furnish copies thereof to Owner,
Project Manager and Architect within forty-eight (48) hours of any such meeting
or earlier if the exigencies of the circumstances so require;

(i) Prepare and maintain an on-Project Site record, communication and sample
keeping system, including a current set of the Construction Documents, which
reflect all changes in the Work necessitated by reason of Change Orders,
Emergency Change Orders, Field Orders and Field Clarification Memoranda;
progress schedules; progress photos taken not less often than once every month;
daily manpower breakdowns; Shop Drawing logs; material lists; records of all
pertinent communications with, and recommendations made to, Architect and
Architect’s responses thereto; daily reports recording manpower breakdowns on a
trade-by-trade basis with a description of the Work being performed each day by
each trade; equipment and material deliveries; visitors; special occurrences;
weather conditions, and other Work related information; make such on-Project
Site records available for inspection to Owner and Project Manager (and, if
requested by Owner, to other appropriate members of the Project Team) and
deliver, daily, to Owner and Project Manager, a copy of the daily reports. In
addition, copies of all correspondence pertaining to the Work shall be
maintained by Construction Manager and shall be made available to Owner or
Project Manager upon request;

(j) Submit to Owner and Project Manager each month a “Job Progress Report”,
which shall describe the following: (i) the financial condition of the Work,
including

 

40



--------------------------------------------------------------------------------

Subcontract awards, Work modifications, anticipated cost summary, Change Order
summary and projected cash flow; (ii) construction status, including (to the
extent warranted) a proposed updated Progress Schedule with projected critical
dates compared with original milestone dates, a proposed updated Phasing Plan, a
proposed updated Milestone Completion Plan, status of job progress to date,
current Work activity, projected Work activity for the following month, job
progress photos and status of materials required; and (iii) drawing status,
including status of drawing schedules, status of Shop Drawings, Shop Drawing
schedules, status of coordination drawings, coordination drawing routing
schedules and coordination meeting minutes;

(k) Obtain from Subcontractors, assemble and review, brochures, guarantees,
certificates of compliance, attic stock, operation and maintenance manuals and
other agreements and instruments; review and comment on their form and make sure
there are no inconsistencies between any of the foregoing and the Contract
Documents;

(l) In cooperation with Architect, obtain, process, review, approve, reject and
take other appropriate action with respect to shop drawings, product data and
samples (collectively “Shop Drawings”), for compliance with the Construction
Documents set forth on Exhibit “M” annexed hereto;

(m) Establish, in consultation with Owner, a system for processing, expediting
and administering all Subcontracts for the purchase of materials, supplies and
equipment; monitor the procurement and delivery of critical materials to the
Project Site and coordinate the deliveries with the progress of the Work to make
sure that the materials are available when required;

(n) Notify Owner and Project Manager of the progress of the Work, and advise
Owner, in accordance with the provisions of Article 6 hereof, of any delays or
potential delays which may affect any one or more of the Completions and of
Construction Manager’s recommendations regarding such delays;

(o) Inspect and coordinate the work of all Subcontractors, diligently enforce
the terms of their respective Subcontracts and enforce strict discipline and
good order among all Subcontractors to the end that the Work is performed in
accordance with the terms of such Subcontracts and the Contract Documents and
guard Owner against any delays, increased Costs and defects and deficiencies in
the Work. In connection with the foregoing, Construction Manager shall
(i) require any Subcontractor to stop the performance of any Work which does not
comply with the requirements of its respective Subcontract, and the Contract
Documents; (ii) reject and correct, or cause to be corrected, those portions of
the Work which do not conform to the requirements of the applicable Subcontract
and the Contract Documents; (iii) inspect all materials, supplies and equipment
delivered or installed in connection with, or pursuant to, any Subcontract to
ensure that the same are in compliance with the requirements of the applicable
Subcontract and the Contract Documents, (iv) require any Subcontractor who is
without excuse falling behind to accelerate its work at its own cost and
expense; and (v) not employ on the Work any person or Subcontractor unfit for or
unskilled in the assigned task and (subject to Owner’s prior approval) remove
such unfit or unskilled employee or such Subcontractor from the Project Site
and/or the Work;

 

41



--------------------------------------------------------------------------------

(p) Arrange for all cutting, fitting or patching that may be required to
complete the Work or to make its several parts fit together properly;

(q) Use commercially reasonable efforts to resolve disputes between
Subcontractors relative to the performance of their work or the furnishing of
materials, supplies or equipment in connection with the Work;

(r) Arrange for the safe and secure storage of all materials, supplies, systems
and equipment stored at off-Project Site storage locations to ensure “on-time”
delivery of the same to the Project Site;

(s) Maintain the Project Site in a safe and orderly manner and provide Project
Site clean-up of the Work on a regular basis during the course of construction,
and also upon Substantial Completion of the Work and Final Completion of the
Work, as provided in this Agreement;

(t) Provide security and watchmen services for the Work and coordinate and
cooperate with Owner to achieve appropriate interfacing of security and watchmen
services for safeguarding Owner’s property and the safeguarding of the Work; for
purposes of clarity, the parties agree that they will coordinate the efficient
staffing of any required fire safety personnel. Specifically, the Construction
Manager shall be responsible for providing such personnel with respect to the
Work and all construction areas (including compliance with any special
requirements imposed by the fire department), and Owner shall be responsible for
providing such personnel in support of ordinary Garden operations;

(u) Enforce the implementation of necessary or advisable safety, fire health and
environmental protection measures during the performance of the Work, which
shall include, without limitation, the erection and maintenance of all
reasonable safeguards and the posting of danger signs and other warnings against
hazards, as well as the protection of the Work and the Garden; conduct
inspections and require that all Subcontractors comply with all Federal, State
and local safety, health, equal opportunity and affirmative action,
environmental protection and other requirements of Applicable Laws as well as
all necessary safety, health and environmental protection measures as provided
therein; and ensure compliance by all Subcontractors with any fire safety plans
developed for the Work;

(v) Prepare all Requisitions; determine, prior to the submission of each
Requisition, whether and to what extent the sums requested therein are due and
payable; and certify the same to Owner, and, if applicable, the Identified
Party;

(w) Make recommendations with respect to any changes Construction Manager may
consider necessary or desirable in connection with the Work; it being agreed
that, except as otherwise provided in Sections 23.4 and 23.5 hereof, no changes
may be made in connection with the Work without the prior written approval of
Owner, as reflected in a Change Order;

(x) Issue to Subcontractors all Change Orders, Emergency Change Orders, Field
Orders and Field Clarification Memoranda in the manner and in accordance with
the provisions set forth in Article 23 hereof;

 

42



--------------------------------------------------------------------------------

(y) With respect to portions of the Work to be performed pursuant to a Change
Order, an Emergency Change Order or a Field Order, on a time and material,
unit-cost or other similar basis, keep and require the keeping of records and
computations thereof, promptly deliver a copy thereof to Owner, and maintain
accurate cost accounting records;

(z) Review all Subcontractors’ insurance documents to assure compliance with the
provisions of their respective Subcontracts and the requirements set forth in
Exhibit “N” and Exhibit “J” annexed hereto;

(aa) Perform or cause to be performed, and supervise all work necessary to
complete the applicable incomplete or unsatisfactory Work items (the “Punch List
Items”) set forth on the list (the “Punch List”) prepared by Construction
Manager in consultation with Owner, members of the Design Team and any
Consultants designated by Owner, on or before each of the Completion Dates;
provided, however, that failure to include any element of the Work on such Punch
List shall not alter the responsibility of Construction Manager to complete the
Work in accordance with the Contract Documents;

(bb) Assist Owner’s maintenance personnel in the initial start-up, testing and
operation of the Work and all systems comprising a portion of the same, as well
as the training of personnel;

(cc) Prior to making final payment under any Subcontract, (i) prepare a
Subcontract status summary indicating its financial status, complete with a
summary of all approved Change Orders and payments made to date and (ii) secure
and deliver to Owner all required guarantees, affidavits, releases of liens,
waivers, certificates, consent of any surety to final payment, “as-built”
drawings, attic stock, maintenance manuals, operating instructions and other
documents required to be delivered under this Agreement in connection with the
Work in the form required by Owner; and Construction Manager shall provide a
full set of as-built Shop Drawings in CADD format of all structural, MEP,
Lighting, Low Voltage, Fire Suppression, Fire-Life Safety, Audio/Visual
Security, Security Systems, Information Technology and Point of Scale elements.
In addition to 4 hard sets, 4 complete CD ROM sets shall be provided; and

(dd) Secure and deliver to Owner all Project Approvals; it being understood that
the making of final payment by Owner to Construction Manager hereunder shall be
conditional upon the deliverance by Construction Manager of the foregoing to
Owner.

7.3 Warranty. (a) Construction Manager warrants and represents that all
materials and equipment incorporated in the Work shall be new, unless otherwise
provided in the Contract Documents; the Work shall be of good quality, free from
improper workmanship and defective materials; and the Work shall be performed
and completed in conformance with the Contract Documents, and all Applicable
Laws (including the requirements of any and all utility companies furnishing
services to the Garden). All Work not conforming to these requirements,
including substitutions not properly approved and authorized, may be considered
defective provided, however, that if the Work does not comply with the aforesaid
Applicable Laws by reason of the fact that the Construction Documents do not so
comply and Construction Manager had no knowledge of such non-compliance, nothing
herein shall be deemed to shift any liability

 

43



--------------------------------------------------------------------------------

on account of such non-compliance from Architect or other members of the Design
Team to Construction Manager. This warranty is not limited by the provisions of
Section 7.3(b) hereof.

(b) Construction Manager hereby guarantees the Work for a period of one (1) year
or such longer period of time as may be prescribed by law, the terms of any
special warranty required by the Contract Documents or the terms of any
Subcontract, manufacturer specification, purchase order, operating manual,
equipment description, or any other document or instrument addressing warranty
obligations, commencing (i) on the date of Substantial Completion of the Work,
or (ii) should any portion of such Work be placed into full and permanent
operation, use and occupancy, then, in such event, with respect to such
independent portion of the Work, the date of the commencement of such operation,
use, occupancy and acceptance (taken together, “O, U, O & A”); provided,
however, that to the extent such portion of the Work is part of or may be
affected by interrelated systems, equipment or other components of Work, then,
in such event and to such extent, not until such portion of the Work has both
been fully completed and is fully operational in conjunction with such
interrelated systems, equipment or other components of the Work, and Owner shall
have accepted all of such portion of the Work as part of O, U, O & A for such
interrelated systems, equipment or other components for such purposes, shall O,
U, O & A be deemed to have occurred for such portion of the Work, or
(iii) should this Agreement be sooner terminated by Owner or Construction
Manager, the effective date of such termination. In the event Owner and
Construction Manager agree to Construction Manager purchasing extended
warranties with respect to such portions of the Work affected by interrelated
systems, equipment or other components of Work, such extended warranties shall
be reimbursable as Subcontract Costs as provided herein (and where Owner elects
to have the entire Work performed for a Guaranteed Maximum Price, such extended
warranties shall be included in the Subcontractor Costs line item of the
Guaranteed Maximum Price). In the event the Work or any portion thereof is found
defective or not in accordance with the Contract Documents within such time
periods, Construction Manager shall correct it or cause it to be corrected
promptly after written notice from Owner to do so unless Owner has previously
given written acceptance of such condition. Owner shall give such written notice
promptly after discovery of the same. Notwithstanding anything contained herein
to the contrary, this warranty shall not be voided, reduced, limited or
otherwise impaired by Owner’s or its designees’ use, occupancy, installation or
performance of other work set forth in Section 27.9 hereof or by Owner’s
issuance of any Milestone Completion Certificate pursuant to Section 6.2(c)
hereof. Owner acknowledges that all warranties and guarantees from
Subcontractors running from and after the expiration of one (1) year from the
effective date set forth in the first sentence of this subsection (b) shall not
be deemed to have been given by, nor enforced against, Construction Manager;
that effective from and after the end of such one (1) year period, Construction
Manager shall cause all Subcontractors to assign to Owner all warranties and
guarantees in a form satisfactory to Owner and enforceable by Owner as of the
expiration of said one (1) year period; and after the expiration of said one
(1) year period, the same shall be deemed to have been given by, and enforced by
Owner only against, the applicable Subcontractor.

(c) Anything contained in this Article 7 or elsewhere herein to the contrary
notwithstanding, the parties agree that, if and to the extent defective Work
shall be observed by Owner within the guarantee period established under Section
7.3(b) above, then, in such event, any applicable statute of limitations between
Owner and Construction Manager

 

44



--------------------------------------------------------------------------------

relative to such defective portion of the Work shall commence to run and any
alleged cause of action shall be deemed to have accrued as of the date such
defect shall have been corrected.

(d) Nothing contained in subparagraph (b) or (c) of this Section 7.3 shall be
construed to establish a period of limitation with respect to any other
obligation which Construction Manager might have under the Contract Documents or
otherwise at law. The establishment of the time periods noted in subparagraph
(b) and (c) of this Section 7.3 or such longer period of time as may be
prescribed by law or by the terms of any warranty required by the Contract
Documents, the terms of any Subcontract, manufacturer specification, purchase
order, operating manual, equipment description or any other document or
instrument addressing warranty obligations, relates only to the specific
obligation of Construction Manager to correct the Work, and has no relationship
to the time within which Construction Manager’s obligation to comply with the
Contract Documents may be sought to be enforced, nor to the time within which
proceedings may be commenced to establish Construction Manager’s liability with
respect to Construction Manager’s obligations other than specifically to correct
the Work.

Article 8

Subcontracting of the Work

8.1 (a) Unless otherwise agreed upon in writing by Owner, all items of the Work
and all materials, supplies and equipment to be furnished in connection
therewith shall be performed and/or furnished by subcontractors, materialmen,
vendors and suppliers (collectively, “Subcontractors”), approved by Owner,
pursuant to written contracts, if any, awarded by Owner to Design-Assist
Subcontractors under Section 2.3 hereof, or subcontracts (“Subcontracts”)
awarded by Construction Manager hereunder. Construction Manager has advised
Owner that it proposes to use the “Form 36 – MSG Subcontract” annexed hereto as
Exhibit “O” and approved by Owner. Before entering into an agreement with any
Subcontractor, the same shall be re-submitted to Owner for its final review and
approval of the matters set forth in the “Subcontract Approval Letter” annexed
hereto as Exhibit “P”.

(b) Prior to awarding any Subcontract, Construction Manager shall (i) recommend
to Owner and Project Manager, (ii) consult with Owner and Project Manager (and
if requested by Owner, with Architect) regarding, and (iii) obtain Owner’s
approval of, subcontractors to be included on the Bid List as qualified to bid
the various portions of the Work, as well as the number of subcontractors to be
included on the Bid List for each trade and the methods of, and the form of,
Subcontract awards. Thereafter, Construction Manager shall (a) prepare, in
consultation with Owner and Project Manager and subject to Owner’s approval, the
invitation for bid documents; (b) request sealed bids from the various
prospective subcontractors on the Bid List; (c) conduct, in the presence and
pursuant to the directive of Owner and Project Manager (and, if Owner so
requests, in cooperation with Architect), formal pre-bid meetings with bidders
of each trade involved in the performance of the Work for the purpose of
explaining the scope of the Work relative thereto; (d) in the presence of Owner
and Project Manager, open, review and analyze all subcontract bids obtained;
(e) in consultation with Owner and Project Manager determine the appropriate
strategy to employ in the bid negotiation process; (f) schedule the bid
negotiation session, which shall be held at a time and day(s) acceptable to
Owner so as to permit it to be a full participant at each bid negotiation; and
(g) in the presence

 

45



--------------------------------------------------------------------------------

and with the full participation of Owner and Project Manager negotiate the most
favorable price and terms to be included in each subcontract award. Thereafter,
Construction Manager shall furnish the Subcontract Approval Letter advising
Owner of (i) which subcontract bid it is considering to accept and (ii) the
price of the proposed Subcontract awards (showing how the same relates to the
Construction Budget and, if applicable, the Guaranteed Maximum Price).

(c) Upon receipt by Owner of Construction Manager’s Subcontract Approval Letter,
Owner shall return the Subcontract Approval Letter setting forth Owner’s
acceptance, rejection or other comment regarding Construction Manager’s award of
the Subcontract in question; it being expressly understood, however, that, Owner
shall have the option to require Construction Manager to substitute for the
subcontractor shown on the Subcontract Approval Letter another subcontractor who
was a full participant throughout the bid process but was not ultimately
selected for the final award by Construction Manager. Additional costs incurred
by the Construction Manager solely as a result of its use of such required
subcontractor, if any, shall be added to the Guaranteed Maximum Price, if
applicable. Construction Manager, upon receipt of a Subcontract Approval Letter
setting forth Owner’s acceptance or other comments regarding any particular
subcontractor or subcontract award, promptly shall award the subcontract in
question (provided that Construction Manager accounts for all of Owner’s
comments to the Subcontractor Approval Letter), in Construction Manager’s own
name and on its own behalf and not as agent for Owner. Notwithstanding Owner’s
acceptance or other comments regarding any particular subcontractor or
subcontract award, the finally selected Subcontractors shall at all times be
deemed to be engaged by Construction Manager and not by Owner, Construction
Manager shall be liable to Owner for all Work performed by said Subcontractors
as if Construction Manager shall have itself performed the same, and no privity
of contract shall exist as between Owner and any Subcontractor. The Subcontract
Approval Letter is strictly for the benefit of Owner and shall not under any
circumstances confer any rights upon any third party, including but not limited
to any Subcontractor. Copies of said executed Subcontracts shall be promptly
delivered to Owner.

8.2 It is agreed that no portion of the Work shall be performed, and no
materials or equipment required on account of the Work shall be furnished, by
any selected Subcontractor unless and until a Subcontract for the same is
entered into between Construction Manager and the Subcontractor in question in
accordance with the provisions of Section 8.1 hereof and a copy thereof is
delivered to Owner.

8.3 It is agreed that, except as otherwise provided in Section 15.1 hereof, each
Subcontract to be entered into by Construction Manager in connection with the
Work (a) shall require the Subcontractor to be insured under the Subguard
Insurance Policy set forth in Exhibit “Q” annexed hereto, and (b) shall contain
the following:

(i) provisions for a hold-back for each of the Early Start Work Retainage and
the Subcontract Retainage in an amount equal to that set forth in Section 3.1(d)
and 3.6 respectively;

(ii) an obligation on the part of the Subcontractor promptly to repair, at no
additional cost to Owner, any latent defects and to replace any

 

46



--------------------------------------------------------------------------------

defective materials, supplies or equipment within the warranty period in Section
7.3(b) hereof;

(iii) if neither “CCIP” nor “OCIP” is used, a requirement that each
Subcontractor provide and maintain in full force and effect the insurance more
particularly described in the Form 36 – MSG Subcontract annexed hereto as
Exhibit “O”;

(iv) a provision that if this Agreement is terminated by Owner, the Subcontract,
at the option of Owner, may be terminated or assigned by Construction Manager to
Owner, the Identified Party or such entity or entities as Owner may direct; that
in the event of an assignment, Owner, the Identified Party or such other entity
or entities, as the case may be, shall assume all of Construction Manager’s
liabilities thereunder arising only from and after the date of such assignment;
and that in the event of the termination of this Agreement, no Subcontractor
shall have any claim against Owner by reason of such termination, nor shall any
Subcontractor be entitled to recover anticipated profits on account of work not
performed or on account of materials or equipment not incorporated or installed
in the Work, nor for reimbursement for losses arising out of matters covered by
insurance;

(v) a provision that incorporates into such Subcontracts all of the provisions
of this Agreement, to the extent that they are applicable to Subcontractors,
whether administrative or substantive and whether or not affecting the
performance of the Subcontractor’s work;

(vi) a “no damage for delay” provision, which provision shall only grant
schedule relief in the form of an extension of time, and then, only in the event
of Excused Delays;

(vii) a requirement that all Work performed or materials, supplies or equipment
furnished pursuant to any Subcontract shall comply with the Contract Documents,
the requirements of Governmental Authorities, and the Project Approvals;

(viii) a provision which expressly incorporates the terms of Section 28.18
hereof regarding governing law, dispute resolution, waiver of the right to trial
by jury and submission to jurisdiction;

(ix) a provision requiring the Subcontractor to cooperate with separate
contractors in the manner set forth in Article 27 hereof;

(x) a provision binding the Subcontractor to the provisions of Article 12
relating to the assignment of this Agreement

(xi) a provision whereby the Subcontractor acknowledges that no privity of
contract exists as between the Subcontractor and Owner; and

 

47



--------------------------------------------------------------------------------

(xii) a provision that if Construction Manager shall determine that the portion
of the lump sum contract price remaining unpaid under the Subcontract will not
be sufficient to complete the Subcontractor’s work in accordance with the
Subcontract, then no additional payments need to be made to Subcontractor unless
and until, Subcontractor, at its sole cost and expense, performs a sufficient
portion of its work so that the portion of the lump sum contract price then
remaining unpaid, as determined by Construction Manager, shall be sufficient to
complete the Subcontract.

8.4 Construction Manager represents that it recognizes and understands Owner’s
desire to maintain confidentiality of the entire bidding process. In furtherance
of the foregoing, Construction Manager agrees at all times to grant access to
any confidential bidding information only to a limited number of its staff, to
require all bid submissions and revised pricing information to be delivered by
bidders simultaneously to Construction Manager and Owner and to treat all
matters relating to subcontracting the Work under this Article 8 as Confidential
Information (as such term is defined in Section 25.1 hereof.)

Article 9

Discount, Rebates and Refunds

All cash discounts shall accrue to Owner, provided Owner advances funds to
Construction Manager with which to make payments relative thereto. Construction
Manager promptly shall inform Owner of the availability of all cash discounts so
as to afford Owner the opportunity to obtain the same. All trade discounts,
rebates and refunds and all returns from the sale of surplus materials and
equipment shall accrue to Owner and Construction Manager shall take such steps
as are necessary to ensure that Owner receives all of the foregoing.

Article 10

Accounting Records

Construction Manager shall check and inventory all materials, equipment and
supplies used in connection with the Work or incorporated in the Work, shall
check all labor performing Work and shall keep full and detailed accounting and
auditing records and procedures so as to ensure the proper financial management
of the Work in accordance with a system approved reasonably by Owner. Owner and
its respective agents and representatives shall have access to, and shall have
the right to audit, at any time and for a period of one (1) year after Final
Completion of the Work, all of Construction Manager’s records, books,
correspondence, instructions, drawings, receipts, vouchers, memoranda,
electronic files and similar data relating to the performance of the Work.
Construction Manager (i) shall preserve all such records for a period of six
(6) years after Final Completion of the Work, and (ii) if requested by Owner, no
later than six (6) months prior to the expiration of such six (6) year period,
shall deliver to Owner, at Owner’s cost, copies of all or any portion of such
records.

 

48



--------------------------------------------------------------------------------

Article 11

Applications for Payment

11.1 Pre-Construction Phase Compensation Payments. Owner has made or shall make
all required progress payments to Construction Manager on account of the
Pre-Construction Phase Compensation as set forth in Section 3.1(a) hereof,
reflecting Construction Manager’s performance of Pre-Construction Phase Services
through the conclusion of the Pre-Construction Phase on February 28, 2010.

11.2 Early Start Work Compensation Payments and Balance of the Work Compensation
Payments. Owner shall make progress payments to Construction Manager at monthly
intervals (unless Owner, on a case by case basis, determines and agrees that
semi-monthly payments are warranted) for reimbursement of the Early Start Work
Compensation (as it relates to the performance of Early Start Work) and the
Fixed Fee and Costs (as it relates to the performance of the balance of the
Work) on the basis of actual expenditures (not to exceed, in the case of
Subcontract Costs, the amounts reflected in the schedule of values prepared by
Construction Manager and approved by Owner) in accordance with the following
procedures (or such other procedures as may reasonably be established by Owner
hereafter):

(a) On or before the twenty fifth (25th) day of the calendar month during which
the Early Start Work and/or the balance of the Work commences and on or before
the twenty fifth (25th) day of each calendar month thereafter, including the
twenty fifth (25th) day following the calendar month in which Substantial
Completion of the entire Work occurs, Construction Manager, Project Manager and
Owner (and, if requested by Owner, the Identified Party and/or their respective
representatives and the appropriate members of the Design Team) shall conduct a
walk-through meeting to determine construction progress and to review, evaluate,
modify, reject or approve the Subcontractors’ monthly requisitions for payment,
together with amounts being requisitioned by Construction Manager on account of
Work performed. Construction Manager, prior to such walk-through, shall have
prepared and submitted to Owner, Project Manager and Architect, and, if
applicable, the Identified Party, a “pencil copy” of an aggregate requisition
for payment. Not later than the fifth (5th) day of the month immediately
succeeding the month in which the walk-through meeting occurred, Construction
Manager shall prepare and submit to Owner, Project Manager and Architect (and,
as applicable, the Identified Party) a revised aggregate requisition for payment
which shall summarize and incorporate determinations made during such
walk-through meeting. Such revised aggregate requisition for payment (the
“Requisition”) shall be in a form satisfactory to Owner (and, as applicable, the
Identified Party), setting forth in complete detail (i) one-hundred percent
(100%) of the Subcontract Costs incurred by Construction Manager in connection
with the Work performed during the immediately preceding calendar month for
which Construction Manager shall be entitled to reimbursement hereunder;
(ii) one hundred percent (100%) of all other Reimbursable Costs (other than the
Subcontract Costs), if any, incurred by Construction Manager during the
immediately preceding calendar month for which Construction Manager shall be
entitled to reimbursement hereunder; (iii) one hundred percent (100%) of all
General Conditions Costs incurred by Construction Manager in connection with the
Work performed during the period in question for which Construction Manager
shall be entitled to reimbursement hereunder; (iv) the amount payable on account
of the Early Start Work Fee or Fixed Fee (based on two and sixty

 

49



--------------------------------------------------------------------------------

five hundredths percent (2.65%) of the amounts under (i) and (iii) above, not to
exceed the Fixed Fee set forth in Section 3.2 hereof), as the case may be; and
(v) the amount of the Early Start Work Retainage, the Subcontract Retainage or
the Fixed Fee Retainage to be held back under the terms of this Agreement. Owner
shall not be bound by the Requisition and may withhold all or a portion of any
amount requested in any such Requisition if Owner, in its reasonable discretion,
deems it appropriate under the provisions of this Agreement. Owner shall require
that any or all Requisitions be accompanied by such documents (including written
releases of lien from Construction Manager and/or Subcontractors as required
under Section 11.2(d) hereof) as Owner may deem appropriate, including documents
to evidence that title to the equipment or materials incorporated in the Work,
or pre-purchased as provided in Article 21 hereof, is unencumbered.

(b) Each Requisition, including the Requisition covering the month in which
Substantial Completion occurs, shall constitute a representation by Construction
Manager that (i) the partial payment then requested to be disbursed has been
incurred by Construction Manager on account of the Work or is justly due to
Subcontractors on account thereof, (ii) the materials, supplies and equipment
for which such Requisition is being submitted have been installed or
incorporated into the Work or have been stored at the Project Site or at such
off-Project Site storage locations as shall have been approved in writing by
Owner, (iii) the materials, supplies and equipment are not subject to any liens
or encumbrances, (iv) no mechanic’s, laborer’s, vendor’s, materialman’s or other
liens have been filed as to previously paid for Work in connection with the Work
or any of the materials, supplies or equipment incorporated therein or purchased
in connection therewith, (v) the Work which is the subject of such Requisition
has been performed in accordance with the Contract Documents, and (vi) if Owner
elects to require Construction Manager to perform and complete the Work on the
basis of a Guaranteed Maximum Price, that the partial payment then requested to
be disbursed, together with all sums previously disbursed under prior
Requisitions, does not exceed that portion of the Guaranteed Maximum Price
allocable to the portion of the Work actually completed up to the date of such
Requisition, and that the remainder of the Guaranteed Maximum Price will be
sufficient to pay in full the costs necessary to perform and complete the Work.
Construction Manager shall carefully examine all payment breakdowns and
applications for payment submitted by Subcontractors in order to ensure that no
“front-end loading” takes place; shall report any attempts to so “front-end
load” in writing to Owner; and shall under no circumstances, except with the
specific prior written approval of Owner, request or allow payments to be made
to any Subcontractor which are “front-end loaded” and which do not accurately
reflect the true value of the work performed or the materials, supplies or
equipment actually furnished.

(c) At Owner’s request, on or before the fifteenth (15th) day after the receipt
of any Requisition, including the Requisition covering the month in which
Substantial Completion of the Work occurs, Architect shall approve and certify
to Owner that the portion of the partial payment shown on the Requisition in
question corresponds to the portion of the Work which has been completed to
Architect’s satisfaction.

(d) On or before the thirtieth (30th) day after Owner’s receipt of any
Requisition (including the Requisition for Substantial Completion of the Work),
as well as any and all other documentation and supporting data as Owner may
require that Construction Manager furnish with each Requisition, provided that
(i) subject to the provisions of Article 13 hereof, no mechanic’s, laborer’s,
vendor’s, materialman’s or other liens shall have been filed as

 

50



--------------------------------------------------------------------------------

to previously paid for Work (and not removed of record or discharged) in
connection with the Work; (ii) Construction Manager shall have furnished Owner
with written releases of lien executed by Construction Manager and each
Subcontractor waiving in connection with all payments Construction Manager’s and
each Subcontractor’s rights to file any claims or liens against the Project Site
or the Garden for services rendered on account of the Work which is the subject
of the Requisition (such written release of claims or liens from Subcontractors
shall be in the form approved by Owner and from Construction Manager shall be
(a) with respect to payments on all Requisitions except for the final
Requisition, in the form of Owner’s “Interim Release From Construction Manager”
annexed hereto and made a part hereof as Exhibit “R-1” and (b) with respect to
the payment on the final Requisition in the form of Owner’s “Final Release From
Construction Manager” annexed hereto and made a part hereof as Exhibit “R-2”);
and (iii) Owner shall have been satisfied that all such required accompanying
documentation and other supporting data are in the form, and contain such
information, as Owner may require, Owner shall pay Construction Manager an
amount equal to that amount shown on the Requisitions as shall have been
certified by Architect and approved by Owner or, in the absence of such
certifications, that amount shown on the Requisitions as Owner (and, as
applicable, the Identified Party) shall have approved. Construction Manager
shall process and make payments for all obligations to Subcontractors which are
covered by the Requisition so paid by Owner within five (5) business days of
receipt of payment from Owner. The preceding sentence is strictly for the
benefit of Owner in order that satisfactory morale and relations with
Subcontractors be maintained and shall not under any circumstances confer any
right upon any third party.

(e) Within sixty (60) days following Final Completion of the Work, inclusive of
all Punch List Items, as certified by Architect and approved by Owner (or, in
the absence of such certification, as determined by Owner in its judgment
reasonably exercised (and, as applicable, approved by the Identified Party), and
Construction Manager’s submission of a final Requisition to Owner (accompanied
by all “as-built” drawings, certificates, releases of lien and other documents
and instruments not theretofore delivered to Owner as required under Subsection
6.2(a) and Section 7.2(c)(c)), and provided, the Identified Party has taken the
actions specified in Exhibit “I” attached hereto, Owner shall pay to
Construction Manager an amount equal to the aggregate of the balance remaining
unpaid to Construction Manager for the entire Work.

(f) Anything contained in this Agreement to the contrary notwithstanding, Owner,
in its judgment reasonably exercised, may withhold from any payment due or to
become due to Construction Manager under any Requisition, any amount which Owner
deems sufficient to reimburse Owner for its expenditures for the account of
Construction Manager and/or to secure (i) Owner’s remedies in consequence of any
breach by Construction Manager of its obligations under this Agreement and
(ii) claims of Owner pending against Construction Manager, and, in connection
with any of the foregoing, Owner may nullify, in whole or in part, any approvals
previously made by Owner on account of any Requisitions and back charge against
current and future Requisitions any payments previously made by Owner to
Construction Manager. In addition, in the event there is no performance bond
issued to guarantee the Construction Manager’s Work hereunder, if Owner elects
to require Construction Manager to perform and complete the Work on the basis of
a Guaranteed Maximum Price, and determines that the portion of the Guaranteed
Maximum Price then remaining unpaid will not be

 

51



--------------------------------------------------------------------------------

sufficient to complete the Work, then, no additional payments need be made to
Construction Manager hereunder unless and until Construction Manager, at its
sole cost and expense, performs a sufficient portion of the Work so that the
portion of the Guaranteed Maximum Price then remaining unpaid, as determined by
Owner, shall be sufficient to complete the Work.

(g) Owner shall have the right to apply any amounts withheld from Construction
Manager pursuant to the terms of this Agreement in such manner as Owner may deem
proper to satisfy any claims against the Project and, to secure the protection
of the Project and to complete the Work. Such application shall be deemed
payment for the account of Construction Manager.

(h) No payment by Owner of any Requisition shall constitute acceptance by Owner
of any Work completed, and no such payment shall be construed as a waiver of any
right or claim by Owner in connection with such Work.

Article 12

Assignment

12.1 Assignment by Construction Manager. Construction Manager shall not assign
this Agreement, any of its rights or the performance of all or any of its
obligations hereunder without the prior written consent of Owner, which consent
may be given or withheld in Owner’s sole and exclusive discretion. Any
assignment or attempted assignment of this Agreement in violation of the
provisions of this Section 12.1 shall be deemed null and void and of no force or
effect. A transfer (by one or more transfers) of a majority of Construction
Manager’s stock or of a controlling interest in Construction Manager, directly
or indirectly, by operation of law or otherwise, shall be deemed an assignment
in violation of the terms of this provision. The provisions of this Section 12.1
may not be waived or otherwise modified except by a written instrument executed
by Owner.

12.2 Assignment by Owner. (a) This Agreement shall be freely assignable by Owner
without the consent of Construction Manager, as follows:

(i) The Identified Party,

(ii) to any entity under common ownership with Owner,

(iii) to any entity directly or indirectly owning Owner, or owned or controlled,
directly or indirectly, by Owner,

(iv) to an affiliated company, or

(v) to a joint venture in which Owner or any of the foregoing has an interest
(collectively or individually hereafter referred to as a “Permitted Assignee”).

 

52



--------------------------------------------------------------------------------

(b) An assignment provided for under Section 12.2(a) is conditioned upon such
Permitted Assignee agreeing to assume Owner’s obligations and liabilities
hereunder arising from and after the effective date of the transfer of Owner’s
rights hereunder and the vesting of the associated obligations and liabilities.
If the Permitted Assignee shall be an Identified Party, the assignment document
shall comply with the provisions of Exhibit “I” annexed hereto.

(c) In cases other than an assignment to a Permitted Assignee, Owner’s
assignment of this Agreement is subject to the prior approval of Construction
Manager, which approval shall not be unreasonably withheld or delayed provided
Construction Manager is furnished reasonably satisfactory evidence that such
third party assignee (the “Third Party Assignee”) has the capability to perform
its payment and other obligations hereunder.

(d) If Owner shall assign this Agreement either to a Permitted Assignee or a
Third Party Assignee, Construction Manager agrees that it shall deal with such
Permitted Assignee or Third Party Assignee in the place and stead of Owner and
that it shall perform all of its obligations and perform and complete the Work
in the manner required by this Agreement. In such event, such Permitted Assignee
or Third Party Assignee may, among other things, use the Contract Documents
without payment of any additional fees or charges and may enforce the
obligations of Construction Manager hereunder with the same force and effect as
if enforced by Owner, provided such Permitted Assignee or Third Party Assignee
assumes the obligations and liabilities of Owner arising from and after the
actual effective date of the assignment hereunder. Upon, and effective as of the
date of, such assignment and assumption by any Third Party Assignee, Owner shall
be released from all of its payment and other obligations and liabilities
hereunder from the date of assignment and going forward. Owner shall not be
released from its aforesaid obligations upon assignment to a Permitted Assignee.
Construction Manager shall certify, in the form reasonably required by any such
Permitted Assignee or Third Party Assignee, that the undertakings contained
herein as to the obligations in favor of such Permitted Assignee or Third Party
Assignee shall run in favor of such Permitted Assignee or Third Party Assignee.

Article 13

Liens and Claims

13.1 If, at any time, there is any lien or claim filed by a Subcontractor or
anyone claiming under or through Construction Manager or a Subcontractor for
work performed or materials, supplies or equipment furnished in connection with
the Work for which Owner shall have paid or reimbursed Construction Manager, and
Construction Manager shall not have paid or reimbursed such Subcontractor or
other person or entity, Construction Manager shall, within thirty (30) days
after notice from Owner, cause such lien or encumbrance to be canceled and
discharged of record by payment, deposit, bond, order of court of competent
jurisdiction or otherwise, at Construction Manager’s sole cost and expense, and
at no cost to Owner.

13.2 If, at any time, there is any lien or claim by a Subcontractor or anyone
claiming under or through Construction Manager or a Subcontractor for work
performed or materials, supplies or equipment furnished in connection with the
Work for which Owner shall

 

53



--------------------------------------------------------------------------------

not have paid or reimbursed Construction Manager by reason of Owner’s exercise
of its right to withhold payment to Construction Manager under the applicable
provisions of this Agreement, then, Construction Manager shall, likewise, within
thirty (30) days after notice from Owner, cause such lien or encumbrance to be
canceled and discharged of record, the cost of which (except as otherwise
provided under Section 3.7(ix) hereof) shall be at Construction Manager’s sole
cost and expense, and at no cost to Owner.

13.3 If any lien or other encumbrance required to be removed at Construction
Manager’s sole cost and expense pursuant to Sections 13.1 and 13.2 hereof is not
discharged of record as aforesaid, Owner shall have the right to take such
action as Owner shall deem appropriate (which shall include the right to cause
such lien or other encumbrance to be canceled and discharged of record), and in
such event, all costs and expenses incurred by Owner in connection therewith
(including, without limitation, premiums for any bond furnished in connection
therewith, and reasonable attorneys’ fees, court costs and disbursements), shall
be paid by Construction Manager to Owner on demand or, at the option of Owner,
deducted from any payment then due or thereafter becoming due from Owner to
Construction Manager in accordance with the provisions of this Agreement.

Article 14

Events of Default and

Termination or Suspension of Agreement

14.1 Termination by Owner for Cause. (a) If, at any time during the performance
of the Work, any of the following events (“Events of Default”) shall occur:

(i) Construction Manager shall default in observing and performing any of its
material obligations under the Contract Documents and such default shall not
have been cured within ten (10) business days after Owner shall have given
Construction Manager written notice thereof; or

(ii) Any of the Key Personnel assigned to the Work in accordance with the
provisions of Article 16 hereof shall cease to be in Construction Manager’s
employ and Construction Manager fails to provide substitutes acceptable to
Owner, in Owner’s reasonable discretion, within ten (10) business days; or

(iii) Construction Manager becomes a party to any insolvency proceeding in a
capacity as a debtor, and, in the case of any involuntary proceeding only, such
proceeding is not stayed or discharged within twenty-five (25) business days
after the commencement of same;

then Owner may serve written notice upon Construction Manager terminating this
Agreement on a date specified by Owner in said notice. For purposes hereof the
term “insolvency proceeding” as used herein shall include the filing of a
petition for relief under Chapter 11 of Title 11 or Chapter 7 of the United
States Bankruptcy Code by Construction Manager or the consent or acquiescence to
the taking of any such action, or the filing by or against Construction Manager

 

54



--------------------------------------------------------------------------------

of any petition or action looking to, or seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any other present or future Federal or State statute, law or
regulation, or the appointment, with or without the consent of Construction
Manager, of any trustee, custodian, receiver or liquidator of Construction
Manager or of any of its property or assets, or Construction Manager’s making an
assignment for the benefit of creditors.

(b) Upon the occurrence of an Event of Default, at Owner’s option, exercised by
written notice to Construction Manager (and in addition to, and not as a waiver
of, any and all rights and remedies available to Owner under the terms of this
Agreement or at law or in equity for damages or title to any or all materials
and supplies), title to the Work in process, dies and tools (whether on the
Project Site or located at an off-Project Site location) which are necessary
for, or useful in connection with, Final Completion of the Work, as determined
by Owner, shall vest in Owner and Owner may take possession of and utilize the
same for Final Completion of the Work. Owner shall pay to Construction Manager
within thirty (30) days of vestiture an amount equal to (i) the aggregate of the
actual unpaid Preconstruction Phase Compensation and the Early Start Work
Compensation, plus Costs incurred by Construction Manager in its proper
performance of the Work in progress up to the date of termination, less (ii) an
amount equal to the additional costs and expenses (including, without
limitation, attorneys’ fees, court costs and disbursements) incurred, or to be
incurred, by Owner over those which would have been incurred by it in connection
with the Work had Construction Manager not defaulted hereunder, including,
without limitation, the additional expense of engaging another construction
manager/general contractor, as well as additional compensation for the
additional services of the Project Team members made necessary by such default.
Owner shall have the right to set-off against the aforesaid payment, any amounts
then due and payable by Construction Manager to Owner hereunder or which may
accrue as damages owing by Construction Manager to Owner under the terms of this
Agreement. Construction Manager shall execute any further documents (including
Form UCC-1 and UCC-3 Financing Statements) required by Owner to confirm Owner’s
ownership interest. In the event of a termination of this Agreement pursuant to
the provisions of this Section 14.1, no Subcontractor shall have any claim
against Owner by reason of such termination, nor shall any Subcontractor be
entitled to recover anticipated profits on account of work performed or on
account of materials or equipment not incorporated or installed in the Work, nor
for reimbursement for losses arising out of matters covered by insurance.

(c) Upon the occurrence of an Event of Default, Owner shall have the right, in
addition to all other rights and remedies, to complete or cause the Work to be
completed, by such means, and in such manner, by contract or otherwise, as Owner
deems advisable. Owner may deduct any costs, expenses and losses (including,
without limitation, attorneys’ fees and disbursements) it incurs in connection
therewith from any payment then due or thereafter becoming due to Construction
Manager without prejudice to any other remedies Owner may have.

(d) Upon the occurrence of an Event of Default, any or all Subcontracts entered
into by Construction Manager in connection with the Work, at Owner’s option,
shall be terminated or assigned to Owner, or such other entity or entities as
Owner may direct and, in such event, Owner, or such other entity or entities, as
the case may be, shall assume

 

55



--------------------------------------------------------------------------------

all of Construction Manager’s liabilities thereunder arising from and after the
date of such assignment; provided, however, that such assignment shall not
relieve Construction Manager from its liability to such Subcontractors or to
Owner (and each Subcontract shall so provide) for claims arising before the date
of such assignment and/or in connection with, or by reason of, portions of the
Work performed prior to the date of termination of this Agreement.

(e) Upon the occurrence of an Event of Default, Construction Manager shall not
interfere, directly or indirectly, with Owner’s right and attempt to complete
the Work by others or any of the Subcontractors.

(f) Upon the occurrence of an Event of Default, Owner shall also have the right,
in addition to all other rights and remedies, to cause Construction Manager to
take any action described under Section 14.2(a).

(g) If Owner terminates this Agreement for cause under this Section 14.1 and it
shall be determined that Owner’s termination was wrongful or unjustified, such
termination shall be deemed to be a termination for Owner’s convenience under
Section 14.2 below, and Construction Manager’s sole right, remedy and recourse
against Owner shall be governed and determined by said Section 14.2.

14.2 Termination by Owner for Convenience. (a) Owner, at any time and for any
reason whatsoever (including the reasons set forth in Section 3.2(h) hereof) in
Owner’s sole discretion, may terminate this Agreement for its own convenience.
Any such termination shall be effected by delivering to Construction Manager a
notice of termination specifying the date upon which such termination shall
become effective (which date shall be at least ten (10) business days prior to
the effective date of such termination) and any specific portion of the Work to
be completed by Construction Manager prior to such termination. Upon receipt of
any such notice of termination, Construction Manager shall:

(i) stop Work under this Agreement on the date, and to the extent, specified in
the notice of termination;

(ii) enter into no further Subcontracts except as may be necessary for
completion of such portion of the Work, if any, which is not terminated;

(iii) unless directed otherwise by Owner pursuant to the rights reserved to
Owner under item (iv) below, terminate all Subcontracts entered into by
Construction Manager in connection with the Work to the extent that they relate
to portions of the Work to be performed subsequent to the date specified in the
notice of termination as the date upon which such termination shall become
effective;

(iv) at Owner’s option, (x) terminate any or all of the Subcontracts and/or
(y) assign to Owner, or such other entity or entities as Owner may direct, in
the manner, at the times and to the extent directed by Owner, all of the right,
title and interest of Construction Manager under any or all Subcontracts entered
into by Construction Manager, in which case Owner, or such other entity-

 

56



--------------------------------------------------------------------------------

or entities, as the case may be, shall assume all of Construction Manager’s
obligations arising under such Subcontracts from and after the date of such
assignment;

(v) to the extent required by Owner and subject to the prior written approval of
Owner, settle all outstanding liabilities and all claims arising out of the
termination of Subcontracts, which approval by Owner shall be final for all the
purposes of this Section 14.2;

(vi) transfer title to Owner, to the extent not already vested in Owner, and
deliver in the manner, at the times, and to the extent, if any, directed by
Owner (x) fabricated or unfabricated parts, Work in progress, completed Work,
supplies and other materials and equipment produced as a-part of, or acquired in
connection with the performance of, the Work terminated by such notice of
termination, and (y) the Contract Documents and other drawings, sketches,
specifications, Shop Drawings, information and other property in the possession
of Construction Manager, which such items shall be updated to reflect the
“as-built” condition of the Work as of the termination date;

(vii) if directed by Owner, use commercially reasonable efforts to sell, in the
manner, at the times, to the extent, and at the prices directed or authorized by
Owner, any property of the types, referred to in clause (vi) of this Section
14.2(a); provided, however, that Construction Manager (x) shall not be required
to extend credit to any purchaser, and (y) may acquire any such property under
the conditions prescribed and at prices approved by Owner; and provided,
further, that the proceeds of any such transfer or disposition shall be applied
in reduction of any payments to be made by Owner to Construction Manager under
this Agreement or shall otherwise be credited in such other manner as Owner may
direct;

(viii) complete performance of such part of the Work as shall have been
specified in the notice of termination to be completed on or before the
effective date of such termination; and

(ix) prior to the effective date of such termination, take such actions as may
be necessary, or as Owner may reasonably direct, for the protection and
preservation of the property related to the Work which is in the possession of
Construction Manager and in which Owner has or may acquire an interest.

(b) In the event of a termination of this Agreement pursuant to this Section
14.2, Construction Manager shall be paid by Owner for the actual unpaid
Pre-Construction Phase Compensation, Early Start Work Compensation, Fixed Fee,
and Costs (which may include Subcontract Costs contained in the Subcontract
under consideration to the extent pre-approved by Owner at the time of the
Subcontract award), in each case under this clause (b) to the extent incurred by
Construction Manager in connection with its proper

 

57



--------------------------------------------------------------------------------

performance of the Work in progress up to the date of such termination in
accordance with the payment provisions of Article 11.

14.3 Owner’s Right to Suspend, Stop or Interrupt the Work. Owner may (through
Mr. Hershkovitz or any one of the individuals identified and defined in
Section 16.2 hereof to act as the Owner’s Representative), at any time and for
any reason, direct Construction Manager to suspend, stop or interrupt the Work
or any portion thereof for a period of time. Such direction shall be in writing
and shall specify the period during which the Work is to be stopped.
Construction Manager shall resume the Work upon the date specified in such
direction or upon such other date as the Owner’s Representative may thereafter
specify in writing. Said suspension, stoppage or interruption shall entitle
Construction Manager and the affected Subcontractors to an equitable adjustment,
if warranted (i) in the Costs of the Work and the Fee payable to Construction
Manager hereunder, (ii) in the subcontract price payable to Subcontractors under
their respective Subcontracts and (iii) in the contract time, but only if the
same qualifies as an Excused Delay.

14.4 Construction Manager’s Right to Terminate the Agreement. If, without good
cause, including but not limited to insufficient information in the Requisition
or in the other backup documentation, Architect shall fail for a period of forty
five (45) days to certify or deny certification of a Requisition and Owner shall
fail for a period of sixty (60) days after the due date to make payment on any
Owner approved Requisition, or if the Work is stopped (a) for a period in excess
of one hundred twenty (120) continuous days at Owner’s request, or (b) for a
period in excess of one hundred eighty (180) days under an order of any court or
other Governmental Authority having jurisdiction over the Work or as a result of
an act of government, such as a declaration of national emergency making
materials unavailable, in each case under this Section 14.4 not due to any act
or fault of Construction Manager or any Subcontractor, then Construction Manager
may at any time thereafter notify Owner in writing that it wishes to terminate
this Agreement. Construction Manager shall provide Owner with no less than five
(5) business days’ prior written notice of any intent to terminate this
Agreement under this Section 14.4, during which period Owner may remedy any
failure or stoppage hereunder. If Construction Manager so terminates this
Agreement, it shall be deemed terminated for convenience and Construction
Manager shall be compensated in the manner and to the extent set forth in
Section 14.2 hereof.

14.5 Construction Manager’s Right to Stop Work. Subject to Section 11.2(f) and
Section 28.7, if Owner does not pay the Construction Manager amounts due and
payable hereunder within ten (10) days after the due date established in the
Contract Documents, then the Construction Manager may, after eight (8) days’
written notice to Owner, coupled with Owner’s failure to make payment within
such eight (8) day period, stop the Work until payment of the amount owing has
been received. Under such circumstances, the dates affected by such stoppage
contained in the Progress Schedule shall be extended appropriately and, if
applicable, the Guaranteed Maximum Price, shall be increased by the amount of
the Contractor’s reasonable and actual Costs of shut-down, delay and start-up.

 

58



--------------------------------------------------------------------------------

Article 15

Subguard/Bonds

15.1 Each Subcontractor shall be enrolled under the Construction Manager’s
Subguard Insurance Policy program under a policy in the specimen form annexed
hereto as Exhibit “Q”, unless Construction Manager, with Owner’s consent, which
will not be unreasonably withheld, determines to have one or more Subcontractors
excluded and have their respective payment and performance obligations bonded or
otherwise secured, all as contemplated under Section 4.1(b)(v) hereof. Said
Subguard Insurance Policy shall contain a so-called “Owner’s Financial Interest
Endorsement.” In addition, if this Agreement is terminated by either party prior
to Final Completion, Owner shall be entitled to receive reimbursement of
unearned premiums from the Construction Manager based on actual versus estimated
costs.

Article 16

Management of the Work

by Construction Manager and Owner

16.1 Construction Manager’s Personnel.

(a) Construction Manager shall assign the individuals depicted on “Construction
Manager Staff Commitment” annexed hereto as Exhibit “H-2” and Exhibit “H-3” and
such other and additional appropriate personnel as may be necessary to support
the Work, all as determined or approved by Owner (which personnel are hereafter
referred to as the “Key Personnel”).

(b) If requested by Owner or Project Manager, resumes of each of the Key
Personnel are subject to verification and shall be submitted with personal
references and phone numbers to the Owner. It is agreed that Construction
Manager (i) shall remove, at the request of Owner, any Key Personnel assigned to
the Work that Owner shall deem unnecessary for the Work or unfit to perform the
task assigned to him or otherwise finds objectionable, (ii) shall propose
(within five (5) business days of the occurrence of an event giving rise to the
need for the substitution), substitutes with verifiable resumes and references,
and obtain Owner’s approval, for substitutes for any Key Personnel assigned to
the Work who either cease to be in Construction Manager’s employ, become
incapacitated or are removed from the Work by reason of Owner’s request as
aforesaid, and (iii) shall not make any substitutions of Key Personnel that have
been approved by Owner without first obtaining Owner’s prior approval therefor,
which approval shall be within Owner’s sole discretion.

16.2 Owner’s Personnel.

(a) Until further written notice to Construction Manager, Owner hereby
designates and appoints Messrs. Haim Hershkovitz, Joel Fisher and Timothy
Hassett as the Owner’s representatives (each, an “Owner’s Representative”), and
anyone else whom, with prior notice to Construction Manager, Owner may designate
or appoint to act in conjunction with or instead of such individuals to
represent Owner and to exercise any and all rights, powers and

 

59



--------------------------------------------------------------------------------

duties expressly granted to Owner hereunder. Whenever this Agreement requires or
permits the approval or consent of Owner, such approval or consent shall be
deemed given only if furnished by an Owner’s Representative. In connection with
Owner’s exercise of its rights under Section 14.3 to order the Work to be
suspended, stopped or interrupted, and in the absence of an Owner’s
Representative, Owner hereby appoints Stephen Collins to have authority to act
on behalf of Owner regarding the same. Any such approval or consent given by
Haim Hershkovitz, Joel Fisher or Timothy Hassett and/or another appointee or
successor designated by Owner as the Owner’s Representatives shall be in writing
and shall be binding on Owner unless and until Construction Manager has received
written notice from Owner of a different designation.

(b) At all times during the prosecution of the Work, Owner shall make available
(on site or quickly available to be on site) an Owner’s Representative or one or
more other personnel (who need not be Owner’s Representatives) to render
guidance to Construction Manager and/or facilitate and expedite communications
between Construction Manager and Owner (and Owner’s Consultants), all as
reasonably required under the circumstances. Construction Manager acknowledges
and agrees that personnel other than Owner’s Representatives shall not be
expected to (i) render any decision that could reasonably wait for the approval
of an Owner’s Representative or (ii) have authority to render decisions that
could have an effect on the Work in excess of $50,000 or that could affect the
schedule of the Work (including the Completion Dates and any other completion
milestone dates). Any decision rendered pursuant to this Section 16.2(b) shall
be promptly followed by a duly issued and approved Change Order.

Article 17

Consultants

17.1 Construction Manager understands that Owner may retain Consultants to
furnish certain services. Construction Manager hereby agrees that upon its
receipt of notice of the retention of the services of such Consultants,
accompanied by a designation of the nature of the service to be performed,
Construction Manager shall recognize, and cooperate with, each of them to the
end that their services may be performed expediently in the interest of the
Work.

Article 18

Codes

18.1 Construction Manager shall use commercially reasonable efforts to advise
Owner concerning any trade standards and Applicable Laws of Governmental
Authorities (including any and all utility companies furnishing services to the
Work) and shall use its commercially reasonable efforts to advise Owner whether
the Construction Documents are in accordance with the requirements of Applicable
Laws, it being agreed, however, that nothing in this Article 18 or this
Agreement shall be deemed to shift any liability for design, errors or omissions
or non-compliance of the Construction Documents with Applicable Laws from
members of the Design Team or Consultants to Construction Manager. For purposes
of this Agreement, the term “Applicable Laws” shall be deemed to mean any and
all applicable laws, statutes, codes, ordinances, orders, rules, regulations,
requirements, judgments, decrees and

 

60



--------------------------------------------------------------------------------

injunctions of any Governmental Authority, now existing or hereafter enacted,
adopted, issued or amended from time to time, whether foreseen or unforeseen,
ordinary or extraordinary, which may be applicable to the means and methods
employed in prosecuting the Work or the Project Site or any part thereof.

18.2 Construction Manager shall at all times comply with all applicable rules
and other requirements of any insurance carriers providing insurance for the
Work.

Article 19

Insurance

19.1 Owner currently intends to insure the Work through a “CCIP” insurance
program, which shall be effective as of June 1, 2010. Until the effective date
of the CCIP, the Work shall be insured by Construction Manager as set forth in
Exhibit “N” hereof and by each Subcontractor as set forth in its Subcontract.
From and after the date the CCIP is effective, the provisions of Paragraph A of
Exhibit “L” shall apply. If this Agreement is terminated by either party prior
to Final Completion, Owner shall be entitled to receive reimbursement of
unearned premiums with respect to CCIP from the Construction Manager based on
actual versus estimated costs.

19.2 As provided in Section 2.5(g) hereof, the environmental abatement portion
of the Work shall also be insured by Owner and the abatement Subcontractor(s) as
set forth in said Section 2.5(g) and Exhibit “J” hereof.

19.3 Owner shall obtain and maintain the “Property Insurance,” all as set forth
in Paragraph B of Exhibit “N”.

19.4 (a) Construction Manager shall promptly investigate and make a full written
report to Owner as to all workers’ compensation claims, alleged accidents and/or
alleged claims for damages relating to construction of the Work or any other
property of Owner, including any damage or destruction to the Work or such other
property and the estimated cost of repair and shall perform all necessary
record-keeping related to same. Construction Manager shall acquaint itself with
all terms and conditions of Owner’s insurance policies and cooperate with and
make all reports required by the insurance carrier(s) and shall do nothing to
jeopardize the rights of Owner and/or any other party insured under said
policies. Construction Manager and Owner each shall notify the other (and, at
Owner’s request, Construction Manager shall notify Owner’s insurance
broker/consultant and Owner’s insurance carriers) of any casualty or of any
claim made against the other or both jointly and severally on account of
workers’ compensation, personal injury or property damage, and shall cooperate
fully with any insurance carrier in connection with any such claim or
investigation, which cooperation shall include, without limitation, attendance
at meetings and court proceedings and the like.

(b) Construction Manager shall notify Owner promptly upon the discovery of any
defect in the Work, without relieving Construction Manager of the responsibility
for addressing such defect as a part of its services, as provided elsewhere in
this Agreement.

 

61



--------------------------------------------------------------------------------

(c) Construction Manager shall provide such information to Owner, Owner’s
insurance carriers and Owner’s insurance broker/consultant and shall attend such
meetings as shall be necessary from time to time to ensure that the insurance
carried hereunder appropriately addresses issues pertaining to conditions at the
Project Site and the Garden, including, without limitation, exposure
information, loss control and protection of the Project Site, the Garden and
current replacement cost figures. In addition, Construction Manager shall
comply, and cause its Subcontractors to comply, with all requirements of Owner’s
insurance carriers, including but not limited to, those relating to protection,
loss control, engineering and other loss mitigation standards applicable to the
Project Site and the Garden.

Article 20

Owner’s Elections

20.1 (a) Owner and Construction Manager agree that, notwithstanding the
references in this Agreement to a “cost-plus-a-fee” arrangement, Owner may, in
the alternative, elect to have the entire Work performed for a guaranteed
maximum price (the “Guaranteed Maximum Price”) proposed in good faith by
Construction Manager and approved by Owner. Accordingly, within thirty (30) days
after the date on which Owner has executed Subcontract Approval Letters for 85%
of the Subcontract Costs portions of the Costs of the Work, Construction Manager
shall submit to Owner a statement for the Guaranteed Maximum Price. The
Guaranteed Maximum Price component of said statement shall be broken down into
such detail as Owner reasonably may request and shall include (i) the
Subcontract Costs theretofore approved by Owner (as evidenced by Owner having
executed Subcontract Approval Letters for the same); (ii) the remaining
Subcontract Costs to be approved by Owner, which Subcontract Costs, if different
from the corresponding Subcontract Costs included in the most current
Construction Budget approved by Owner, are to be reconciled with appropriate
back-up for the differential; (iii) the Fixed General Conditions Costs set forth
in Exhibit “G” annexed hereto; (iv) the Fixed Fee theretofore incurred and to be
incurred; and (vii) the GMP Contingency. The Guaranteed Maximum Price component
of such statement shall also depict, as credits against corresponding line
items, the various components of the Pre-Construction Phase Compensation and the
Early Start Work Compensation. Lastly, such statement shall also include an
assumption and qualification component (the “Assumptions and Qualifications”)
for Owner’s approval, which Assumptions and Qualifications shall contain (x) a
separate and distinct schedule that shall set forth, call out and identify all
the design changes, modifications, exclusions and additions that conflict with,
deviate from, supplement or otherwise change or have an impact on the design
depicted in the Construction Documents (“the Summary Schedule of Design
Changes”), and (y) a separate and distinct schedule that shall set forth, call
out and identify all the changes, modifications, exclusions and additions that
conflict with, deviate from, supplement or otherwise change or have an impact on
the terms of the Agreement (“the Summary Schedule of Changes to the Agreement”),
which Assumptions and Qualifications, together with the Summary Schedule of
Design Changes and the Summary Schedule of Changes to the Agreement, shall be in
a form and detail determined by Construction Manager and reasonably acceptable
to Owner. In no event shall Construction Manager include in its proposed
Guaranteed Maximum Price statement (including the Assumptions and
Qualifications) submitted to Owner pursuant to this Section 20.1(a) any item
that conflicts with or deviates from the terms of the Milestone Completion Plan,
unless expressly agreed to by Owner in writing.

 

62



--------------------------------------------------------------------------------

(b) Owner shall have the option, within thirty (30) days of its receipt of the
Guaranteed Maximum Price statement (conforming to the requirements of
Section 20.1(a) hereof), (i) to accept and approve such Guaranteed Maximum Price
statement, (ii) to meet with Construction Manager, discuss the Guaranteed
Maximum Price statement, resolve any disagreement, and approve such statement,
as adjusted, (iii) to reject the Guaranteed Maximum Price statement and require
Construction Manager to perform the Work on the basis of a “cost-plus-a-fee”
arrangement (a) at Owner’s option either with or without the not to exceed Fixed
General Conditions Costs as set forth in the annexed Exhibit “G”, (b) with other
Costs of the Work, and (c) with the Fixed Fee in the amount of Sixteen Million
Dollars ($16,000,000), subject to increases only for Program Changes, all as
contemplated under Section 3.2 hereof or (iv) to reject the Guaranteed Maximum
Price statement, terminate this Agreement for convenience pursuant to the terms
of Article 14, and award the performance of the incomplete portions of the Work
to another construction manager or general contractor selected by Owner. If the
Guaranteed Maximum Price statement is approved by Owner (as attested by Owner’s
dated signature and an “approval” notation being inscribed thereon) under either
items (i) or (ii) above the same shall thereafter be referred to as the
“Guaranteed Maximum Price Statement” and Construction Manager shall proceed to
perform and complete the Work for the Guaranteed Maximum Price.

Article 21

Materials and Equipment

21.1 Construction Manager hereby agrees that, immediately upon the purchase by
Construction Manager or any of its Subcontractors of any building materials,
fixtures or equipment to be incorporated into the Work, such materials, fixtures
and equipment shall (subject to the right of the Architect to reject the same
prior to Final Completion of the Work for failure to conform to the Construction
Documents) become the sole property of Owner to the extent that payment has been
received by Construction Manager from Owner for such materials, fixtures and
equipment, whether or not such materials, fixtures or equipment are stored at
off-Project Site locations, are in transit or are stored at the Project Site and
not yet physically incorporated in or made a part of the Project at the time of
purchase. From and after the date of such transfer of title, Owner shall be
responsible for insuring all such materials, fixtures and equipment as a part of
the Work, all as set forth in Exhibit “N” hereof.

21.2 Construction Manager warrants that (a) title to all materials and equipment
incorporated in the Work or paid for by Owner, including, without limitation,
title to materials and equipment pre-purchased by Construction Manager in
accordance with the provisions of Section 21.3 hereof, shall (upon payment
therefor to Construction Manager) pass to Owner free and clear of all liens,
claims, security interests and encumbrances of every kind against Owner, and
(b) that no materials or equipment covered by any Requisition will have been
acquired by Construction Manager or by any other person performing work at the
Project Site or furnishing materials and equipment in connection with the Work
subject to an agreement under which an interest therein or and encumbrance
thereon shall have been retained by the seller or otherwise imposed by
Construction Manager, seller or any other person.

 

63



--------------------------------------------------------------------------------

21.3 (a) Construction Manager shall be entitled to pre-purchase certain
materials and equipment to be incorporated in the Work provided that Owner shall
have given its prior written consent thereto in each instance. If Owner shall
have approved any such pre-purchasing of materials or equipment as aforesaid,
Construction Manager shall pre-purchase the same on Owner’s behalf. In such
event, Owner shall advance the amount necessary to enable Construction Manager
to pre-purchase such materials or equipment upon presentation to Owner of a bill
or statement therefor, together with any other documents as reasonably may be
requested by Owner. Construction Manager, simultaneously with its receipt of any
such advance from Owner, shall deliver to Owner a bill of sale with respect to
the materials or equipment pre-purchased evidencing unencumbered title to the
same in Owner’s name, together with any warranties and other documents as
reasonably may be requested by Owner.

(b) All materials and equipment pre-purchased as aforesaid shall be stored at
the Project Site or at such off-Project Site storage locations as shall have
been approved in writing in each instance by Owner. Any materials or equipment
stored at such off-Project Site storage locations shall be segregated from
materials and equipment of others, shall be clearly labeled to evidence Owner’s
ownership interest and shall otherwise be stored in such manner as directed by
Owner. Owner shall be responsible for insuring materials and equipment stored at
such off-Project Site storage locations and in transit, as well as for risk of
loss or damage to such materials and equipment, the same being considered a part
of the Work, all as stated in Section 21.1 hereof.

Article 22

Substitutions

22.1 (a) The products, materials and equipment of manufacturers referred to in
the Construction Documents are intended to establish the standard of quality and
design required by Owner. Anything contained in the Construction Documents or
herein to the contrary notwithstanding, products, materials or equipment of
manufacturers other than those specified may not be used unless authorized by
Owner in writing as provided in this Article 22.

(b) The Design Team, with Owner’s prior approval, shall be the judge of
equivalency of proposed substitute products, materials, and equipment. The
Design Team shall make written recommendations of acceptance or rejection of
substitute products, materials or equipment to Owner for its consideration.
Owner may then authorize and direct the Design Team in writing to issue to
Construction Manager either written approval or written rejection of the
substitution, it being expressly understood that Owner, in its sole discretion,
may direct rejection of a proposed substitution notwithstanding the fact that
the Design Team may have judged it equivalent and recommended acceptance of the
same.

22.2 When two or more products, materials or equipment are specified in the
Construction Documents for an item of Work, any one thereof shall be deemed
acceptable and Construction Manager shall have the choice as to which product,
material or equipment to use.

(a) When only one product, material or equipment is specified in the
Construction Documents for an item of Work and the term “or equal” is used in
connection with

 

64



--------------------------------------------------------------------------------

such product, material or equipment Construction Manager, subject to its
obligation to bear any and all additional costs associated with using such
substitute item, including, without limitations, any and all costs incurred by
Owner in connection with professional fees payable for the additional services
of the Design Team, may offer a substitution by submitting a written application
to the Design Team for their review and approval in accordance with
Section 22.1(b), in sufficient time (taking into account the progress of the
Work, the period of delivery of the goods concerned and adequate time for the
Design Team review), setting forth and fully identifying (i) the proposed
substitute, together with substantiating data, samples, brochures and other
supporting documentation of the substitute item proposed, including, without
limitation, evidence that the proposed substitution (w) is equal in quality and
serviceability to the specified item, (x) will not entail changes in detail,
schedule and construction of related Work, (y) conforms with the design of the
Work and its artistic intent and (z) will not result in an increase in the Costs
of the Work, or alternatively, will result in an increase in costs, as indicated
in the application, which will be borne by Construction Manager, and (ii) the
changes in other parts of the Work required by reason of the proposed
substitute, including any cost consequences associated therewith, with any
resulting increase being borne by Construction Manager. A copy of any such
application shall be delivered to Owner and Project Manager simultaneously with
its delivery to the Design Team.

(b) When only one product, material or equipment is specified in the
Construction Documents for an item of Work, the term “or equal” is not used in
connection with such product, material or equipment and such product, material
or equipment is available, Owner, in its sole discretion, may direct the
rejection of any substitution proposed by Construction Manager. Notwithstanding
the foregoing, if such specified product, material or equipment shall become
unavailable for a period of time or is no longer manufactured and Owner receives
reasonably satisfactory proof from Construction Manager that the same shall be
unavailable for reasons other than the fault of Construction Manager or any
Subcontractor, including failure of Construction Manager or a Subcontractor to
order such product in a timely manner, consistent with the Contract Documents
and the scheduling requirements for the Work, then, in such event, (i) Owner
shall consent to such substitution, in which event any change in Costs incurred
in connection with the use of such substitute item shall be confirmed by a
Change Order and included in the Costs of the Work hereunder and
(ii) Construction Manager shall not be required to bear the costs associated
with the additional services of the Design Team made necessary by reason of
Construction Manager’s submission of any such proposed substitute product. If
such specified product, material or equipment shall become unavailable for a
period of time or is no longer manufactured and Construction Manager fails to
satisfy Owner that the same shall be unavailable for reasons other than the
fault of Construction Manager or a Subcontractor, as described in the previous
sentence, then, in such event, the provisions of Section 22.2(a) shall become
operative.

22.3 Construction Manager shall support any request for a substitution with
sufficient evidence to permit the Design Team to make a fair and equitable
recommendation to Owner on the merits of the proposal. Any item by a
manufacturer other than those cited in the Construction Documents, or of brand
name, or model number or size or generic species other than those cited in the
Construction Documents, shall be considered a substitution.

 

65



--------------------------------------------------------------------------------

22.4 Acceptance of substitutions shall not relieve Construction Manager from
responsibility for compliance with all of the requirements of the underlying
Contract Documents.

22.5 In no event shall any of the Completion Dates or any other completion
milestone date as to which time is of the essence be extended by any
circumstance resulting from a proposed substitution, nor shall Construction
Manager be entitled to any reimbursement on account of Costs related thereto,
without the issuance of a Change Order in accordance with Article 23 hereof.

Article 23

Changes in the Work

23.1 (a) A Change Order shall be the instrument required to authorize any change
in the Work which would result in (i) a change in the form of additions to,
deletions of, or other revisions in, the scope of the Work that constitutes a
material deviation from the scope comprising the Base Work (a “Program Change”),
(ii) a change in the Progress Schedule affecting Completion Dates or any other
completion milestone date as to which time is of the essence, including without
limitation, a change in any one of the Completion Dates, (iii) a change
attributable to Differing Concealed Conditions or Differing Environmental
Conditions, (iv) a change attributable to errors or omissions in the
Construction Documents or a change in field conditions, or (v) a change
resulting in an increase or decrease in the Early Start Work Compensation, the
Costs, the Fixed Fee, or, as applicable, the Guaranteed Maximum Price or the
Fixed General Conditions Costs under the “cost-plus-a-fee” arrangement
contemplated under Section 3.3 hereof (which items (i)-(v) are collectively and
individually referred to herein as “Changes”).

(b) Owner, without invalidating or abandoning this Agreement, may at any time
and from time to time require Changes. Changes shall be requested in writing by
Owner (a “Work Request”), shall be submitted to Construction Manager, and, in
order for such Changes to be deemed a part of the Work and authorized by Owner,
shall be executed in the manner set forth below:

(i) Forthwith upon Construction Manager’s receipt of a Work Request,
Construction Manager shall prepare and furnish to Owner, Architect and Project
Manager a signed statement (“Construction Manager’s Statement”), in form
satisfactory to Owner. Construction Manager’s Statement shall set forth in
detail, with suitable quantity takeoffs by trades and work classifications, and
using the “unit price” and/or other costing method specified by Owner,
Construction Manager’s (x) estimate of the cost or savings to be incurred or
realized by reason of the implementation of the Changes, which cost shall be at
the best purchase price commercially obtainable for, and shall reflect a
reasonable and efficient the most economical manner of affecting, such Changes,
and (y) subject to the provisions of Section 23.1(c) below, the resulting
increase or decrease in the various components of the Costs or, as applicable,
the Guaranteed Maximum Price. Construction Manager’s Statement shall also
(x) set forth the impact on the Milestone Completion Plan, Progress Schedule and
Phasing Plan

 

66



--------------------------------------------------------------------------------

(including, without limitation, any one of the Completion Dates or any other
completion milestone date as to which time is of the essence) which would result
from implementation of the Changes and (y) be accompanied by such other
information as Owner may request.

(ii) If Owner approves the Construction Manager’s Statement by countersigning
the same and delivering a signed copy thereof to Construction Manager, the same
shall constitute a validly issued change order (a “Change Order”).

(c) Any work performed by Construction Manager which is contrary to the Work, as
required by the Contract Documents, shall be performed at Construction Manager’s
sole risk, cost and expense, unless the same shall have been authorized by a
Change Order or an Emergency Change Order, or a Field Order therefor shall have
been confirmed by Owner by a duly issued Change Order, in accordance with
Sections 23.4 and 23.5 hereof.

23.2 (a) If Owner shall dispute any of the items set forth in the Construction
Manager’s Statement, then Owner shall give Construction Manager written notice
of such dispute, which notice shall set forth (i) those items in the
Construction Manager’s Statement which Owner disputes, (ii) those items in the
Construction Manager’s Statement which Owner does not dispute and (iii) whether
Owner desires that Construction Manager perform any portion of the Changes shown
on the Work Request (x) corresponding to a non-disputed item or
(y) corresponding to a disputed item.

(b) If Owner’s dispute notice shall direct Construction Manager to perform any
portion of the Changes shown on the Work Request corresponding to a non-disputed
item, that portion of the Construction Manager’s Statement which related to the
non-disputed item, together with Owner’s direction to Construction Manager to
perform any portion of the Changes shown on the Work Request corresponding to
the non-disputed item, as set forth in Owner’s dispute notice, shall constitute
a validly issued Change Order, and Construction Manager shall promptly undertake
to perform the same.

(c) If Owner’s dispute notice shall direct Construction Manager to perform any
portion of the Changes shown on the Work Request corresponding to a disputed
item, Owner’s dispute notice shall be deemed a notice of demand for prompt
resolution of the subject matter of the dispute as provided in Section 28.18
hereof. Notwithstanding the foregoing, unless Owner shall otherwise agree in
each instance, Construction Manager shall promptly undertake to perform and
pursue prosecution of the portion of the Changes shown on the Work Request
corresponding to the disputed item during the pendency of any such resolution,
and the determination reached by mutual agreement or rendered by such court of
law relative to the disputed item, together with Owner’s direction to
Construction Manager to perform the portion of the Changes shown on the Work
Request corresponding to the disputed item, as set forth in Owner’s dispute
notice, shall constitute a validly issued Change Order. For purposes of this
subparagraph (c) of this Section 23.2 only, however, such Change Order shall
not, without a corresponding determination reached by mutual agreement or
rendered by the court, as the case may be, obligate Owner to pay any additional
monies to Construction Manager, and if applicable, shall not extend either of
the Completion Dates except to the extent so

 

67



--------------------------------------------------------------------------------

determined by the parties or ordered by the court. During the pendency of any
such dispute, Construction Manager shall not be entitled to receive payments on
account of Costs incurred by Construction Manager in performing the portion of
the Changes shown on the Work Request corresponding to the disputed item.

23.3 Anything contained herein to the contrary notwithstanding, Construction
Manager, in consultation with the Design Team, shall have the authority to order
“emergency changes” in the Work by the issuance of a written order (an
“Emergency Change Order”), which Emergency Change Orders shall require Owner’s
prior written approval unless, due to the exigencies of the circumstances,
Construction Manager shall not have been able to obtain the same, in which case
such written order shall require the prior written approval of the personnel
referred to in Section 16.2(b). For purposes of this Agreement, “emergency
changes” in the Work shall mean only changes which are required in the case of
an emergency to ensure the safety of persons or the Work. Construction Manager
shall, in the case of any Emergency Change Order issued without Owner’s prior
written approval, (x) notify Owner that it has issued such an Emergency Change
Order within twenty-four (24) hours after the same has been issued, which
notification shall set forth the reason giving rise to the issuance of the same,
and (y) promptly furnish Owner with copies of all such Emergency Change Orders.
Valid Emergency Change Orders shall be confirmed by Owner by a duly issued
Change Order. Construction Manager’s failure to comply with the aforesaid notice
requirements shall entitle Owner to deem the Emergency Change Order invalid and
to disaffirm it by refraining from confirming it in a duly issued Change Order.

23.4 Construction Manager and the Design Team shall have the authority to order
“minor changes” in the Work by the issuance of written field orders approved in
advance by Owner (“Field Orders”). For purposes hereof, “minor changes” in the
Work shall mean only administrative or other similar changes which are required
to avoid conflicts between different trades; provided, however, that in no event
shall any Field Order be issued to authorize any change which may necessitate or
warrant a Change Order, an Emergency Change Order, or which may result in (a) a
change in the design, character or scope of the Work or any part thereof, (b) an
increase in Costs (c) a change in the time set forth in the Progress Schedule
for the performance of the Work, or (d) any extension of either of the
Completion Dates, as each of the foregoing may only be authorized by a Change
Order. Copies of all Field Orders shall be submitted by Construction Manager
promptly to Owner.

23.5 The Design Team and Construction Manager shall have the authority to
resolve conflicts in, or clarify, the Construction Documents by the issuance of
written field clarification memoranda with the prior written approval of the
personnel referred to in Section 16.2(b) (“Field Clarification Memoranda”);
provided, however, that in no event shall any Field Clarification Memorandum be
issued to authorize any clarification or change which may necessitate or warrant
a Change Order, an Emergency Change Order or a Field Order, or which may result
in (a) a change in the design, character or scope of the Work or any portion
thereof, (b) an increase in the Costs, (c) a change in the time set forth in the
Milestone Completion Plan, Progress Schedule and Phasing Plan for the
performance of the Work, or (d) any extension of either of the Completion Dates,
as each of the foregoing may only be authorized by a Change Order. Copies of all
Field Clarification Memoranda shall be submitted by Construction Manager
promptly to Owner.

 

68



--------------------------------------------------------------------------------

23.6 Notwithstanding anything to the contrary in any Contract Document, (a) any
approval or consent (including but not limited to Change Orders) that has the
effect of extending any of the Completion Dates or any other completion
milestone date as to which time is of the essence under the Milestone Completion
Plan, Phasing Plan or Progress Schedule or that constitutes a Program Change
must (i) be expressly and clearly stated in a Change Order issued and approved
in accordance with this Article 23 that expressly and clearly sets forth the
impact thereof and (ii) be executed by at least two (2) Owner’s Representatives
and (b) any reference to a Change Order (or the issuance thereof) shall only be
to a Change Order issued and approved in accordance with this Article 23.

Article 24

Inspection and Testing

24.1 If the Contract Documents or any Applicable Laws of Governmental
Authorities require that any portion of the Work be inspected or tested,
Construction Manager shall give Owner and the Design Team timely notice of
readiness of the Work for inspection or testing and the date fixed for such
inspection or testing.

24.2 (a) Whenever, in the opinion of Owner or the Design Team, it is desirable
to require special inspection or testing of the Work or its individual
components, they shall have authority to do so whether or not such Work is then
fabricated, installed, covered or completed. All costs incurred in connection
with such special inspection or testing shall be a reimbursable as Costs and
shall be confirmed by the issuance of a Change Order unless it reveals a test
failure as a result of the acts or omissions of Construction Manager or any
Subcontractor, in which event, Construction Manager shall bear, at its sole cost
and expense, except as otherwise provided in Section 3.7 (a)(viii) hereof, all
costs of such special inspection or testing, including, without limitation, the
Project Manager’s, the Design Team’s and Consultants’ additional services made
necessary thereby. No inspection performed or failed to be performed by Owner
hereunder shall be deemed a waiver of any of Construction Manager’s obligations
hereunder or be construed as an approval or acceptance of the Work or any part
thereof.

(b) In the event of a test failure of any item of the Work, Owner and/or the
Design Team may require inspection or testing of any or all of the other similar
items of the Work. The costs and expenses incurred by Construction Manager in
connection with such inspection or testing set forth in this Section 24.2(b)
shall be reimbursable as Costs of the Work and shall be confirmed by the
issuance of a Change Order unless (i) the test failure prompting such additional
testing or inspection was a result of the acts or omissions of Construction
Manager or any Subcontractor, or the failure of either of the foregoing to
comply with the provisions of this Agreement or the Subcontract, respectively,
or (ii) such additional testing or inspection results in a test failure which
results from the acts or omissions of Construction Manager or any Subcontractor;
in either such event Construction Manager shall bear, at its sole cost and
expense, all costs of such additional inspection or testing, including, without
limitation, Project Manager’s, the Design Team’s and Consultants’ additional
services made necessary thereby.

 

69



--------------------------------------------------------------------------------

(c) In the event that any special inspections or tests shall necessarily result
in a delay in the performance of the Work, then the Completion Dates shall be
deemed appropriately extended only if backed by Owner’s approval as evidenced by
the issuance of a Change Order; provided, however, that none of the Completion
Dates shall be extended if such special inspections or tests (i) were required
by Owner or the Design Team as a result of the acts or omissions of Construction
Manager or any Subcontractor, or the failure of either of the foregoing to
comply with the provisions of the Contract Documents or the Subcontract,
respectively, or (ii) resulted in a test failure which was a result of the acts
or omissions of Construction Manager or any Subcontractor.

24.3 If any Work shall be covered or concealed contrary to the request of Owner,
Project Manager or Architect or the requirements of the Construction Documents,
such Work, if required by Owner, Project Manager or Architect, shall be
uncovered for examination, inspection or testing at Construction Manager’s sole
cost and expense. If any such test results are below specified minimums, Owner,
Project Manager or Architect may order additional examination, testing or
inspection. Such additional examination, inspection or testing shall be at
Construction Manager’s sole cost and expense. Should Owner, Project Manager or
Architect have reason to believe that defects exist in any Work which has
already been covered or concealed, although no request not to cover or conceal
such Work had been previously made by Owner, Project Manager or Architect, then
such Work, upon written direction by Owner, Project Manager or Architect, shall
be promptly uncovered by Construction Manager and subjected to such tests,
inspection or examination as may be deemed appropriate by Owner, Project Manager
or Architect. In such case, the provisions of Sections 24.2(a), (b) and
(c) shall control with respect to the costs associated with such uncovering.

24.4 Any Work rejected as not conforming to the requirements set forth in this
Agreement shall immediately be reconstructed, made good, replaced or corrected
by Construction Manager, including portions of the Work destroyed or damaged by
such removal or replacement, at Construction Manager’s sole cost and expense
(except as otherwise provided in Section 3.7 (a)(viii) hereof), to the extent
the same is caused by, or results from, Construction Manager’s or its
Subcontractors’ acts or omissions or the failure of either of the foregoing to
comply with the provisions of this Agreement or the Subcontract, respectively.
All rejected materials shall be removed from the Project Site, at Construction
Manager’s sole cost and expense (except as otherwise provided in Section 3.7
(a)(viii) hereof), within the time period specified by Owner. Acceptance of
materials and workmanship by Owner shall not relieve Construction Manager from
Construction Manager’s liability for or obligation to replace all Work which is
not in full compliance with the Contract Documents.

24.5 At Owner’s option, Owner may accept defective or nonconforming Work or
materials, instead of requiring its removal, correction or replacement, as the
case may be, and a credit to Owner shall be reflected in a Change Order in an
amount equal to that amount which Construction Manager would have incurred had
it been required to repair, remove and/or correct such defective or
nonconforming Work or materials.

24.6 Construction Manager agrees to cooperate and coordinate with all inspection
and testing agencies and to review and consult with Owner regarding the
reasonableness of all fees or charges shown on said agencies’ invoices.

 

70



--------------------------------------------------------------------------------

Article 25

Ownership and Use of Documents; Confidentiality

25.1 Construction Manager agrees that the Contract Documents, technical data and
other information of whatsoever kind or nature and whether prepared or furnished
by Construction Manager or received by it from Owner, Project Manager, the
Design Team and/or Consultants under or in connection with this Agreement, all
matters relating to the Bid List, the process of Subcontract awards and pricing
information relating to subcontracting of the Work under Article 8 and any and
all other information concerning Owner or Owner’s operations that Construction
Manager may obtain or of which it may become aware (“Confidential Information”)
as part of or relating to the Work shall be accepted and treated as proprietary
information which has a substantial commercial value to Owner. Accordingly,
Construction Manager further agrees that Construction Manager shall not use
(either for itself or others) or disclose (to third parties) any such
Confidential Information in any manner except to the extent that such use or
disclosure may be necessary, or required to meet requirements of Governmental
Authorities or judicial authorities and also except as reasonably required to
perform the obligations under this Agreement or the Subcontracts, all as
determined by Owner in its reasonable judgment. Without limitation of the
foregoing, all said documents furnished to Construction Manager are to be used
only with respect to this Work and are not to be used on or in connection with
any other renovation. Submission or distribution of documents to Governmental
Authorities in connection with the obtaining of Project Approvals or to
otherwise meet official regulatory requirements or for other proper and
necessary purposes in connection with the performance of the Work shall not be
construed as a violation of this Section 25.1, provided Owner has been provided
with prior notice of any such submission or distribution.

25.2 Construction Manager is specifically prohibited from (i) photographing any
portion of the Work for publicity and advertising or for any other purpose,
(ii) from conducting or allowing others to conduct tours of the Project Site for
others to view without the prior written permission of Owner, which permission
may be withheld in Owner’s sole discretion and (iii) from making any press
releases regarding any aspect of the Work. Further, Construction Manager shall
not release information on the Work or the subject matter of this Agreement to
the public without the prior written consent of Owner, which consent may be
withheld in Owner’s sole discretion. Construction Manager shall not use any name
or trademark of Owner or of any company affiliated with Owner, without prior
express written authorization from Owner.

25.3 Construction Manager further agrees that it shall cause its employees,
agents and Subcontractors to be bound by the provisions of this Article 25.

25.4 The requirements of this Article 25 shall survive any termination of this
Agreement.

 

71



--------------------------------------------------------------------------------

Article 26

Nondisclosure

26.1 Without limitation of the provisions of Article 25 hereof, it is agreed
that neither Construction Manager nor any Subcontractor shall divulge
Confidential Information or other information concerning the Work or concerning
Owner or Owner’s operations or the terms of any Contract Document or any
Subcontract to anyone without Owner’s prior written consent, except as otherwise
specifically permitted by the Contract Documents and except such public
disclosures as may be required by law. If such disclosure is required by law,
Construction Manager or any Subcontractor in question shall provide Owner with a
copy of any such proposed public disclosure in advance and will endeavor to
incorporate any comments Owner may suggest in such regard. The provisions of
this Section 26.1 shall survive any termination of this Agreement.

26.2 No signs advertising the Work to be performed by Construction Manager or
any Subcontractor or identifying any person, firm or entity concerned with the
Work to be performed by Construction Manager or any Subcontractor shall be
allowed at the Project Site or elsewhere unless approved in writing by Owner in
advance, which approval shall lie within Owner’s sole and exclusive discretion.

Article 27

Right to Perform Work

And to Award Separate Contracts;

And Cooperation With Separate Contractors

27.1 Construction Manager understands that Owner reserves the right to perform,
by separate contractors retained by Owner, additional work related to the Work,
and, in connection therewith, Owner may retain the services of one or more
separate contractors and to award separate contracts containing terms,
conditions and working rules ensuring labor harmony at the Project Site.

27.2 Construction Manager agrees to cooperate with the separate contractors
providing services for Owner pursuant to such separate contracts and to provide
such assistance for the purpose of coordinating the work of such separate
contractors with the Work to be performed hereunder by Construction Manager, as
well as integrating the Progress Schedule with the schedules of such separate
contractors as may be necessary or proper in the interest of the Work.
Construction Manager shall afford Owner and any separate contractors the
opportunity to install or cause the installation of equipment or furnishings in
the Work, provided, that such installation shall not materially interfere with
Construction Manager’s performance of its obligations.

27.3 If any part of Construction Manager’s Work depends, for proper execution or
results, upon the work of any separate contractors, Construction Manager shall,
prior to proceeding with the Work, promptly report to Owner any apparent
discrepancies or defects in such other work that render it unsuitable for such
proper execution and results. Failure of

 

72



--------------------------------------------------------------------------------

Construction Manager to make such reports shall constitute an acceptance of such
separate contractor’s work as fit and proper to receive the Work.

27.4 If Construction Manager causes damage to the property of any separate
contractor or to other work or property on the Project Site, Construction
Manager, at its sole cost and expense and at no expense to Owner, shall promptly
remedy such damage as provided in this Agreement.

27.5 If Construction Manager delays or causes damage to the work or property of
any separate contractor, Construction Manager shall, upon due notice, promptly
attempt to settle with such other contractor by agreement, or otherwise, to
resolve the dispute. If such separate contractor initiates any litigation
against Owner, Project Manager, the Design Team or Consultants on account of any
delay or damage alleged to have been caused by Construction Manager, Owner shall
notify Construction Manager who shall defend such proceedings at Construction
Manager’s expense, and if any judgment or award against Owner, Project Manager,
the Design Team or Consultants arises therefrom, Construction Manager shall pay
or satisfy it.

27.6 If a dispute arises between Construction Manager and any separate
contractor as to their responsibility for cleaning up and Owner in its
reasonable judgment determines that all or any portion of the associated
cleaning expenses should be borne by Construction Manager, then, in such event,
Owner may clean up (or require the Construction Manager to clean up) and if
Owner elects to clean up, then Owner shall be entitled to charge the cost
thereof to the Construction Manager in the manner set forth in Section 6.5(c)
hereof and to any such separate contractor responsible therefor, as Owner shall
determine to be appropriate.

27.7 Construction Manager understands that performance of incomplete portions of
the work of separate contractors may have to be performed either before,
simultaneously with or after Construction Manager’s Work and that the Work may
have to be stopped, interrupted or suspended temporarily if, in Owner’s
judgment, such stoppage, interruption or suspension is necessary for the timely
and efficient completion of the Work. Accordingly, Construction Manager
covenants that, upon request by Owner, it shall stop or suspend any activity or
Work during any period which, in Owner’s reasonable judgment, such activity or
Work would unreasonably interfere with, or unreasonably delay, prosecution or
completion of the Work.

27.8 If any separate contractor causes damage to the Work or property of
Construction Manager, then, in such event, Construction Manager shall have
recourse to Owner for any damage to physical property.

27.9 Owner shall be liable for any personal injuries to, or death of, any
persons and for property damage (in excess of collectible insurance proceeds),
to the extent the same is caused by Owner or Owner’s designees, as the case may
be, in connection with their access of the Project Site during the performance
of the Work. Such access by Owner or Owner’s designees shall not (a) constitute
acceptance by Owner of any element of the Work or the space, systems, materials
or equipment incorporated into the Project Site, except as otherwise provided in
Section 7.3(b)(ii) hereof, (b) be construed as a waiver of any right or claim by
Owner in connection with any such Work, or (c) affect the obligations of
Construction Manager or any

 

73



--------------------------------------------------------------------------------

Subcontractor for any such Work which is not in accordance with the Contract
Documents (including, without limitation, Construction Manager’s and
Subcontractors’ warranty obligation to correct defective Work or Work found to
be not in accordance with the Contract Documents, as set forth in Section 7.3(a)
and (b) hereof). Construction Manager agrees that it shall not interfere with,
or object to, such access by Owner or Owner’s designees and that it shall
cooperate with Owner and any Owner’s designees to facilitate the same. Owner and
Owner’s designees gaining access to portions of the Project Site prior to
Substantial Completion of the Work in compliance with the provisions of this
Section 27.9, shall have the right of access to the entrances, elevators,
loading facilities and such other services as Construction Manager shall be
using or providing to the Project Site, with the understanding that Construction
Manager shall have priority to the extent the same is reserved to Construction
Manager under the applicable Phasing Plan. Such right of access shall be subject
to the rules of Construction Manager, which rules: (i) shall be for the purposes
of coordinating such access, observing all safety and precautionary measures,
and protecting the integrity of the Work; and (ii) shall not unreasonably hinder
or prohibit such access.

Article 28

Additional Provisions

28.1 Practice of Architecture and/or Engineering. Nothing contained in this
Agreement shall be deemed to require or authorize Construction Manager to
perform or do any acts which would be deemed the practice of architecture or
engineering within the meaning of the laws of the State of New York, and
Construction Manager agrees that at no time shall it contend that the carrying
out of any of the duties and obligations of this Agreement requires it to do so.

28.2 Effectiveness of Agreement. This Agreement, when executed by the parties,
shall be effective as of the date hereof. Except as otherwise expressly provided
below, all understandings and agreements, whether oral or written, heretofore
had among Construction Manager and Owner with respect to the Work are superseded
by this Agreement. This Agreement fully and completely expresses the agreement
of the parties with respect to the Work and shall not be modified or amended
except by written agreement executed by each of the parties hereto. Construction
Manager understands and agrees that no representations of any kind whatsoever
have been made to it other than as appear in this Agreement, that it has not
relied on any such representations and that no claim that it has so relied on
may be made at any time and for any purpose.

28.3 Enforcement of Subcontracts. Construction Manager covenants and agrees that
it shall diligently enforce all of the terms, conditions and provisions of each
of the Subcontracts. In addition, Construction Manager agrees to assume toward
Owner, and shall be responsible to Owner for, the performance by Subcontractors
of all of Subcontractors’ work under the Subcontracts that have been delegated
to Subcontractors, with the same force and effect as if Construction Manager
itself shall have contracted to perform such Work.

28.4 Cooperation. Construction Manager and Owner hereby agree to cooperate with
one another regarding the matters set forth under Exhibit “I” annexed hereto.

 

74



--------------------------------------------------------------------------------

28.5 Independent Contractor. It is expressly understood and agreed by the
parties hereto that Construction Manager, in performing its obligations under
this Agreement, shall be deemed an independent contractor and not an agent or
employee of Owner and nothing contained in this Agreement shall be construed to
mean that Construction Manager and Owner are joint ventures or partners or to
establish any contractual relationship between Owner and any Subcontractors.

28.6 Access and Cooperation. Construction Manager agrees (i) to grant Owner and
its employees, Project Manager, the Identified Party, the Design Team,
Consultants, and any separate contractors access to the Work whenever same is in
progress, and (ii) to cooperate fully with the foregoing persons or entities
throughout the performance of the Work.

28.7 Performance of Work During the Pendency of Disputes. In the event that a
dispute shall arise under this Agreement in connection with payments to be made
on any Requisition, or for any other reason, Construction Manager shall continue
during the pendency of such dispute to perform its duties and responsibilities
under this Agreement and the Work in accordance with the terms hereof as if no
such dispute shall have arisen. During the pendency of any such dispute,
Construction Manager shall be entitled to receive payments from Owner only on
account of non-disputed items and payments on account of disputed items shall be
deferred until the final resolution of the dispute.

28.8 Integrity and Ethical Conduct/Prohibited Interests. (a) Construction
Manager understands that Owner is committed to have the Work performed in
accordance with the highest ethical standards applicable to, or governing, the
conduct of construction practices. In furtherance thereof, Construction Manager
hereby agrees to comply with and observe all applicable Federal, State and local
laws, rules, regulations, requirements, trade standards and ethical guidelines
governing said conduct.

(b) Construction Manager further understands that, at any time during the term
of this Agreement, Owner shall have the right to conduct any and all
investigations (including, without limitation, fingerprinting and photographing
for security purposes) relative to Construction Manager, Construction Manager’s
employees, Construction Manager’s Subcontractors and any of their non-bargaining
unit employees, and all other persons with whom Construction Manager contracts
in the proper performance of the services called for hereunder, as Owner, in its
sole discretion, reasonably exercised, deems necessary to ensure that the
services called for hereunder are performed in accordance with the highest
ethical standards applicable to, or governing, the conduct of construction
practices. Accordingly, Construction Manager agrees that upon Owner’s receipt of
any results of such investigations, and without having to specify the reasons
therefore, Owner, in its sole discretion, and to the maximum extent permitted by
any labor agreements and at law, shall have the right to immediately deny access
to any and all areas of the Project Site to any persons and/or to require
Construction Manager to replace any persons assigned to the Work. Construction
Manager further agrees that all persons entering the Project Site in connection
with the Work shall be required to wear, at all times, security badges
designated by Owner. In addition, Construction Manager and its Subcontractors
shall comply with all protocols, policies, rules and procedures of Owner with
respect to (i) safety, (ii) harassment and discrimination, and (iii) substance
abuse, to the extent not prohibited by law, union agreements or other employment
agreements.

 

75



--------------------------------------------------------------------------------

(c) Construction Manager agrees that no principal, officer, shareholder, family
member, employee, agent or consultant of Construction Manager who, on behalf of
Construction Manager, negotiates, makes, accepts, or approves, or takes part in
negotiating, making, accepting, or approving any Subcontract or other agreement
entered into by Construction Manager in connection with the work or services
contemplated hereunder, will become directly or indirectly interested personally
or financially in the Subcontract or such other agreement.

28.9 Notices. (a) Every notice, demand, request, consent, approval or other
communication which either party hereto is required or desires to give or make
to the other party hereto shall, notwithstanding any other provisions of this
Agreement, be effective only if given in writing and delivered by hand and
receipted for, or by overnight courier, or by registered or certified mail,
postage-prepaid, return receipt requested as follows:

(i)    If to Owner, addressed to:

Madison Square Garden, L.P.

Two Pennsylvania Plaza

New York, New York 10121

Attention of both: Joel Fisher, Executive Vice President –

Sports and Arena Renovation and Haim Hershkovitz,

Senior Vice President

with a copy to:

Madison Square Garden, L.P.

Two Pennsylvania Plaza

New York, New York 10121-0091

Attention:        General Counsel

and

Jones Day

222 East 41st Street

New York, New York 10017

Attention:        Susanna S. Fodor, Esq.

and

(ii)    If to Construction Manager,

addressed to:

Turner Construction Company

375 Hudson Street

New York, New York

Attention:        Charles F. Murphy, Senior Vice President

 and General Manager

 

76



--------------------------------------------------------------------------------

with a copy to:

Peckar & Abramson, P.C.

41 Madison Avenue – 20th floor

New York, New York 10010

Attention:        Eugene J. McTague, Jr., Esq.

or to such other address or addresses as Owner and Construction Manager shall
from time to time designate by notice given and delivered as aforesaid. Notices
given pursuant to this Section 28.9 shall be deemed effective upon receipt or
refusal to accept delivery.

(b) In addition, in the event that notice, demand, request, consent, approval or
other communication is required to be given to the Design Team or to the Project
Manager under the terms hereof, such notice, demand, request, consent, approval
or other communication shall, notwithstanding any other provisions of this
Agreement, be effective only if given in writing and delivered by hand and
receipted for, or by overnight courier, or by registered or certified mail,
postage-prepaid, return receipt requested as follows:

(i)    If to the Design Team, addressed to:

Brisbin Brook Beynon, Architects

14 Duncan Street, 4th Floor

Toronto, Canada M5H 3G8

Attention:        Murray Beynon and Jeff Armstrong

with a copy to:

Madison Square Garden, L.P.

Two Pennsylvania Plaza

New York, New York 10121

Attention of both: Joel Fisher, Executive Vice President – Sports

and Arena Renovation and Haim Hershkovitz, Senior Vice

President

and

Madison Square Garden, L.P.

Two Pennsylvania Plaza

New York, New York 10121-0091

Attention:        General Counsel

and

Jones Day

222 East 41st Street

New York, New York 10017

Attention:        Susanna S. Fodor, Esq.

 

77



--------------------------------------------------------------------------------

and

(ii)    If to Project Manager, addressed to:

Jones Lang LaSalle

153 East 53rd Street

New York, New York 10022

Attention:        Frank Alvarado and Joe Greco

with a copy to:

Madison Square Garden, L.P.

Two Pennsylvania Plaza

New York, New York 10121

Attention of both: Joel Fisher, Executive Vice President – Sports

and Arena Renovation and Haim Hershkovitz, Senior Vice

President

and

Madison Square Garden, L.P.

Two Pennsylvania Plaza

New York, New York 10121-0091

Attention:        General Counsel

and

Jones Day

222 East 41st Street

New York, New York 10017

Attention:        Susanna S. Fodor, Esq.

28.10 Construction of Language. The language in this Agreement shall be
construed according to its customary meaning within the building industry in the
State of New York. Whenever used, the singular number shall include the plural,
and the plural the singular, and the use of any gender shall be applicable to
all genders. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and have been represented by legal counsel and, in
the event an ambiguity or question of intent or interpretation arises, no
presumption or burden of proof will arise disfavoring any party by virtue of the
authorship of any provision of the Contract Documents.

28.11 Captions and Titles. Captions and titles of the different Articles and
Sections of this Agreement are solely for the purpose of aiding and assisting in
the location of different material in this Agreement and are not to be
considered under any circumstances as parts, provisions or interpretations of
this Agreement.

28.12 No Waiver. The failure of either party to insist upon the strict
performance of any provisions of this Agreement, the failure of either party to
exercise any right,

 

78



--------------------------------------------------------------------------------

option or remedy hereby reserved, or the existence of any course of performance
hereunder shall not be construed as a waiver of any provision hereof or of any
such right, option or remedy or as a waiver for the future of any such
provision, right, option or remedy or as a waiver of a subsequent breach
thereof. The consent or approval by either party of any act by the other party
requiring such party’s consent or approval shall not be construed to waive or
render unnecessary the requirement for that party’s consent or approval of any
subsequent similar act by the other party. The payment by Owner of any amount
due hereunder with knowledge of a breach of any provision of this Agreement
shall not be deemed a waiver of such breach. No provision of this Agreement
shall be deemed to have been waived unless such waiver shall be in writing
signed by the party to be charged.

28.13 Indemnification.

(a) To the fullest extent permitted by law, Construction Manager agrees to
indemnify and hold harmless Owner, Project Manager, and any entity owning, owned
or controlled directly or indirectly by any of them and their respective
directors, officers, agents and employees of any of them (“Indemnitees”) from
and against claims, damages, losses and expenses asserted against them by third
parties (“Third Party Claims”), including but not limited to attorneys’ fees
associated therewith, arising out of or resulting from or in connection with, or
as a consequence of the performance of the Work, or arising out of or resulting
from or in connection with, or as a consequence of completed operations at the
Project Site, provided that such Third Party Claims are attributable to bodily
injury, sickness, disease or death, or injury to or destruction of tangible
property (other than (a) the Work itself and/or (b) the Garden), caused by any
negligent acts or omissions of Construction Manager or its Subcontractors in the
performance of the Work. Such obligation is not to be construed to negate,
abridge or reduce other rights or obligations of indemnity, which would
otherwise exist as to a party or person described in this paragraph.
Furthermore, the parties expressly agree that this indemnification contemplates
(i) full indemnity in the event that liability is imposed against the
Indemnitees without negligence and solely by reason of statute, operation of law
or otherwise, and (ii) partial indemnity in the event of any actual negligence
on the part of the Indemnitees either causing or contributing to the underlying
claim in which case, indemnification will be limited to any liability imposed
over and above the percentage attributable to actual fault of the Indemnitees
whether by statute, by operation of law or otherwise. This indemnity is not
limited by the provisions of Section 28.16. The provisions of this Section 28.13
shall survive any termination of this Agreement.

(b) In any and all claims against any Indemnitee by any employee of Construction
Manager, or of its Subcontractors or anyone directly or indirectly employed by
either Construction Manager or its Subcontractors or anyone for whose acts
either Construction Manager or its Subcontractors may be liable, the
indemnification obligation under this Section 28.13 shall not be limited in any
way by any limitation on the amount or type of damages, compensation or benefits
payable by or for Construction Manager under workers’ or workmen’s compensation
acts, disability acts or other employee benefit acts.

(c) The obligations of Construction Manager under this Section 28.13 shall not
extend to the liability of Architect, other members of the Design Team,
Consultants, or

 

79



--------------------------------------------------------------------------------

their respective agents or employees, arising out of the preparation or approval
of the Construction Documents.

28.14 Severability. If any provision of the Contract Documents is invalid or
unenforceable as against any person, party or under certain circumstances, the
remainder of the Contract Documents and the applicability of such provision to
other persons, parties or circumstances shall not be affected thereby. Each
provision of the underlying Contract Documents shall, except as otherwise herein
provided, be valid and enforced to the fullest extent permitted by law.

28.15 Duty Same as Covenant. Whenever in this Agreement any words of obligation
or duty regarding any party are used, they shall have the same force and effect
as those in the form of express covenants.

28.16 Waiver of Consequential Damages. Neither party shall be liable under or in
connection with this Agreement for any consequential, special, punitive or
exemplary damages, or damages arising from or in connection with loss of use,
loss of revenue, loss of actual or anticipated profit, loss by reason of delay,
business and reputation, increased cost of capital, whether based on delay,
contract, tort, negligence, strict liability, warranty, indemnity, error and
omission or otherwise, and each party hereby releases the other from any such
liability. This limitation shall not be deemed to be a bar on the Owner’s
recovery of any of the Liquidated Damages payable by Construction Manager as
provided in Section 3.2 hereof or on any right of recovery by the Indemnitees
under the Construction Manager’s indemnity for Third Party Claims under Section
28.13 hereof. For the avoidance of doubt, this Section 28.16 shall not serve to
limit Owner’s ability to collect direct damages from Construction Manager for
those damages that are other than for lateness (which lateness shall be subject
to Liquidated Damages and/or forfeited bonuses as provided in Section 3.2). This
Section 28.16 shall survive any termination of this Agreement.

28.17 Rights and Remedies. The duties and obligations imposed by the Contract
Documents and the rights and remedies available thereunder shall be in addition
to, and not a limitation upon, any of the duties, obligations, rights and
remedies otherwise imposed or available at law or in equity.

28.18 Dispute Resolution, Governing Law and Consent to Jurisdiction.

(a) In the event of a dispute between the parties, either party may notify the
other party in writing of the dispute and request that a meeting be held between
Pat A. DiFilippo and/or Charles Murphy representing Construction Manager and
Joel Fisher and/or Timothy Hassett representing Owner. If such a notice is
issued, the foregoing executives (or such replacement executives as may
reasonably be agreed to between the parties) shall meet at a mutually agreed
time and place within ten (10) days of such written notice and attempt in good
faith to negotiate a resolution of the dispute. If, within ten (10) days after
such meeting the parties have not succeeded in negotiating a resolution of the
dispute, then either party may pursue any and all rights and remedies available
to it hereunder or at law or equity.

 

80



--------------------------------------------------------------------------------

(b) All disputes arising hereunder, unless resolved by mutual agreement of the
parties in accordance with the foregoing Section 28.18 or otherwise, shall be
resolved by a court of competent jurisdiction located in the State of New York.

(c) This Agreement shall be governed exclusively by the laws of the State of New
York, both as to interpretation and performance, excluding the conflict of laws
provisions thereof. Construction Manager hereby (i) irrevocably consents, for
itself and its legal representatives, partners, successors and assigns, to the
exclusive jurisdiction of the Courts located in the State of New York for all
purposes in connection with any action or proceeding which arises from or
relates to this Agreement and to the laying of venue therein; (ii) waives any
right it may have to personal service of summons, complaint or other process in
connection therewith, and agrees that service may be made by registered or
certified mail addressed to Construction Manager at its last known principal
place of business; and (iii) waives its right to a trial by jury.

(d) Nothing in the Contract Documents or any Subcontract shall be construed to
permit deviation from the governing law specified in this Section 28.18.

28.19 Binding Effect. This Agreement shall be of no force and effect unless and
until both Construction Manager and Owner shall have executed this Agreement and
duplicate originals thereof shall have been delivered to the respective parties
hereto.

28.20 Interpretations in Writing.

(a) Any and all interpretations of Contract Documents or of any of the Work to
be performed or payments to be made relative to the Work must be in writing to
be valid.

(b) This provision is not intended to prohibit or deny normal discussion,
recommendations, explanations, suggestions, approvals, rejections and similar
activity in pursuit of the Work at the Project Site on an oral basis, such as at
job conferences.

28.21 CADD Format. The parties agree that Auto CAD 2008 shall be used as the
CADD format.

28.22 Knowledge of Construction Manager. For all purposes of this Agreement,
Construction Manager shall be deemed to have knowledge of all matters of which
Construction Manager has actual notice and all matters of which Construction
Manager should or would have knowledge if Construction Manager were performing
its obligations under this Agreement with the skill, judgment and expertise of
other construction managers/general contractors of comparable stature to
Construction Manager undertaking projects of similar size and importance.

28.23 No Third-Party Beneficiary Rights. It is the explicit intention of Owner
and Construction Manager that no person or entity other than the Indemnitees and
their respective permitted successors and assigns are intended to be
beneficiaries of the terms and provisions of this Agreement.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OWNER MADISON SQUARE GARDEN, L.P. By:  

/s/ Hank J. Ratner

  Name:   Hank J. Ratner   Title:   President and CEO

CONSTRUCTION MANAGER

TURNER CONSTRUCTION COMPANY

By:  

/s/ Peter Davoren

  Name:   Peter Davoren   Title:   President and CEO